                                  Case 19-12541-JTD                 Doc 1       Filed 11/27/19            Page 1 of 160

Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF DELAWARE

Case number (if known)                                                      Chapter       7
                                                                                                                           Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Arena Football League LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  1600 Market Street, Suite 2600
                                  Philadelphia, PA 19103
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Philadelphia                                                    Location of principal assets, if different from principal
                                  County                                                          place of business
                                                                                                  Philadelphia, PA 19103
                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       www.arenafootball.com


6.   Type of debtor                  Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                   Partnership (excluding LLP)
                                   Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                                       Case 19-12541-JTD                Doc 1        Filed 11/27/19            Page 2 of 160
Debtor    Arena Football League LLC                                                                  Case number (if known)
          Name



7.   Describe debtor's business         A. Check one:
                                           Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                           Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                           Railroad (as defined in 11 U.S.C. § 101(44))
                                           Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                           Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                           Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                           None of the above

                                        B. Check all that apply
                                         Tax-exempt entity (as described in 26 U.S.C. §501)
                                         Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                         Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                        C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                           See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 7113

8.   Under which chapter of the         Check one:
     Bankruptcy Code is the
     debtor filing?                        Chapter 7
                                         Chapter 9
                                         Chapter 11. Check all that apply:
                                                          Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                  are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                  business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                  statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                  procedure in 11 U.S.C. § 1116(1)(B).
                                                              A plan is being filed with this petition.
                                                              Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                              The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                              The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                         Chapter 12


9.   Were prior bankruptcy
     cases filed by or against
                                         No.
     the debtor within the last 8        Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                 When                               Case number
                                                  District                                 When                               Case number


10. Are any bankruptcy cases
    pending or being filed by a
                                         No
    business partner or an               Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                  Relationship
                                                  District                                 When                           Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                page 2
                                Case 19-12541-JTD                  Doc 1         Filed 11/27/19            Page 3 of 160
Debtor   Arena Football League LLC                                                               Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                       preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                      A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or
    have possession of any
                                 No
    real property or personal    Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                   Why does the property need immediate attention? (Check all that apply.)
                                            It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                             What is the hazard?
                                            It needs to be physically secured or protected from the weather.
                                            It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                             livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                            Other
                                           Where is the property?
                                                                            Number, Street, City, State & ZIP Code
                                           Is the property insured?
                                            No
                                            Yes. Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .       Check one:
    available funds
                                         Funds will be available for distribution to unsecured creditors.
                                         After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of          1-49                                           1,000-5,000                               25,001-50,000
    creditors                    50-99                                          5001-10,000                               50,001-100,000
                                 100-199                                        10,001-25,000                             More than100,000
                                 200-999

15. Estimated Assets             $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion

16. Estimated liabilities        $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                                 Case 19-12541-JTD                   Doc 1        Filed 11/27/19              Page 4 of 160
Debtor    Arena Football League LLC                                                                Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      November 27, 2019
                                                  MM / DD / YYYY


                             X   /s/ Randall Boe                                                          Randall Boe
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Commissioner




18. Signature of attorney    X   /s/ Michael R. Lastowski                                                  Date November 27, 2019
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Michael R. Lastowski
                                 Printed name

                                 Duane Morris LLP
                                 Firm name

                                 222 Delaware Avenue, Suite 1600
                                 Wilmington, DE 19801-1659
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     302-657-4900                  Email address      MLastowski@duanemorris.com

                                 3832 DE
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
                                    Case 19-12541-JTD                        Doc 1        Filed 11/27/19            Page 5 of 160




 Fill in this information to identify the case:

 Debtor name         Arena Football League LLC

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                    amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                         12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                 Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

                 Schedule H: Codebtors (Official Form 206H)

                 Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                 Amended Schedule
                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                 Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          November 27, 2019                       X /s/ Randall Boe
                                                                       Signature of individual signing on behalf of debtor

                                                                       Randall Boe
                                                                       Printed name

                                                                       Commissioner
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                           Case 19-12541-JTD                                    Doc 1              Filed 11/27/19                         Page 6 of 160
 Fill in this information to identify the case:

 Debtor name            Arena Football League LLC

 United States Bankruptcy Court for the:                       DISTRICT OF DELAWARE

 Case number (if known)
                                                                                                                                                                                    Check if this is an
                                                                                                                                                                                        amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                    12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                   $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                      $        1,277,672.56

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                     $        1,277,672.56


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                   $        3,970,373.77


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                      $                299.16

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                              +$      17,222,388.77


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                            $        21,193,061.70




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                  page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                           Best Case Bankruptcy
                                    Case 19-12541-JTD                   Doc 1      Filed 11/27/19       Page 7 of 160
 Fill in this information to identify the case:

 Debtor name         Arena Football League LLC

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)
                                                                                                                              Check if this is an
                                                                                                                                    amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                    12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No. Go to Part 2.
       Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                Current value of
                                                                                                                                    debtor's interest

 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)         Type of account                         Last 4 digits of account
                                                                                                         number


            3.1.   Boston Private Bank                                                                   5773                                           $0.00




            3.2.   Boston Private Bank                                                                   7010                                           $0.00




            3.3.   PNC Bank                                                                              3775                                           $0.00




            3.4.   PNC Bank                                                                              3783                                           $0.00




            3.5.   PNC Bank                                                                              3812                                           $0.00




            3.6.   PNC Bank                                                                              3847                                           $0.00




            3.7.   PNC Bank                                                                              3855                                           $0.00

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                        page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                    Case 19-12541-JTD                   Doc 1      Filed 11/27/19        Page 8 of 160

 Debtor            Arena Football League LLC                                                 Case number (If known)
                   Name




            3.8.     PNC Bank                                                                                4612                   $0.00




            3.9.     PNC Bank                                                                                4655                   $0.00



            3.10
            .    PNC Bank                                                                                    4772                   $0.00



            3.11
            .    PNC Bank                                                                                    4171                   $0.00



 4.         Other cash equivalents (Identify all)

 5.         Total of Part 1.                                                                                                   $0.00
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:           Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

       No. Go to Part 3.
       Yes Fill in the information below.
 7.         Deposits, including security deposits and utility deposits
            Description, including name of holder of deposit


            7.1.     Columbus Location Security Deposit                                                                       $6,276.00




            7.2.     Albany Players Housing Security                                                                          $6,207.00




            7.3.     Philadelphia Players Housing Security - Autumn Ridge                                                   $13,595.38




            7.4.     Retainer for labor and employment matters: Kamer Zucker Abbott                                           $5,000.00




            7.5.     Retainer for labor and employment matters - Franczek Radelet P.C.                                        $5,000.00



 8.         Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
            Description, including name of holder of prepayment


            8.1.     National Union Fire Insurance Company of Pittsburgh - escrow                                           $50,000.00


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                    page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
                                    Case 19-12541-JTD                       Doc 1      Filed 11/27/19           Page 9 of 160

 Debtor         Arena Football League LLC                                                          Case number (If known)
                Name



 9.         Total of Part 2.                                                                                                    $86,078.38
            Add lines 7 through 8. Copy the total to line 81.

 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

       No. Go to Part 4.
       Yes Fill in the information below.
 11.        Accounts receivable


            11b. Over 90 days old:                                   14,291.00   -                        14,291.00 =....                  $0.00
                                              face amount                            doubtful or uncollectible accounts



            11b. Over 90 days old:                                   37,000.00   -                        37,000.00 =....                  $0.00
                                              face amount                            doubtful or uncollectible accounts



            11b. Over 90 days old:                                    1,856.00   -                               0.00 =....          $1,856.00
                                              face amount                            doubtful or uncollectible accounts



            11b. Over 90 days old:                                    1,690.00   -                               0.00 =....          $1,690.00
                                              face amount                            doubtful or uncollectible accounts



            11b. Over 90 days old:                                    4,950.00   -                               0.00 =....          $4,950.00
                                              face amount                            doubtful or uncollectible accounts



            11b. Over 90 days old:                                   12,865.00   -                               0.00 =....        $12,865.00
                                              face amount                            doubtful or uncollectible accounts



            11b. Over 90 days old:                                    2,500.00   -                               0.00 =....          $2,500.00
                                              face amount                            doubtful or uncollectible accounts



            11b. Over 90 days old:                                    2,972.50   -                               0.00 =....          $2,972.50
                                              face amount                            doubtful or uncollectible accounts



            11b. Over 90 days old:                                    8,000.00   -                               0.00 =....          $8,000.00
                                              face amount                            doubtful or uncollectible accounts



            11b. Over 90 days old:                                   17,600.00   -                               0.00 =....        $17,600.00
                                              face amount                            doubtful or uncollectible accounts



            11b. Over 90 days old:                                   25,410.00   -                               0.00 =....        $25,410.00
                                              face amount                            doubtful or uncollectible accounts



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                           page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
                                   Case 19-12541-JTD                       Doc 1        Filed 11/27/19           Page 10 of 160

 Debtor         Arena Football League LLC                                                            Case number (If known)
                Name


           11b. Over 90 days old:                                    4,500.00   -                                  0.00 =....                     $4,500.00
                                              face amount                              doubtful or uncollectible accounts



           11b. Over 90 days old:                                     500.00    -                                  0.00 =....                       $500.00
                                              face amount                              doubtful or uncollectible accounts



 12.       Total of Part 3.                                                                                                                 $82,843.50
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

     No.    Go to Part 5.
     Yes Fill in the information below.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

     No. Go to Part 6.
     Yes Fill in the information below.
           General description                        Date of the last              Net book value of         Valuation method used   Current value of
                                                      physical inventory            debtor's interest         for current value       debtor's interest
                                                                                    (Where available)

 19.       Raw materials

 20.       Work in progress

 21.       Finished goods, including goods held for resale

 22.       Other inventory or supplies
           Misc. merchandise
           inventory: crew socks,
           Spalding leather
           autograph, Various team
           logo t-shirts, hats,
           sweatshirts, other logo
           clothing, team logo
           replica jerseys, team
           logo football helmets,
           team logo footballs,
           team logo drawstring
           bags, team logo water
           bottles,                                                                          $24,280.04                                         $24,280.04




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                        page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                                   Case 19-12541-JTD                    Doc 1     Filed 11/27/19       Page 11 of 160

 Debtor         Arena Football League LLC                                                    Case number (If known)
                Name

           (Baltimore Brigade &
           Washington Valor
           Medical Supplies):
           elastikon elastic tape,
           lightplast pro tape,
           powerflex cohes, tubular
           compressions, 4 tall
           adult crutches, 4 reg.
           adult crutches, 4 boxes
           of mouthguards,
           powerflo 10 water
           pumps, 6 boxes of
           addaprin 200 mg tablets,
           mueller pro strips, 4 jars
           of atomic balm, hsi
           3antbtc, lidopro patch,
           first aid only ammonia
           inhalants, bag ice
           disposable, 6 taping
           tables w/storage and
           removable tops, 6
           normatec w/leg
           attachments, 2 wilson
           rolling medical trunks.
           Baltimore Brigade: 2
           medical stools, 2
           Hausmann tables,
           Richman Stim Tower,
           Scotsman ice Machine
           25lb., Normatec,
           waterboy, 2 foam rollers,
           8-10 gal. gatorade
           coolers, 6-6 gal.
           gatorade cooler, 6 ice
           chests, 8 boxes of
           gatorade carriers,
           1000/box gatorade
           bottles, 2 hydroculators,
           10 hot packs, 10 covers,
           40 boxes of powerflex, 4
           boxes of pre-wrap, 20
           cases of stretch, 20
           boxes of tubigrip, 2
           bozes, scotchcast
           material, 4 heel and lace,
           4 bags, 4 cases of ice
           bags, 4 cases of
           flexi-wrap, 2 cases of
           tuff skin, 2 cases of
           atomic balm, numerous
           opened packages of
           loose gauze, bandaids,
           tefla, padding, blister
           control, applicators, otc
           meds, skin cleaners,
           flexall, biofreeze,
           thermometers, scissors,
           sharks                                                                      Unknown                               Unknown




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                   page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                      Best Case Bankruptcy
                                   Case 19-12541-JTD                      Doc 1         Filed 11/27/19     Page 12 of 160

 Debtor         Arena Football League LLC                                                        Case number (If known)
                Name

           Monumental Sports
           Items in Storage:
           MSE Current Storage
           Pallet Count
           Valor t-shirts    2
           Valor Coasters       1
           Valor Flags     1
           Brigade t-shirts      3
           Brigade Jerseys        1
           Valor Jerseys      1
           Valor Inflatables      2                                                        Unknown                                           Unknown




 23.       Total of Part 5.                                                                                                            $24,280.04
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
            No
            Yes
 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
            No
            Yes. Book value                                         Valuation method                        Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
            No
            Yes
 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

     No.    Go to Part 7.
     Yes Fill in the information below.

 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

     No. Go to Part 8.
     Yes Fill in the information below.
           General description                                                   Net book value of       Valuation method used   Current value of
                                                                                 debtor's interest       for current value       debtor's interest
                                                                                 (Where available)

 39.       Office furniture
           Misc. office furniture & equipment:
           worksurfaces, tables, chairs, mobile
           pedestals, guest chairs, mobile dry erase
           boards, white boards, tshirt cannon, ticket
           printers, swivel arm chairs, executive chairs,
           file cabinets, conference tables,                                               $27,020.87                                      $36,741.81



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Computers, computer equipment, tv's                                              $3,637.00                                        $5,901.63


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                                   Case 19-12541-JTD                    Doc 1     Filed 11/27/19        Page 13 of 160

 Debtor         Arena Football League LLC                                                     Case number (If known)
                Name



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                           $42,643.44
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
            No
            Yes
 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
            No
            Yes
 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

     No. Go to Part 9.
     Yes Fill in the information below.
           General description                                                Net book value of      Valuation method used   Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value       debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles


 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           Columbus Destroyers: field system, football
           equipment, furniture, speedflex helmets,
           shoulder pads, first down markers, player
           uniforms, practice jerseys, tripod, helmet
           visors, headsets, 3 portable tv stands, floor
           pads, 28 portable lockers, 30 player travel
           bags, 2 inflatable walls, 2 blowers, video
           camera, pole for video camera, 2 press
           conference backdrops, rigging equipment,
           1000 group t-shirts                                                        $75,425.12     N/A                               $90,375.48


           Albany Empire: field system, football
           equipment, and furniture                                                  $138,170.00     N/A                              $170,055.00


           Atlantic City Blackjacks: football equipment,
           and furniture                                                              $26,471.29     N/A                               $32,860.91


           Philadelphia Soul: field system, football
           equipment, and furniture
           (fully depreciated)                                                              $0.00                                              $0.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                                   Case 19-12541-JTD                    Doc 1     Filed 11/27/19       Page 14 of 160

 Debtor         Arena Football League LLC                                                    Case number (If known)
                Name

           Baltimore Brigade: field system, dasher pads,
           goal posts, intro inflatable helmet, qb
           challenge inflatable, retractable banners (20),
           down and distance markers, 16 lockers, water
           dispenser, 3 stand up practice dummies, 4 25#
           ol/dl hand bags, 5 hand shields, 4 step over
           pads, 10 red helmet skullies, 1 football on a
           stick, 13 riddell speed flex helmets, 48 riddell
           speed helmets, 22 riddell rev speed speed
           helmet, 16 360 speed helmets, 65 should pads
           various sizes and models, 370 2018 afl
           footballs, 80 phenom elite jerseys, 80 phenom
           elite pants, promo t-shirts, promo koozies, 3
           dell laptops, 1 desktop monitor, 1 office
           printer, 5 desk units, 8 desk chairs, 3 filing
           cabinets, 4 tvs, 9 white boards, 40 meeting
           chairs, 10 meeting tables, 1 projector
           w/projector screen, 3 tv stands, hipod video
           equipment (field and equipment is fully
           depreciated)                                                              $201,000.00     N/A                            $0.00


           Washington Valor: field system, intro inflatable
           & blowers, jersey inflatables, valor promo
           t-shirts, valor promo coasters, Valor sth jersey
           giveaways, dasher pads, field goal posts,
           down and disance markers, mascot uniform,
           qb challenge inflatable, 10 retractable banners,
           114 practice jerseys, 40 practice pants, 18
           equipment bags, 136 game socks, 19 revo
           speed helmets, 20 revo speed flex helmets, 21
           revo speed icon helmets, 3 schutt helmets, 2
           vicis helmets, 40 riddell spk power shoulder
           pads, 12 riddell spx power shoulder pads, 5
           misc. should pads, 98 uniform pants,
           washer/dryer, 3 tvs, 2 printers, 3 wall mounted
           white boards, 1 bag of 11 assorted riddell
           facemasks, 1 juggs machine, 6 step over
           pads, 1 football on a stick, 10 riddell spk back
           plates, 5 riddell spk rib protectors, 2 linehman
           hand pads, 1 riddell quipment case, 2 agility
           ladders, 33 agility cones, 3 20 ft. extension
           cords, 5 arm shields, 1 body opponent bag, 5
           pop-up dummies, 2 agility circles, 6 hand
           shields, 1 inflatable wall, 2 sony handcam
           video cmaeras, 2 tripods, 1 hi-pod tower, 2
           charging kits, 2 extra batteries (football
           equipment is fully depreciated)                                           $124,000.00     N/A                  $109,000.00


           Atlantic City field system                                                $228,422.82     N/A                  $228,422.82



 51.       Total of Part 8.                                                                                             $630,714.21
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
            No
            Yes
 53.       Has any of the property listed in Part 8 been appraised by a professional within the last year?

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                    page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
                                   Case 19-12541-JTD                    Doc 1     Filed 11/27/19        Page 15 of 160

 Debtor         Arena Football League LLC                                                     Case number (If known)
                Name


             No
             Yes
 Part 9:        Real property
54. Does the debtor own or lease any real property?

     No.    Go to Part 10.
     Yes Fill in the information below.

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

     No. Go to Part 11.
     Yes Fill in the information below.
            General description                                               Net book value of      Valuation method used   Current value of
                                                                              debtor's interest      for current value       debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets
            US Patent Trademark - Austin Wranglers
            US Patent Trademark - Columbus Destroyers
            US Patent Trademark - Georgia Force
            US Patent Trademark - Las Vegas Sting
            US Patent Trademark - Utah Blaze
            US Patent Trademark - Las Vegas Outlaws
            US Patent Trademark - #Betonus
            US Patent Trademark - New "A" logo
            US Patent Trademark - New AFL logo
            US Patent Trademark - Arena Football
            US Patent Trademark - Las Vegas Avengers
            US Patent Trademark - Grand Rapids Rampage
            Premium domain registration -
            columbusedstroyers.com
            US Patent Trademark - Atlantic City Gamblers
            US Patent Trademark - Atlantic City Jackpot
            US Patent Trademark - Atlantic City High
            Rollers
            US Patent Trademark - Atlantic City Blackjacks
            US Patent Trademark - Atlantic City Royals                               $411,112.99     N/A                              $411,112.99


            Copyrights held: Arena Football League 1997
            Operations Manual (CR#TX0004600651);
            Predators & 14 other titles (CR# V3498D519);
            Predators & 10 other titles (CR#V3498D484);
            Arena Football 1998 Rules Book
            (CR#TX0004648510); Orland Predators Logo
            Sheet (CR#VA0002141714); Quad City
            Steamwheelers (CR#VA0001881612); Atlantic
            City Blackjacks Logo Sheet
            (CR#VA0002157273)                                                          Unknown       N/A                                       $0.00


            Canadian Trademarks held: Arena Football
            League (Reg. #TMA596548); Canadian Arena
            Football League (Reg. #TMA596548; Phantoms
            Toronto (and design) (Reg. #TMA591628);
            Toronto Phantoms (Reg. #TMA591310)                                         Unknown       N/A                                       $0.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                                   Case 19-12541-JTD                    Doc 1     Filed 11/27/19       Page 16 of 160

 Debtor         Arena Football League LLC                                                    Case number (If known)
                Name

           A (Serial #88250558); AFL (Reg. #1855376);
           AFL (Reg. #2854605); AFL (Reg. #3954765);
           AFL (Reg. #5849448); AFL Alumni (Reg.
           #4225800); AFL Arena Football League (Reg.
           #2783006); AFL Arena Football League (Reg.
           #2948918); albany Empire (Reg. #5542742);
           Albany Empire (Reg. #88531623); Albany
           Firebirds (Reg. #2171072); All Fun League
           (Serial #88455273); Arena Football (Reg.
           #2842045); Arena Football (Reg. #2865869);
           Arena Football (Serial #88253885); Arena
           Football 2 (Reg. #2824353); Arena Football
           League (Reg. #2829105); Arena Football One
           (Reg. #4143049); Arenaball (Reg. #1540429);
           Arenabowl (Reg. #1602917; Arenacup (Reg.
           #2842133); ArenaFootball2 (Reg. #2875985);
           Atlantic City Blackjacks (Serial #88332490);
           Atlantic City Blackjacks (Reg. #5870025);
           Atlantic City Blackjacks (Serial #88332480);
           Atlantic City Gamblers (Serial #88284596);
           Atlantic City High Rollers (serial #88284636);
           Atlantic City Jackpot (Serial #88284620);
           Atlantic City Royals (Serial #88285070); Austin
           Wranglers (Serial #88249926); Baltimore
           Brigade (Serial #87496494); B (and shield
           design) (Serial #87496475); Chicago Rush
           (Reg. #2706181); C Cleveland Gladiators (Reg.
           #4142269); Columbus Destroyers (Serial
           #88249957); Columbus Destroyers (Serial
           #88975528) Georgia Force (Serial #88250003)                                 Unknown       N/A                           $0.00


           Grand Rapids Rampage (Serial #88250015);
           Greatest Show on Turf (Serial #88455280);
           Jacksonville Sharks (Reg. #4517955);
           Jacksonville Sharks (Reg. #4517956); Las
           Vegas Outlaws (Reg. #5084840); Las Vegas
           Outlaws (Serial #88250200); Las Vegas Sting
           (Serial #88250028); Let's Take it Inside (Serial
           #88455243); Los Angeles Avengers (Serial
           #88250214); New Orleans Voodoo (Reg.
           #2870070); New Orleans Voodoo (Reg.
           #2870174); New Orleans Voodoo (Reg.
           #2977230); New Orleans Voodoo Dolls (Reg.
           #2920531); Orlando Predators (Serial
           #88300750); Orlando Predators (88300766);
           Philadelphia Soul (Reg.
           #3352794/3335647/3335646/3335645/3402219/3
           398871/3398870/3398869 & 3362796)
           Philly Soul (Reg. #3352802); Pittsburgh Power
           (Reg. #4143405); San Antonio Talons (Reg.
           #4360841/4383014); Spokane Shock (Reg.
           #3665157); The Brawl Inside the Wall (Reg.
           #2247499); Utah Blaze (Serial #88250223);
           Washington Valor (Serial #87496508); V
           Washington Valor (Serial #87496508);
           #BETONUS (Serial #88253761);
           #SHAKETHEROOM (Serial #88455298)                                            Unknown       N/A                           $0.00



 61.       Internet domain names and websites


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                   page 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                      Best Case Bankruptcy
                                   Case 19-12541-JTD                    Doc 1     Filed 11/27/19       Page 17 of 160

 Debtor         Arena Football League LLC                                                    Case number (If known)
                Name

            Arenafootball.com; Philadelphiasoul.com;
            theAlbanyEmpire.com; ACBlackjacks.com;
            BaltimoreBrigade.com; WashingtonValor,com;
            ColumbusDestroyers.com; Acgamblers.com;
            acjackpot.com; Achighrollers.com;
            Theacroyals.com; baltimoreafl.com;
            baltimoreafl.info; baltimoreafl.net;
            baltimoreafl.org; baltimorebrigade.com;
            baltimorebrigade.info; baltimorebrigade.org;
            baltimorebrigade.us; baltimorebrigade.net;
            brigadebet.com; brigadebetting.com;
            brigadegamble.com; brigadegamblers.com;
            brigadegambling.com; brigadewager.com;
            columbusafl.com; dcbrigade.com;
            valor.football; valorgamble.com;
            valorgamblers.com; valorgambling.com;
            valorwager.com; washbrigade.com;
            washingtonafl.net; washingtonafl.com;
            washingtonafl.org; washingtonafl.info;
            washingtonbrigade.com;
            washingtondcbrigade.com;
            washingtondcvalor.com;
            washingtonvalor.com; washvalor.com,
            Premium Domain Registration -
            achighrollers.com; Premium Domain
            Registration -acgamblers.com; Premium
            Domain Registration - acjackpot.com;
            Premium Domain Registration -
            acblackjacks.com; Premium Domain
            Registration - the acroyals.com                                                 $0.00                                             $0.00



 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations
            Marketing lists (customer contact information
            for marketing)                                                             Unknown                                          Unknown



 64.        Other intangibles, or intellectual property

 65.        Goodwill

 66.        Total of Part 10.                                                                                                     $411,112.99
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
             No
             Yes
 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
             No
             Yes
 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
             No
             Yes
 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                                   Case 19-12541-JTD                    Doc 1     Filed 11/27/19       Page 18 of 160

 Debtor         Arena Football League LLC                                                    Case number (If known)
                Name



     No.    Go to Part 12.
     Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                   page 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                      Best Case Bankruptcy
                                     Case 19-12541-JTD                             Doc 1             Filed 11/27/19                  Page 19 of 160

 Debtor          Arena Football League LLC                                                                           Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                     Current value of real
                                                                                                     personal property                    property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                     $0.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                 $86,078.38

 82. Accounts receivable. Copy line 12, Part 3.                                                                     $82,843.50

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                               $24,280.04

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                          $42,643.44

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                    $630,714.21

 88. Real property. Copy line 56, Part 9.........................................................................................>                                 $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                $411,112.99

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                         $1,277,672.56             + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                  $1,277,672.56




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
                                     Case 19-12541-JTD                      Doc 1         Filed 11/27/19           Page 20 of 160
 Fill in this information to identify the case:

 Debtor name          Arena Football League LLC

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)
                                                                                                                                         Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                      12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
        No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
        Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1    Anacostia Sports LLC                          Describe debtor's property that is subject to a lien               $2,393,939.00                         $0.00
        Creditor's Name                               UCC1 Financing Statement filed on
                                                      10/23/2019 at SOS-DE
        601 F. Street, NW
        Washington, DC 20004
        Creditor's mailing address                    Describe the lien
                                                      Senior Secured Convertible Promissory Note
                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
        8/21/2019                                      Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative       Disputed
        priority.



 2.2    Anacostia Sports LLC                          Describe debtor's property that is subject to a lien                 $725,000.00                         $0.00
        Creditor's Name                               UCC1 Financing Statement filed on
                                                      10/23/2019 at SOS-DE
        601 F. Street, NW
        Washington, DC 20004
        Creditor's mailing address                    Describe the lien
                                                      Senior Secured Convertible Promissory Note
                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
        9/5/2019                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply




Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                 page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                    Case 19-12541-JTD                       Doc 1         Filed 11/27/19           Page 21 of 160
 Debtor       Arena Football League LLC                                                                Case number (if know)
              Name

        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.3   Anacostia Sports LLC                           Describe debtor's property that is subject to a lien                     $550,000.00         $0.00
       Creditor's Name                                UCC1 Financing Statement filed on
                                                      10/23/2019 at SOS-DE
       601 F. Street, NW
       Washington, DC 20004
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       9/19/19                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.4   Sportsfield Specialties, Inc.                  Describe debtor's property that is subject to a lien                      $51,434.77         $0.00
       Creditor's Name

       41155 NY-10
       Delhi, NY 13753
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



       White Winston Select Asset
 2.5                                                                                                                           $250,000.00         $0.00
       Funds, LLC                                     Describe debtor's property that is subject to a lien
       Creditor's Name
       265 Franklin Street, Suite
       1702
       Boston, MA 02110-3144
       Creditor's mailing address                     Describe the lien
                                                      Secured Promissory Note (amount owed is in
                                                      excess of $250,000.00)



Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                page 2 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                                    Case 19-12541-JTD                       Doc 1         Filed 11/27/19           Page 22 of 160
 Debtor       Arena Football League LLC                                                                Case number (if know)
              Name

                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.




                                                                                                                               $3,970,373.7
 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                          7

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 3 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                   Case 19-12541-JTD                          Doc 1           Filed 11/27/19                 Page 23 of 160
 Fill in this information to identify the case:

 Debtor name         Arena Football League LLC

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)
                                                                                                                                                          Check if this is an
                                                                                                                                                             amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                             12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
           Yes. Go to line 2.
       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                              Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                        $299.16      $299.16
           Government of the District of                             Check all that apply.
           Columbia                                                   Contingent
           1101 4th Street, SW, Suite W270                            Unliquidated
           Washington, DC 20024                                       Disputed
           Date or dates debt was incurred                           Basis for the claim:
           10/29/19                                                  unpaid taxes
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                        $388.52
           Acadian Ambulance Service                                                Contingent
           P.O. Box 92970                                                           Unliquidated
           130 E. Kaliste Saloom road                                               Disputed
           Lafayette, LA 70509
                                                                                   Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                         Is the claim subject to offset?      No  Yes
 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  $27,844.00
           Accelerated Rehabilitiation Centers                                      Contingent
           2396 Momentum Place                                                      Unliquidated
           Chicago, IL 60689                                                        Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?      No  Yes



Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                            page 1 of 70
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   12040                                           Best Case Bankruptcy
                                   Case 19-12541-JTD                     Doc 1         Filed 11/27/19                 Page 24 of 160
 Debtor       Arena Football League LLC                                                               Case number (if known)
              Name

 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $687.60
          Addison, Dominic J                                                  Contingent
          7021 Filbert Lane                                                   Unliquidated
          Tampa, FL 33637                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       497
                                                                             Is the claim subject to offset?    No  Yes
 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,910.00
          Adelson Mclean, APC                                                 Contingent
          895 Dove Street, Suite 300                                          Unliquidated
          Newport Beach, CA 92660                                             Disputed
          Date(s) debt was incurred 10/31/2019
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $392.58
          Adirondack Technical Solutions LLC                                  Contingent
          5457 State Route 40                                                 Unliquidated
          Argyle, NY 12809                                                    Disputed
          Date(s) debt was incurred 10/1/2019
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $19,815.10
          ADP                                                                 Contingent
          P.O. Box 842875                                                     Unliquidated
          Boston, MA 02284-2875                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Adrian Battles                                                      Contingent
          c/o Glenn Stuckey                                                   Unliquidated
          1McArthur Place, Suite 200                                          Disputed
          Santa Ana, CA 92707
                                                                             Basis for the claim:    worker's compensation action
          Date(s) debt was incurred
          Last 4 digits of account number       5239                         Is the claim subject to offset?    No  Yes
 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Adrian McPherson                                                    Contingent
          c/o Pro Athlete LAw Group                                           Unliquidated
          401 B St #2350                                                      Disputed
          San Diego, CA 92101
                                                                             Basis for the claim:    worker's compensation claim
          Date(s) debt was incurred
          Last 4 digits of account number       6406                         Is the claim subject to offset?    No  Yes
 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Adron Terrell                                                       Contingent
          c/o Tim English, Esquire                                            Unliquidated
          3150 Almaden Expressway, #147                                       Disputed
          San Jose, CA 95118
                                                                             Basis for the claim:    worker's compensation claim
          Date(s) debt was incurred
          Last 4 digits of account number       9755                         Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 2 of 70
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-12541-JTD                     Doc 1         Filed 11/27/19                 Page 25 of 160
 Debtor       Arena Football League LLC                                                               Case number (if known)
              Name

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,632.50
          Advantage Warehousing & Logistics                                   Contingent
          7050 Lindell Road, #160                                             Unliquidated
          Las Vegas, NV 89118                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    storage facility
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,366.98
          AFLPU                                                               Contingent
          6300 Powers Ferry Road                                              Unliquidated
          Atlanta, GA 30339                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $727.52
          AIA Whats Up Promotions                                             Contingent
          8148 Solutions Center                                               Unliquidated
          Chicago, IL 60677                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          AIG Property Casualty Inc.
          c/o Sidley Austin LLP                                               Contingent
          787 Seventh Avenue                                                  Unliquidated
          Attn: Andrew D. Hart                                                Disputed
          New York, NY 10019
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,385.00
          Albany Advanced Imaging                                             Contingent
          P.O. Box 74                                                         Unliquidated
          Latham, NY 12110                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       aefl
                                                                             Is the claim subject to offset?    No  Yes
 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $51,469.98
          Albany Times Union                                                  Contingent
          P.O. Box 80068                                                      Unliquidated
          Prescott, AZ 86304                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $444.00
          All About Therapy                                                   Contingent
          501 E. Sugarland Hwy.                                               Unliquidated
          Clewiston, FL 33440                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 3 of 70
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-12541-JTD                     Doc 1         Filed 11/27/19                 Page 26 of 160
 Debtor       Arena Football League LLC                                                               Case number (if known)
              Name

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,352.96
          All Service Moving                                                  Contingent
          66 SE Morrison                                                      Unliquidated
          Portland, OR 97214                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $84.80
          Allied Storage Containers                                           Contingent
          3420 Chateau Drive                                                  Unliquidated
          East New Market, MD 21631                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1621
                                                                             Is the claim subject to offset?    No  Yes
 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,902.59
          Alpha Media LLC                                                     Contingent
          1211 SW 5th Avenue, Suite 750                                       Unliquidated
          Portland, OR 97204                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    radio broadcasting of Portland games
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Amarri Jackson                                                      Contingent
          c/o Pro Athlete Law Group                                           Unliquidated
          401 B St #2350                                                      Disputed
          San Diego, CA 92101
                                                                             Basis for the claim:    worker's compensation claim
          Date(s) debt was incurred
          Last 4 digits of account number       0103                         Is the claim subject to offset?    No  Yes
 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $695.20
          American Express                                                    Contingent
          P.O. Box 30384                                                      Unliquidated
          Salt Lake City, UT 84130                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    credit card
          Last 4 digits of account number       1001
                                                                             Is the claim subject to offset?    No  Yes
 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,309.53
          American Express                                                    Contingent
          P.O. Box 30384                                                      Unliquidated
          Salt Lake City, UT 84130                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    credit card
          Last 4 digits of account number       2000
                                                                             Is the claim subject to offset?    No  Yes
 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,228.36
          American Express                                                    Contingent
          P.O. Box 30384                                                      Unliquidated
          Salt Lake City, UT 84130                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    credit card
          Last 4 digits of account number       1006
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 4 of 70
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-12541-JTD                     Doc 1         Filed 11/27/19                 Page 27 of 160
 Debtor       Arena Football League LLC                                                               Case number (if known)
              Name

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,231.56
          American Express                                                    Contingent
          P.O. Box 30384                                                      Unliquidated
          Salt Lake City, UT 84130                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    credit card
          Last 4 digits of account number       2009
                                                                             Is the claim subject to offset?    No  Yes
 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $17,830.60
          American Express                                                    Contingent
          P.O. Box 30384                                                      Unliquidated
          Salt Lake City, UT 84130                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    credit card
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,417.50
          Amos, Anthony                                                       Contingent
          5551 Livingston Drive                                               Unliquidated
          Fayetteville, NC 28311                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       579
                                                                             Is the claim subject to offset?    No  Yes
 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.   $4,000,000.00
          Anacostia Sports LLC                                                Contingent
          601 F. Street, NW                                                   Unliquidated
          Washington, DC 20004                                                Disputed
          Date(s) debt was incurred 4/26/19
                                                                             Basis for the claim:    Convertible Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.   $1,250,000.00
          Anacostia Sports LLC                                                Contingent
          601 F. Street, NW                                                   Unliquidated
          Washington, DC 20004                                                Disputed
          Date(s) debt was incurred 5/23/19
                                                                             Basis for the claim:    Convertible Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.   $1,250,000.00
          Anacostia Sports LLC                                                Contingent
          601 F. Street, NW                                                   Unliquidated
          Washington, DC 20004                                                Disputed
          Date(s) debt was incurred 7/3/19
                                                                             Basis for the claim:    Convertible Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,086.03
          Ancero LLC                                                          Contingent
          1001 Briggs Road, Suite 220                                         Unliquidated
          Mount Laurel, NJ 08054                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 5 of 70
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-12541-JTD                     Doc 1         Filed 11/27/19                 Page 28 of 160
 Debtor       Arena Football League LLC                                                               Case number (if known)
              Name

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $581.84
          Andrew Holland                                                      Contingent
          10503 NE Oak Brooker                                                Unliquidated
          Vancouver, WA 98662                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $551.25
          Andrews, Donell                                                     Contingent
          614 Ralston Avenue                                                  Unliquidated
          Pikesville, MD 21208                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1081
                                                                             Is the claim subject to offset?    No  Yes
 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $17,749.08
          Anthony Herron                                                      Contingent
          1305 S. Michigan Avenue, Apt. 804                                   Unliquidated
          Chicago, IL 60605                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    breach of contract suit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,685.52
          Arden Echelon Partners, LLC                                         Contingent
          201 Laurel Road                                                     Unliquidated
          Voorhees, NJ 08043                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $523.55
          ASC Downtown Surgery Center                                         Contingent
          801 N. Orange Avenue, Suite 630                                     Unliquidated
          Orlando, FL 32801                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $32,427.07
          Asset Recovery Group, Inc.                                          Contingent
          P.O. Box 14949                                                      Unliquidated
          Portland, OR 97293                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $366.93
          Associated Patho                                                    Contingent
          12350 Collection Center                                             Unliquidated
          Chicago, IL 60693                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 6 of 70
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-12541-JTD                     Doc 1         Filed 11/27/19                 Page 29 of 160
 Debtor       Arena Football League LLC                                                               Case number (if known)
              Name

 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $524.39
          Associated Reproduction Services                                    Contingent
          13925 Whittier Blvd.                                                Unliquidated
          Whittier, CA 90605                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,000.00
          Athens Orthopeadic Clinic                                           Contingent
          1765 Old West Broad Street                                          Unliquidated
          P.O. Box 101709                                                     Disputed
          Athens, GA 30606
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,305.75
          Athletes Performance                                                Contingent
          6155 Sports Village road, Suite 400                                 Unliquidated
          Frisco, TX 75034                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $258.90
          Athletic Decals Inc.                                                Contingent
          8800 Bissonnet Street, Suite N                                      Unliquidated
          Houston, TX 77074                                                   Disputed
          Date(s) debt was incurred 4/4/2019
                                                                             Basis for the claim:
          Last 4 digits of account number 7802
                                                                             Is the claim subject to offset?    No  Yes
 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,063.00
          Atlantic City Weekly                                                Contingent
          1000 West Washington Street                                         Unliquidated
          Pleasantville, NJ 08232                                             Disputed
          Date(s) debt was incurred 8/31/19
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,219.80
          Atoe, James D                                                       Contingent
          18544 96th Avenue E                                                 Unliquidated
          Puyallup, WA 98375                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       781
                                                                             Is the claim subject to offset?    No  Yes
 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,915.00
          Austin, Rodney B                                                    Contingent
          38 Pickering Lane                                                   Unliquidated
          Troy, NY 12180                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       837
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 7 of 70
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-12541-JTD                     Doc 1         Filed 11/27/19                 Page 30 of 160
 Debtor       Arena Football League LLC                                                               Case number (if known)
              Name

 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,372.39
          Autumn Ridge Apartments                                             Contingent
          1501 Little Glouchester Road                                        Unliquidated
          Cope, CO 80812                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $438.75
          Bailey, Willie C                                                    Contingent
          16101 NW 17th Place                                                 Unliquidated
          Opa Locka, FL 33054                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       881
                                                                             Is the claim subject to offset?    No  Yes
 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,500.00
          Baltimore Sun                                                       Contingent
          P.O. Box 3132                                                       Unliquidated
          Boston, MA 02241-3132                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,837.50
          Barber, Robert                                                      Contingent
          10513 191st Court East                                              Unliquidated
          Puyallup, WA 98374                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1014
                                                                             Is the claim subject to offset?    No  Yes
 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $877.50
          Barnett, Phillip M                                                  Contingent
          2010 Queen Avenue                                                   Unliquidated
          Middletown, OH 45044                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       562
                                                                             Is the claim subject to offset?    No  Yes
 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $42,000.00
          Barton Malow Company                                                Contingent
          300 Spruce Street, Suite 120                                        Unliquidated
          Columbus, OH 43215                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,684.86
          Bashor's Team Athletics                                             Contingent
          4810 N. interstate Avenue                                           Unliquidated
          Portland, OR 97217                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 8 of 70
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-12541-JTD                     Doc 1         Filed 11/27/19                 Page 31 of 160
 Debtor       Arena Football League LLC                                                               Case number (if known)
              Name

 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,850.00
          Bates, Leonardo                                                     Contingent
          1048 Carmadelle Street                                              Unliquidated
          Marrero, LA 70072                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       339
                                                                             Is the claim subject to offset?    No  Yes
 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $10,000.00
          Beacon Advisors, Inc.                                               Contingent
          1912 N. Hudson Avenue                                               Unliquidated
          Chicago, IL 60614                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,145.00
          Bell, Wilson                                                        Contingent
          1629 Carlisle Drive West                                            Unliquidated
          Mobile, AL 36618                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       946
                                                                             Is the claim subject to offset?    No  Yes
 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Benji McDowell                                                      Contingent
          12544 Honeychurch St                                                Unliquidated
          Raleigh, NC 27614                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    severance pay
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,626.40
          Benson, Mykel A                                                     Contingent
          1791 Halfomoon Street NW                                            Unliquidated
          Palm Bay, FL 32907                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       227
                                                                             Is the claim subject to offset?    No  Yes
 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,671.88
          Big Game USA                                                        Contingent
          13835 Welch Road                                                    Unliquidated
          Dallas, TX 75244                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $790.63
          Blue Star Charters and Tours                                        Contingent
          8250 NE Martin Luther King Jr. Blvd.                                Unliquidated
          Portland, OR 97211                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    charter services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 9 of 70
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-12541-JTD                     Doc 1         Filed 11/27/19                 Page 32 of 160
 Debtor       Arena Football League LLC                                                               Case number (if known)
              Name

 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,165.63
          Boles, Christopher                                                  Contingent
          1011 Homer Street                                                   Unliquidated
          Toledo, OH 43608                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1049
                                                                             Is the claim subject to offset?    No  Yes
 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $525.00
          Bouldin, Daronte                                                    Contingent
          110 Johnson Avenue                                                  Unliquidated
          Canton, MS 39046                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1025
                                                                             Is the claim subject to offset?    No  Yes
 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,205.00
          Bowen, Kevin                                                        Contingent
          1568 Tarleton Street                                                Unliquidated
          Spring Valley, CA 91977                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1066
                                                                             Is the claim subject to offset?    No  Yes
 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,300.00
          Boy Scouts of America                                               Contingent
          807 Kinnear Road                                                    Unliquidated
          Columbus, OH 43212                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,626.40
          Boyd, Shane                                                         Contingent
          552 Glen Arvin Avenue                                               Unliquidated
          Lexington, KY 40508                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       118
                                                                             Is the claim subject to offset?    No  Yes
 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,318.61
          Brandingmerchandise.com                                             Contingent
          28255 SE Wally Road                                                 Unliquidated
          Boring, OR 97009                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,307.50
          Brantley, Harold                                                    Contingent
          651 Springhouse Lane                                                Unliquidated
          Hummelstown, PA 17036                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       890
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 10 of 70
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-12541-JTD                     Doc 1         Filed 11/27/19                 Page 33 of 160
 Debtor       Arena Football League LLC                                                               Case number (if known)
              Name

 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,000.00
          Brian Buckley                                                       Contingent
          704 Evergreen Circle                                                Unliquidated
          Las Vegas, NV 89107                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $100.00
          Brian Perkins                                                       Contingent
          14655 SW 76th Avenue, #1                                            Unliquidated
          Portland, OR 97224                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,120.00
          Briggs, Christian                                                   Contingent
          42349 Bateman Road                                                  Unliquidated
          Franklinton, LA 70438                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1041
                                                                             Is the claim subject to offset?    No  Yes
 3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,314.19
          Brown, Arkeith                                                      Contingent
          407 La Bradford                                                     Unliquidated
          Bay City, TX 77414                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       228
                                                                             Is the claim subject to offset?    No  Yes
 3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,050.00
          Brown, Brandon                                                      Contingent
          3768 Tortosa Court                                                  Unliquidated
          San Ramon, CA 94583                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1050
                                                                             Is the claim subject to offset?    No  Yes
 3.71     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,933.25
          Brown, Lamark                                                       Contingent
          6316 Paddock Glen Drive, Apt: 303                                   Unliquidated
          Tampa, FL 33634                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       484
                                                                             Is the claim subject to offset?    No  Yes
 3.72     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $367.50
          Brown, Marvis                                                       Contingent
          6696 Hudnall Road                                                   Unliquidated
          Orange, TX 77632                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1069
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 11 of 70
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-12541-JTD                     Doc 1         Filed 11/27/19                 Page 34 of 160
 Debtor       Arena Football League LLC                                                               Case number (if known)
              Name

 3.73     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $826.88
          Brown, Sean Bernard                                                 Contingent
          863 Macon Place                                                     Unliquidated
          Uniondale, NY 11553                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       891
                                                                             Is the claim subject to offset?    No  Yes
 3.74     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,410.00
          Browning, Paul J                                                    Contingent
          1155 Bella Springs View, Apt: 514                                   Unliquidated
          Colorado Springs, CO 80921                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       693
                                                                             Is the claim subject to offset?    No  Yes
 3.75     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,756.25
          Broxton, Jarell                                                     Contingent
          787 Quince Orchard Road, Apt: 31                                    Unliquidated
          Gaithersburg, MD 20878                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       979
                                                                             Is the claim subject to offset?    No  Yes
 3.76     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $245.00
          Bruno Silva                                                         Contingent
          528 Live Oak Lane                                                   Unliquidated
          Fort Lauderdale, FL 33327                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.77     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,961.28
          Buck's Bags, Inc.                                                   Contingent
          2401 W. Main Street                                                 Unliquidated
          Boise, ID 83702                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.78     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,223.75
          Bullock, Zackery E                                                  Contingent
          4801 Mackerel Drive                                                 Unliquidated
          Sebring, FL 33870                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       783
                                                                             Is the claim subject to offset?    No  Yes
 3.79     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,071.25
          Bunn, Marinus                                                       Contingent
          1870 Prince Edward Drive                                            Unliquidated
          Elon, NC 27244                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       965
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 12 of 70
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-12541-JTD                     Doc 1         Filed 11/27/19                 Page 35 of 160
 Debtor       Arena Football League LLC                                                               Case number (if known)
              Name

 3.80     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $551.25
          Burgess, Jamaal                                                     Contingent
          26443 Southwest 122nd Place                                         Unliquidated
          Homestead, FL 33032                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1092
                                                                             Is the claim subject to offset?    No  Yes
 3.81     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $551.25
          Calloway, Derrick                                                   Contingent
          6803 34th Avenue                                                    Unliquidated
          Palmetto, FL 34221                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1082
                                                                             Is the claim subject to offset?    No  Yes
 3.82     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Carlton Brown                                                       Contingent
          c/o Leviton, Diaz & Ginocchio                                       Unliquidated
          1551 N. Tustin Avenue, Suite 850                                    Disputed
          Santa Ana, CA 92705
                                                                             Basis for the claim:    worker's compensation claim
          Date(s) debt was incurred
          Last 4 digits of account number       7162;8166                    Is the claim subject to offset?    No  Yes
 3.83     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,031.40
          Carr, Gregory                                                       Contingent
          2701 NE 7th Street, Apt: 511                                        Unliquidated
          Ocala, FL 34470                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       359
                                                                             Is the claim subject to offset?    No  Yes
 3.84     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $367.50
          Carter, Deniko                                                      Contingent
          2043 Hunting Ridge Drive                                            Unliquidated
          Owings Mills, MD 21117                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       969
                                                                             Is the claim subject to offset?    No  Yes
 3.85     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,890.00
          Carter, Jeremy Rashaad                                              Contingent
          13001 Southeast 155th Avenue                                        Unliquidated
          Happy Valley, OR 97086                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       397
                                                                             Is the claim subject to offset?    No  Yes
 3.86     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,063.00
          Catamaran Media                                                     Contingent
          2 North Route 9                                                     Unliquidated
          Ocean View, NJ 08230                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 13 of 70
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-12541-JTD                     Doc 1         Filed 11/27/19                 Page 36 of 160
 Debtor       Arena Football League LLC                                                               Case number (if known)
              Name

 3.87     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,626.40
          Cato-Bishop, Darryl                                                 Contingent
          192 C Humboldt Avenue, Apt: 3                                       Unliquidated
          Boston, MA 02121                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       461
                                                                             Is the claim subject to offset?    No  Yes
 3.88     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,626.40
          Cave, Ryan                                                          Contingent
          1334 Shimmer Light Circle                                           Unliquidated
          Rock Hill, SC 29732                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       419
                                                                             Is the claim subject to offset?    No  Yes
 3.89     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $29,748.03
          CBS Interactive, Inc.                                               Contingent
          24670 Network Place                                                 Unliquidated
          Chicago, IL 60673                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.90     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Chad Anderson                                                       Contingent
          c/o Pro Athlete Law Group                                           Unliquidated
          401 B St #2350                                                      Disputed
          San Diego, CA 92101
                                                                             Basis for the claim:    worker's compensation claim
          Date(s) debt was incurred
          Last 4 digits of account number       7451                         Is the claim subject to offset?    No  Yes
 3.91     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.50
          Chain Reaction Consulting LLC                                       Contingent
          112 Log Canoe Circle                                                Unliquidated
          Stevensville, MD 21666                                              Disputed
          Date(s) debt was incurred 8/30/19
                                                                             Basis for the claim:    services
          Last 4 digits of account number 1251
                                                                             Is the claim subject to offset?    No  Yes
 3.92     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,491.25
          Chandler, Thornton M                                                Contingent
          9322 Tracelawn Court                                                Unliquidated
          Humble, TX 77396                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       886
                                                                             Is the claim subject to offset?    No  Yes
 3.93     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $172.50
          Chuck Kacsur Design                                                 Contingent
          69 Shepard Lane                                                     Unliquidated
          South Burlington, VT 05403                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 14 of 70
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-12541-JTD                     Doc 1         Filed 11/27/19                 Page 37 of 160
 Debtor       Arena Football League LLC                                                               Case number (if known)
              Name

 3.94     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $680.68
          City of Philadelphia                                                Contingent
          Department of Revenue                                               Unliquidated
          P.O. Box 1393                                                       Disputed
          Philadelphia, PA 19105
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.95     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,150.00
          Clark, Anthony                                                      Contingent
          11235 Minstrel Tune Drive                                           Unliquidated
          Germantown, MD 20876                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1060
                                                                             Is the claim subject to offset?    No  Yes
 3.96     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,205.00
          Clark, Lane                                                         Contingent
          3119 Thunderbird Circle                                             Unliquidated
          Hays, KS 67601                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1073
                                                                             Is the claim subject to offset?    No  Yes
 3.97     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,087.50
          Clarke, Edward Patrick                                              Contingent
          17 Southeast 23rd Avenue                                            Unliquidated
          Cape Coral, FL 33990                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       727
                                                                             Is the claim subject to offset?    No  Yes
 3.98     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $551.25
          Cohen, Matthew                                                      Contingent
          51 Cornell Drive                                                    Unliquidated
          Plainview, NY 11803                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1086
                                                                             Is the claim subject to offset?    No  Yes
 3.99     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $275.63
          Coleman, Alexander                                                  Contingent
          2892 Ravenswood Court                                               Unliquidated
          Columbus, OH 43232                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1051
                                                                             Is the claim subject to offset?    No  Yes
 3.100    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,563.60
          Collins, Brandon J                                                  Contingent
          11902 Swan Drive                                                    Unliquidated
          Austin, TX 78750                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       584
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 15 of 70
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-12541-JTD                     Doc 1         Filed 11/27/19                 Page 38 of 160
 Debtor       Arena Football League LLC                                                               Case number (if known)
              Name

 3.101    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,750.40
          Collins, Lanford                                                    Contingent
          5 Birkenhead Lane                                                   Unliquidated
          Stafford, VA 22554                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       549
                                                                             Is the claim subject to offset?    No  Yes
 3.102    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,016.16
          Columbia Anesthesia Group                                           Contingent
          P.O. Box 5157                                                       Unliquidated
          Vancouver, WA 98668                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.103    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,446.72
          Comcast Business                                                    Contingent
          P.O. Box 34744                                                      Unliquidated
          Seattle, WA 98124                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.104    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,272.50
          Coney, AJ                                                           Contingent
          1045 W. Highland Drive                                              Unliquidated
          Cocoa, FL 32922                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       892
                                                                             Is the claim subject to offset?    No  Yes
 3.105    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,837.50
          Cook, Kenyattus                                                     Contingent
          502 Ca;edon Court, Apt: 502                                         Unliquidated
          Greenville, SC 29615                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       913
                                                                             Is the claim subject to offset?    No  Yes
 3.106    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,547.50
          Corbin, William D                                                   Contingent
          207 n. Sampson Avenue                                               Unliquidated
          Dunn, NC 28334                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       782
                                                                             Is the claim subject to offset?    No  Yes
 3.107    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Cornelius Dixon                                                     Contingent
          c/o Pro Athlete Law Group                                           Unliquidated
          401 B St #2350                                                      Disputed
          San Diego, CA 92101
                                                                             Basis for the claim:    worker's compensation claim
          Date(s) debt was incurred
          Last 4 digits of account number       7891                         Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 16 of 70
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-12541-JTD                     Doc 1         Filed 11/27/19                 Page 39 of 160
 Debtor       Arena Football League LLC                                                               Case number (if known)
              Name

 3.108    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,994.09
          Cort Business Services                                              Contingent
          P.O. Box 17401                                                      Unliquidated
          Baltimore, MD 21297                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.109    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,205.00
          Cottom, Brandon                                                     Contingent
          152 Parsons Lane                                                    Unliquidated
          Newtown, PA 18940                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1001
                                                                             Is the claim subject to offset?    No  Yes
 3.110    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $800.63
          Cottrill-Lowe, Julian                                               Contingent
          3656 Noe Bixby Road                                                 Unliquidated
          Columbus, OH 43232                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1028
                                                                             Is the claim subject to offset?    No  Yes
 3.111    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $551.25
          Cox, Rakim                                                          Contingent
          581 Marsh Harbor Drive                                              Unliquidated
          San Diego, CA 92154                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1083
                                                                             Is the claim subject to offset?    No  Yes
 3.112    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,687.50
          Cozen O'Connor                                                      Contingent
          P.O. Box 7247                                                       Unliquidated
          Philadelphia, PA 19170                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.113    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,315.00
          CRGO Intelluctual Property Law                                      Contingent
          7900 Glades Road, Suite 520                                         Unliquidated
          Boca Raton, FL 33434                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.114    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $47.44
          CSC Corporate Domains, Inc.                                         Contingent
          P.O. Box 13397                                                      Unliquidated
          Philadelphia, PA 19101-3397                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 17 of 70
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-12541-JTD                     Doc 1         Filed 11/27/19                 Page 40 of 160
 Debtor       Arena Football League LLC                                                               Case number (if known)
              Name

 3.115    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $11,653.65
          CTL Management Inc.                                                 Contingent
          Kings Court Apartments                                              Unliquidated
          16300 SW Estuary Drive                                              Disputed
          Beaverton, OR 97006
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.116    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          DaJohn Harris                                                       Contingent
          c/o Howard Silber                                                   Unliquidated
          2625 Townsgate Road, #330                                           Disputed
          Westlake Village, CA 91361
                                                                             Basis for the claim:    worker's compensation claim
          Date(s) debt was incurred
          Last 4 digits of account number       1858                         Is the claim subject to offset?    No  Yes
 3.117    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,024.38
          Dangerfield, Jared A                                                Contingent
          1831 Waldorf Drive                                                  Unliquidated
          West Palm Beach, FL 33411                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       869
                                                                             Is the claim subject to offset?    No  Yes
 3.118    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,087.50
          Daniels, Sean T                                                     Contingent
          26 knoll Drive                                                      Unliquidated
          Blackwood, NJ 08012                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       732
                                                                             Is the claim subject to offset?    No  Yes
 3.119    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,563.60
          Danzey, Devonte A                                                   Contingent
          6728 Crossbrook Lane                                                Unliquidated
          Pinson, AL 35126                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       821
                                                                             Is the claim subject to offset?    No  Yes
 3.120    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,750.00
          Davenport, Svante                                                   Contingent
          6941 University Drive West, Apt: 6206                               Unliquidated
          Huntsville, AL 35806                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       870
                                                                             Is the claim subject to offset?    No  Yes
 3.121    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,996.00
          David Crilly                                                        Contingent
          815 1st Avenue                                                      Unliquidated
          Duluth, MN 55810                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 18 of 70
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-12541-JTD                     Doc 1         Filed 11/27/19                 Page 41 of 160
 Debtor       Arena Football League LLC                                                               Case number (if known)
              Name

 3.122    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $354,996.00
          DC Arena LP                                                         Contingent
          601 F. Street, NW                                                   Unliquidated
          Washington, DC 20004                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.123    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Deaudra Dix                                                         Contingent
          c/o Pro Athlete Law Group                                           Unliquidated
          401 B St #2350                                                      Disputed
          San Diego, CA 92101
                                                                             Basis for the claim:    worker's compensation claim
          Date(s) debt was incurred
          Last 4 digits of account number       6666                         Is the claim subject to offset?    No  Yes
 3.124    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $275.63
          Deloatch, Romond                                                    Contingent
          7401 Halprin Drive                                                  Unliquidated
          Norfolk, VA 23518                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1076
                                                                             Is the claim subject to offset?    No  Yes
 3.125    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,232.18
          Desert Orthopeadic Center                                           Contingent
          P.O. Box 50509                                                      Unliquidated
          Henderson, NV 89016                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.126    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,933.25
          Dillon, Antron                                                      Contingent
          12025 Citrus Falls Circle                                           Unliquidated
          Tampa, FL 33625                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       300
                                                                             Is the claim subject to offset?    No  Yes
 3.127    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,407.60
          Discovery Litigation Services                                       Contingent
          P.O. Box 420247                                                     Unliquidated
          Atlanta, GA 30342                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.128    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $100.00
          Donte Brown                                                         Contingent
          420 Orchard Avenue                                                  Unliquidated
          Lansdowne, PA 19050                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 19 of 70
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-12541-JTD                     Doc 1         Filed 11/27/19                 Page 42 of 160
 Debtor       Arena Football League LLC                                                               Case number (if known)
              Name

 3.129    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,826.25
          Dover, Thomas E                                                     Contingent
          703 East 18th Avenue                                                Unliquidated
          Homestead, PA 15120                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       824
                                                                             Is the claim subject to offset?    No  Yes
 3.130    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $10.00
          Drs. Mori Bean and Brooks PA                                        Contingent
          P.O. Box 116700                                                     Unliquidated
          Atlanta, GA 30368                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.131    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $140,000.00
          Duane Morris LLP                                                    Contingent
          30 South 17th Street                                                Unliquidated
          Philadelphia, PA 19103-4196                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.132    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,559.25
          Dunmore, Oshay                                                      Contingent
          1115 S. Pine Street                                                 Unliquidated
          Newport, OR 97365                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       843
                                                                             Is the claim subject to offset?    No  Yes
 3.133    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $12,279.58
          Durant, Schoeppel, Decunto & Ratchford                              Contingent
          6550 St. Augustine Road, Suite 105                                  Unliquidated
          Jacksonville, FL 32217                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.134    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,102.50
          Durbin, Tyler                                                       Contingent
          1360 Sterling Silver Way                                            Unliquidated
          Columbus, OH 43240                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1074
                                                                             Is the claim subject to offset?    No  Yes
 3.135    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,044.62
          Dust Bowl Artistry                                                  Contingent
          125 Blue Stem Lane                                                  Unliquidated
          Aledo, TX 76008                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 20 of 70
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-12541-JTD                     Doc 1         Filed 11/27/19                 Page 43 of 160
 Debtor       Arena Football League LLC                                                               Case number (if known)
              Name

 3.136    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,062.80
          Duvalt, Darian C                                                    Contingent
          116 Modest Street                                                   Unliquidated
          Lakeland, FL 33805                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       107
                                                                             Is the claim subject to offset?    No  Yes
 3.137    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,000.00
          Edge Arena                                                          Contingent
          325 Log Canoe Circle                                                Unliquidated
          Stevensville, MD 21666                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.138    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $735.00
          Edwards, Saqwan                                                     Contingent
          9223 Portal Drive                                                   Unliquidated
          Houston, TX 77031                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1055
                                                                             Is the claim subject to offset?    No  Yes
 3.139    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $315.39
          Enterprise Holdings                                                 Contingent
          1924 NE Columbia Blvd.                                              Unliquidated
          Portland, OR 97211-1925                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.140    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,348.90
          Enterprise Rideshare                                                Contingent
          20400 SW Teton Avenue                                               Unliquidated
          Tualatin, OR 97062                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.141    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,622.50
          Epps, Dezmon                                                        Contingent
          6405 Friday Circle                                                  Unliquidated
          North Highlands, CA 95660                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       931
                                                                             Is the claim subject to offset?    No  Yes
 3.142    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Eric Crocker                                                        Contingent
          c/o Pro Athlete Law Group                                           Unliquidated
          401 B St #2350                                                      Disputed
          San Diego, CA 92101
                                                                             Basis for the claim:    worker's compensation claim
          Date(s) debt was incurred
          Last 4 digits of account number       0691                         Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 21 of 70
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-12541-JTD                     Doc 1         Filed 11/27/19                 Page 44 of 160
 Debtor       Arena Football League LLC                                                               Case number (if known)
              Name

 3.143    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,858.75
          Espinosa, Mason Daniel                                              Contingent
          118 Adams Street                                                    Unliquidated
          Cookeville, TN 38506                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       895
                                                                             Is the claim subject to offset?    No  Yes
 3.144    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,142.50
          Evans, Jerod X                                                      Contingent
          602 Walnut Hollow Drive                                             Unliquidated
          Mansfield, TX 76063                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       884
                                                                             Is the claim subject to offset?    No  Yes
 3.145    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,000.00
          ExamWorks, Inc                                                      Contingent
          11010 White Rock Road, Suite 120                                    Unliquidated
          Rancho Cordova, CA 95670                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.146    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $27,590.50
          Exos Athlete Performance AZ                                         Contingent
          2629 E. Rose Garden Lane                                            Unliquidated
          Phoenix, AZ 85050                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.147    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,118.50
          Fance, Calvin                                                       Contingent
          5814 Black Gum Drive                                                Unliquidated
          Houston, TX 77092                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       224
                                                                             Is the claim subject to offset?    No  Yes
 3.148    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,670.00
          Ferns II, Adrian B                                                  Contingent
          1629 Bruin St                                                       Unliquidated
          Los Angeles, CA 90047                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       865
                                                                             Is the claim subject to offset?    No  Yes
 3.149    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,250.00
          Finishline Pt and Sports LLC                                        Contingent
          2030 E. County Line road, Unit M                                    Unliquidated
          Littleton, CO 80126                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 22 of 70
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-12541-JTD                     Doc 1         Filed 11/27/19                 Page 45 of 160
 Debtor       Arena Football League LLC                                                               Case number (if known)
              Name

 3.150    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,072.43
          FirstLight                                                          Contingent
          P.O. Box 1301                                                       Unliquidated
          Williston, VT 05495                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.151    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,378.13
          Forrester, Malik                                                    Contingent
          4501 Bonner Road                                                    Unliquidated
          Baltimore, MD 21216                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1027
                                                                             Is the claim subject to offset?    No  Yes
 3.152    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $334.82
          FP Mailing Solutions, Inc                                           Contingent
          P.O. Box 157                                                        Unliquidated
          Bedford Park, IL 60499                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.153    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $724.50
          Franczek Radelet P.C.                                               Contingent
          300 S. Wacker Drive, Suite 300                                      Unliquidated
          Chicago, IL 60606                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.154    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $11,877.71
          Franklin Group                                                      Contingent
          1856 Flatbush Avenue                                                Unliquidated
          Brooklyn, NY 11210                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.155    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,626.40
          Fritz, Rodney V                                                     Contingent
          8120 Willow Way                                                     Unliquidated
          Kansas City, MO 64138                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       454
                                                                             Is the claim subject to offset?    No  Yes
 3.156    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,457.38
          Gallington, Deveric                                                 Contingent
          2510 Holly Brook Lane, #1016                                        Unliquidated
          Arlington, TX 76006                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       374
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 23 of 70
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-12541-JTD                     Doc 1         Filed 11/27/19                 Page 46 of 160
 Debtor       Arena Football League LLC                                                               Case number (if known)
              Name

 3.157    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,437.28
          GE Capital                                                          Contingent
          POB 105710                                                          Unliquidated
          Atlanta, GA 30348                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.158    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $960.00
          Genesis Sports Medicine and Rehabilitati                            Contingent
          3890 Redwine Road, Suite 114                                        Unliquidated
          Atlanta, GA 30331                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.159    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $237.31
          Google                                                              Contingent
          Dept. 33654                                                         Unliquidated
          P.O. Box 39000                                                      Disputed
          San Francisco, CA 94139
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       0897                         Is the claim subject to offset?    No  Yes
 3.160    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,619.00
          Goosby, Joseph L                                                    Contingent
          9502 Connock Chase Drive                                            Unliquidated
          Houston, TX 77065                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       153
                                                                             Is the claim subject to offset?    No  Yes
 3.161    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,626.40
          Gordon, James                                                       Contingent
          1541 W. River Lane                                                  Unliquidated
          Tampa, FL 33603                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       592
                                                                             Is the claim subject to offset?    No  Yes
 3.162    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,417.50
          Gorman, Jabari T                                                    Contingent
          2228 SW 81st Avenue                                                 Unliquidated
          Hollywood, FL 33025                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       825
                                                                             Is the claim subject to offset?    No  Yes
 3.163    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,626.40
          Grady, Thomas C                                                     Contingent
          1 Stablegate Drive                                                  Unliquidated
          Clifton Park, NY 12065                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       181
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 24 of 70
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-12541-JTD                     Doc 1         Filed 11/27/19                 Page 47 of 160
 Debtor       Arena Football League LLC                                                               Case number (if known)
              Name

 3.164    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,307.50
          Grant, Antwane Emanuel Alexander                                    Contingent
          251 W. Dekalb Pike, Apt: EPH05                                      Unliquidated
          King of Prussia, PA 19406                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       970
                                                                             Is the claim subject to offset?    No  Yes
 3.165    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $537.86
          Grant, Troy                                                         Contingent
          10012 South 5th Street                                              Unliquidated
          Phoenix, AZ 85042                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1024
                                                                             Is the claim subject to offset?    No  Yes
 3.166    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $350.00
          Gray, Paul A                                                        Contingent
          6410 Celtic Drive SW                                                Unliquidated
          Atlanta, GA 30331                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       985
                                                                             Is the claim subject to offset?    No  Yes
 3.167    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,626.40
          Gray, Reginald                                                      Contingent
          14905 South Langley                                                 Unliquidated
          Dolton, IL 60419                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       193
                                                                             Is the claim subject to offset?    No  Yes
 3.168    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $826.88
          Guerad, Antonio                                                     Contingent
          10204 Majestic Palm Circle                                          Unliquidated
          Riverview, FL 33578                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1059
                                                                             Is the claim subject to offset?    No  Yes
 3.169    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,887.50
          Guerra, Fabian                                                      Contingent
          7612 Juniper Street                                                 Unliquidated
          Hollywood, FL 33023                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       959
                                                                             Is the claim subject to offset?    No  Yes
 3.170    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,410.00
          Haag, Nicklas                                                       Contingent
          6 Glade Street                                                      Unliquidated
          Worcester, MA 01610                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       936
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 25 of 70
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-12541-JTD                     Doc 1         Filed 11/27/19                 Page 48 of 160
 Debtor       Arena Football League LLC                                                               Case number (if known)
              Name

 3.171    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,031.88
          Haisley, Glen                                                       Contingent
          7340 Briarheath Drive                                               Unliquidated
          New Orleans, LA 70128                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1040
                                                                             Is the claim subject to offset?    No  Yes
 3.172    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,677.50
          Hall, Rodney                                                        Contingent
          6060 W. Girard Avenue                                               Unliquidated
          Philadelphia, PA 19151                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       927
                                                                             Is the claim subject to offset?    No  Yes
 3.173    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,509.28
          Hands-on-care                                                       Contingent
          499 Blossom Hill Road                                               Unliquidated
          San Jose, CA 95123                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.174    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,681.31
          Harlan, DeAntre                                                     Contingent
          2621 Coldstream Drive                                               Unliquidated
          Fort Worth, TX 76123                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1067
                                                                             Is the claim subject to offset?    No  Yes
 3.175    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $687.60
          Havrilla, Dennis                                                    Contingent
          1174 Limeridge Drive                                                Unliquidated
          Concord, CA 94518                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       430
                                                                             Is the claim subject to offset?    No  Yes
 3.176    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,626.40
          Hayes, Robert                                                       Contingent
          102 West Maple Avenue                                               Unliquidated
          Sterling, VA 20164                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       487
                                                                             Is the claim subject to offset?    No  Yes
 3.177    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,204.95
          HCI                                                                 Contingent
          P.O. Box 82910                                                      Unliquidated
          Phoenix, AZ 85071                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 26 of 70
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-12541-JTD                     Doc 1         Filed 11/27/19                 Page 49 of 160
 Debtor       Arena Football League LLC                                                               Case number (if known)
              Name

 3.178    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,717.50
          Henderson, Roderick L                                               Contingent
          3356 E. Tuskegee Circle                                             Unliquidated
          Montgomery, AL 36108                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       848
                                                                             Is the claim subject to offset?    No  Yes
 3.179    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,887.65
          Henry Schein                                                        Contingent
          135 Duryea Road                                                     Unliquidated
          Melville, NY 11747                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.180    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $687.60
          Hicks, Hayworth                                                     Contingent
          4312 Maricopa Drive                                                 Unliquidated
          Ames, IA 50014                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       360
                                                                             Is the claim subject to offset?    No  Yes
 3.181    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,938.80
          Hills, Joseph                                                       Contingent
          913 Fern Leaf Drive                                                 Unliquidated
          Ruskin, FL 33570                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       109
                                                                             Is the claim subject to offset?    No  Yes
 3.182    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,563.60
          Hippeard, Randall P                                                 Contingent
          12993 Mallory Circle                                                Unliquidated
          Orlando, FL 32828                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       362
                                                                             Is the claim subject to offset?    No  Yes
 3.183    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $300,529.85
          Historic Boardwalk Hall                                             Contingent
          2301 Boardwalk                                                      Unliquidated
          Atlantic City, NJ 08401                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.184    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,933.25
          Hobbs, Arthur L                                                     Contingent
          2136 Caddy Druve                                                    Unliquidated
          Marrero, LA 70072                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1044
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 27 of 70
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-12541-JTD                     Doc 1         Filed 11/27/19                 Page 50 of 160
 Debtor       Arena Football League LLC                                                               Case number (if known)
              Name

 3.185    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $472.50
          Hobbs, Travonne                                                     Contingent
          2136 Caddy Drive                                                    Unliquidated
          Marrero, LA 70072                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1044
                                                                             Is the claim subject to offset?    No  Yes
 3.186    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,450.00
          Hollis, Dwayne                                                      Contingent
          60 South Maple Court                                                Unliquidated
          Newport News, VA 23608                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       486
                                                                             Is the claim subject to offset?    No  Yes
 3.187    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,858.75
          Homer, Tevin                                                        Contingent
          6723 Red Reef Street                                                Unliquidated
          Lake Worth, FL 33467                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       897
                                                                             Is the claim subject to offset?    No  Yes
 3.188    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,208.18
          Homewood Suites                                                     Contingent
          1651 Western Avenue                                                 Unliquidated
          Albany, NY 12203                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.189    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,939.51
          Idegy Inc.                                                          Contingent
          226 N. Fifth Street, Suite 220                                      Unliquidated
          Columbus, OH 43215                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.190    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,691.55
          Imagetec                                                            Contingent
          4509 Prime Parkway                                                  Unliquidated
          McHenry, IL 60050                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.191    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,219.09
          Indepedence Blue Cross                                              Contingent
          P.O. Box 8240                                                       Unliquidated
          Philadelphia, PA 19101                                              Disputed
          Date(s) debt was incurred 11/13/2019
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 28 of 70
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-12541-JTD                     Doc 1         Filed 11/27/19                 Page 51 of 160
 Debtor       Arena Football League LLC                                                               Case number (if known)
              Name

 3.192    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,188.40
          Ings, Kendrick I                                                    Contingent
          18306 Berwick Terrace                                               Unliquidated
          Hagerstown, MD 21740                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       518
                                                                             Is the claim subject to offset?    No  Yes
 3.193    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $23.00
          Inland Orthopeadic Surgery                                          Contingent
          2500 W. A Street, Suite 201                                         Unliquidated
          Moscow, ID 83843                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.194    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,588.58
          institute of Orthopaedic Surgery                                    Contingent
          P.O. Box 50509                                                      Unliquidated
          Henderson, NV 89016                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.195    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,953.13
          Isles, Nathan                                                       Contingent
          6410 Celtic Drive SW                                                Unliquidated
          Atlanta, GA 30331                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       985
                                                                             Is the claim subject to offset?    No  Yes
 3.196    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,800.00
          Ivory, Aaron                                                        Contingent
          5154 East 88th Street                                               Unliquidated
          Cleveland, OH 44125                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1035
                                                                             Is the claim subject to offset?    No  Yes
 3.197    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,820.00
          Jackson, Alvin R                                                    Contingent
          427 Warren Street                                                   Unliquidated
          Como, MS 38619                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       170
                                                                             Is the claim subject to offset?    No  Yes
 3.198    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,626.40
          Jackson, Dexter T                                                   Contingent
          894 Crest Drive E.                                                  Unliquidated
          Jacksonville, FL 32221                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       263
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 29 of 70
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-12541-JTD                     Doc 1         Filed 11/27/19                 Page 52 of 160
 Debtor       Arena Football League LLC                                                               Case number (if known)
              Name

 3.199    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,400.00
          Jackson, Laroche Q                                                  Contingent
          2447 Parental Home Road                                             Unliquidated
          Jacksonville, FL 32216                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       187
                                                                             Is the claim subject to offset?    No  Yes
 3.200    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,609.82
          Jacksonville Orthopeadic Institute                                  Contingent
          1325 San Marco Blvd., suite 200                                     Unliquidated
          Jacksonville, FL 32207                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.201    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,225.00
          James, Tre                                                          Contingent
          6123 Edlynne Road                                                   Unliquidated
          Baltimore, MD 21239                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       948
                                                                             Is the claim subject to offset?    No  Yes
 3.202    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,000.00
          Jeff Curtin                                                         Contingent
          11223 SW 27th Avenue                                                Unliquidated
          Portland, OR 97219                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.203    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,000.00
          Jeffrey Kafoury                                                     Contingent
          4928 SE 49th                                                        Unliquidated
          Portland, OR 97206                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.204    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,600.00
          Jeremy Fisher                                                       Contingent
          7608 Belhurst Avenue                                                Unliquidated
          Las Vegas, NV 89113                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.205    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Jerome Raymond                                                      Contingent
          1211 Carlysle Lnn Ct.,                                              Unliquidated
          Lawrenceville, GA 30044                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    unpaid wages suit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 30 of 70
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-12541-JTD                     Doc 1         Filed 11/27/19                 Page 53 of 160
 Debtor       Arena Football League LLC                                                               Case number (if known)
              Name

 3.206    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $25,930.00
          Jet Wave Wireless                                                   Contingent
          5228 Eisenhower Avenue                                              Unliquidated
          Alexandria, VA 22304                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.207    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $450.00
          Jimmy Jesberger                                                     Contingent
          13477 Trevose Road                                                  Unliquidated
          Philadelphia, PA 19116                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.208    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,779.28
          JLewis Small Company                                                Contingent
          POB 426                                                             Unliquidated
          Elwood, IN 46036                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.209    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $326.25
          JND Cleaners                                                        Contingent
          3212 S. I-10 Service Road                                           Unliquidated
          Metairie, LA 70001                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.210    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $300.00
          John Currier                                                        Contingent
          10505 NE 24th Avenue                                                Unliquidated
          Vancouver, WA 98686                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.211    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $50.00
          John Leighton                                                       Contingent
          2236 Greenwich Street                                               Unliquidated
          Philadelphia, PA 19123                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.212    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $100.00
          John Percich                                                        Contingent
          16175 SW Vincent Street                                             Unliquidated
          Beaverton, OR 97078                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 31 of 70
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-12541-JTD                     Doc 1         Filed 11/27/19                 Page 54 of 160
 Debtor       Arena Football League LLC                                                               Case number (if known)
              Name

 3.213    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,307.50
          Johnson, Jadar                                                      Contingent
          4934 North Road                                                     Unliquidated
          Orangeburg, SC 29118                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       916
                                                                             Is the claim subject to offset?    No  Yes
 3.214    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $735.00
          Johnson, Kaleb                                                      Contingent
          2873 Taylor Hill Drive                                              Unliquidated
          Jacksonville, FL 32221                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1052
                                                                             Is the claim subject to offset?    No  Yes
 3.215    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Jomo Wilson                                                         Contingent
          c/o Leviton Diaz & Ginocchio                                        Unliquidated
          1551 N. Tustin Avenue, #850                                         Disputed
          Santa Ana, CA 92705
                                                                             Basis for the claim:    worker's compensation claim
          Date(s) debt was incurred
          Last 4 digits of account number       8971                         Is the claim subject to offset?    No  Yes
 3.216    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,750.00
          Jones, Keiron A                                                     Contingent
          22186 SW 60th Avenue                                                Unliquidated
          Boca Raton, FL 33428                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       466
                                                                             Is the claim subject to offset?    No  Yes
 3.217    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,219.80
          Jones, Malachi                                                      Contingent
          930 Summer Wind Place                                               Unliquidated
          Roswell, GA 30075                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       842
                                                                             Is the claim subject to offset?    No  Yes
 3.218    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,125.00
          Jones, Torez D                                                      Contingent
          2812 Lancaster Road                                                 Unliquidated
          Wilson, NC 27896                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       704
                                                                             Is the claim subject to offset?    No  Yes
 3.219    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $400.00
          Josh Vega                                                           Contingent
          288942 SW Monte Carlo Avenue                                        Unliquidated
          Wilsonville, OR 97070                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 32 of 70
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-12541-JTD                     Doc 1         Filed 11/27/19                 Page 55 of 160
 Debtor       Arena Football League LLC                                                               Case number (if known)
              Name

 3.220    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,000.00
          K&K Insurance Group                                                 Contingent
          1712 Magnavox Way, P.O. Box 2338                                    Unliquidated
          Fort Wayne, IN 46801                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.221    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,750.00
          Kanuch, Tuni                                                        Contingent
          483 North 1220 West                                                 Unliquidated
          Provo, UT 84601                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1061
                                                                             Is the claim subject to offset?    No  Yes
 3.222    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,232.88
          Kanuck Productions                                                  Contingent
          2021 Ocean Avenue, #325                                             Unliquidated
          Santa Monica, CA 90405                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.223    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $64.68
          KDI                                                                 Contingent
          P.O. Box 1610                                                       Unliquidated
          Media, PA 19063                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.224    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $275.63
          Keir, Michael                                                       Contingent
          1700 South 28th Street                                              Unliquidated
          Philadelphia, PA 19145                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1038
                                                                             Is the claim subject to offset?    No  Yes
 3.225    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $50.00
          Kevin Tarole                                                        Contingent
          1606 Ravena Street                                                  Unliquidated
          Bethlehem, PA 18015                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.226    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,610.00
          Key Benefit Administrators                                          Contingent
          P.O. Box 55210                                                      Unliquidated
          Indianapolis, IN 46205                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 33 of 70
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-12541-JTD                     Doc 1         Filed 11/27/19                 Page 56 of 160
 Debtor       Arena Football League LLC                                                               Case number (if known)
              Name

 3.227    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $53.73
          Key Business Solutions                                              Contingent
          575 Virginia Drive                                                  Unliquidated
          Fort Washington, PA 19034                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.228    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,890.00
          Keyes, Denzel                                                       Contingent
          2201 Rustic Circle                                                  Unliquidated
          Kinston, NC 28504                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       982
                                                                             Is the claim subject to offset?    No  Yes
 3.229    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $205.76
          Kimpton Palomar Hotel                                               Contingent
          Attn: Accounting Dept.                                              Unliquidated
          2121 P Street NW                                                    Disputed
          Washington, DC 20037
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.230    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $200.00
          Kinex Medical Company                                               Contingent
          1801 Airport Road, Suite D                                          Unliquidated
          Waukesha, WI 53188                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.231    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.00
          Labratory Corp of America                                           Contingent
          P.O. Box 2240                                                       Unliquidated
          Burlington, NC 27216                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.232    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,511.75
          LaFrance, Royce L                                                   Contingent
          3801 Inwood Drive                                                   Unliquidated
          Harvey, LA 70058                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       872
                                                                             Is the claim subject to offset?    No  Yes
 3.233    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,929.38
          Lambert, Davonte                                                    Contingent
          10110 RoseMary Leaf Lane                                            Unliquidated
          Riverview, FL 33578                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1071
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 34 of 70
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-12541-JTD                     Doc 1         Filed 11/27/19                 Page 57 of 160
 Debtor       Arena Football League LLC                                                               Case number (if known)
              Name

 3.234    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Laron Scott                                                         Contingent
          c/o Pro Athlete Law Group                                           Unliquidated
          401 B St #2350                                                      Disputed
          San Diego, CA 92101
                                                                             Basis for the claim:    worker's compensation claim
          Date(s) debt was incurred
          Last 4 digits of account number       9337;2776                    Is the claim subject to offset?    No  Yes
 3.235    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $210.00
          Laughinghouse, Tyron                                                Contingent
          1005 Colonial Avenue                                                Unliquidated
          Greenville, NC 27834                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       907
                                                                             Is the claim subject to offset?    No  Yes
 3.236    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $735.00
          Lauina, Fred                                                        Contingent
          POB 1235                                                            Unliquidated
          Pago Pago, AS 96799                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1064
                                                                             Is the claim subject to offset?    No  Yes
 3.237    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,938.80
          Lawrence, Justin                                                    Contingent
          7530 Monarch Mills Way, Apt. 404                                    Unliquidated
          Columbia, MD 21046                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       154
                                                                             Is the claim subject to offset?    No  Yes
 3.238    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $551.25
          Leavitt, Tate                                                       Contingent
          14205 Township Road 21                                              Unliquidated
          Thornville, OH 43076                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1077
                                                                             Is the claim subject to offset?    No  Yes
 3.239    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $350.00
          Lee, Christopher                                                    Contingent
          3185 Trident Lane                                                   Unliquidated
          Woodbridge, VA 22193                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1037
                                                                             Is the claim subject to offset?    No  Yes
 3.240    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,834.03
          Legacy Emmanuel Hospital                                            Contingent
          P.O. Box 4107                                                       Unliquidated
          Portland, OR 97208                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 35 of 70
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-12541-JTD                     Doc 1         Filed 11/27/19                 Page 58 of 160
 Debtor       Arena Football League LLC                                                               Case number (if known)
              Name

 3.241    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,547.10
          Leggett, Maurice                                                    Contingent
          5770 Vinings Retreat Way SW                                         Unliquidated
          Mableton, GA 30126                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1087
                                                                             Is the claim subject to offset?    No  Yes
 3.242    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $700.00
          Letuli, Jovann Tasi                                                 Contingent
          666 King Street                                                     Unliquidated
          Akron, OH 44311                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       961
                                                                             Is the claim subject to offset?    No  Yes
 3.243    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,977.75
          Lewis, Cornelius                                                    Contingent
          2124 Tuskegee Road                                                  Unliquidated
          Jacksonville, FL 32209                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       186
                                                                             Is the claim subject to offset?    No  Yes
 3.244    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,933.25
          Lewis, Darrell M                                                    Contingent
          103 A Merritt Road                                                  Unliquidated
          Abbeville, AL 36310                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       556
                                                                             Is the claim subject to offset?    No  Yes
 3.245    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,953.50
          Lewis, Mark Andrew                                                  Contingent
          345 White Oak Drive                                                 Unliquidated
          Altamonte Springs, FL 32701                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       215
                                                                             Is the claim subject to offset?    No  Yes
 3.246    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $29,273.00
          Liberty Mutual                                                      Contingent
          P.O. Box 85307                                                      Unliquidated
          San Diego, CA 92186-5307                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.247    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.   $1,588,703.73
          Lincoln Holdings LLC                                                Contingent
          601 F Street, NW                                                    Unliquidated
          Washington, DC 20004                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    consulting and support services agreement
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 36 of 70
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-12541-JTD                     Doc 1         Filed 11/27/19                 Page 59 of 160
 Debtor       Arena Football League LLC                                                               Case number (if known)
              Name

 3.248    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,620.00
          Love, Damian T                                                      Contingent
          134 Cantabury Lane                                                  Unliquidated
          Millbrook, AL 36054                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       883
                                                                             Is the claim subject to offset?    No  Yes
 3.249    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,342.84
          M-2 Productions                                                     Contingent
          620 30th Street                                                     Unliquidated
          Manhattan Beach, CA 90266                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.250    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,400.00
          Mackey, Leon                                                        Contingent
          79 Ball Farm Way                                                    Unliquidated
          Wilmington, DE 19808                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       743
                                                                             Is the claim subject to offset?    No  Yes
 3.251    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,179.74
          Maclaren, Malcolm Christopher                                       Contingent
          P.O. Box 161057                                                     Unliquidated
          Altamonte Springs, FL 32716                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.252    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $687.60
          Madison, Colin                                                      Contingent
          1S252 Ingersoll Lane                                                Unliquidated
          Villa Park, IL 60181                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       196
                                                                             Is the claim subject to offset?    No  Yes
 3.253    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,307.50
          Maiava, Lene                                                        Contingent
          4181 E. 24th Street                                                 Unliquidated
          Tucson, AZ 85711                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       990
                                                                             Is the claim subject to offset?    No  Yes
 3.254    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Mailfinance.com                                                     Contingent
          478 Wheelers Farm Toad                                              Unliquidated
          Milford, CT 06461                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    postage machine
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 37 of 70
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-12541-JTD                     Doc 1         Filed 11/27/19                 Page 60 of 160
 Debtor       Arena Football League LLC                                                               Case number (if known)
              Name

 3.255    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $741.38
          Majoria Drugs                                                       Contingent
          1805 Metairie Road                                                  Unliquidated
          Metairie, LA 70005                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.256    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,704.10
          Manley, Phillip-Keith A                                             Contingent
          7555 Black Squirrel                                                 Unliquidated
          Hamilton, OH 45013                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       523
                                                                             Is the claim subject to offset?    No  Yes
 3.257    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Marcus Trice                                                        Contingent
          c/o Pro Athlete Law Group                                           Unliquidated
          401 B St #2350                                                      Disputed
          San Diego, CA 92101
                                                                             Basis for the claim:    worker's compensation claim
          Date(s) debt was incurred
          Last 4 digits of account number       6785                         Is the claim subject to offset?    No  Yes
 3.258    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,505.00
          Martin, Nias                                                        Contingent
          663 Eastern Parkway                                                 Unliquidated
          Baltimore, MD 21206                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       859
                                                                             Is the claim subject to offset?    No  Yes
 3.259    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,860.00
          Mason, Miles J                                                      Contingent
          1467 W. 48th Street                                                 Unliquidated
          Los Angeles, CA 90062                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       543
                                                                             Is the claim subject to offset?    No  Yes
 3.260    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $350.00
          Mathis-Ellis, Jahlil                                                Contingent
          7389 Spoleto Loop                                                   Unliquidated
          Fairburn, GA 30213                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1023
                                                                             Is the claim subject to offset?    No  Yes
 3.261    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,290.00
          Mauia, Wesley L.                                                    Contingent
          8440 South Las Vegas Boulevard                                      Unliquidated
          Las Vegas, NV 89123                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       326
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 38 of 70
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-12541-JTD                     Doc 1         Filed 11/27/19                 Page 61 of 160
 Debtor       Arena Football League LLC                                                               Case number (if known)
              Name

 3.262    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Maurice Purify                                                      Contingent
          c/o Madans Law Group                                                Unliquidated
          1416 Westwood Blvd.                                                 Disputed
          Los Angeles, CA 90024
                                                                             Basis for the claim:    worker's compensation claim
          Date(s) debt was incurred
          Last 4 digits of account number       5252                         Is the claim subject to offset?    No  Yes
 3.263    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $551.25
          McCalister, Alex                                                    Contingent
          633 Cambridge Farm Court                                            Unliquidated
          Kernersville, NC 27284                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1084
                                                                             Is the claim subject to offset?    No  Yes
 3.264    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,578.50
          McGinnis, Willie                                                    Contingent
          2317 Francis Avenue, Apt: 2317                                      Unliquidated
          Mansfield, MA 02048                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       284
                                                                             Is the claim subject to offset?    No  Yes
 3.265    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,563.60
          McNeil III, Douglas                                                 Contingent
          6724 Long Longhill Road                                             Unliquidated
          Gwynn Oak, MD 21207                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       833
                                                                             Is the claim subject to offset?    No  Yes
 3.266    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,251.20
          McNeil, Raymond K                                                   Contingent
          8203 Carraige Point Drive                                           Unliquidated
          Gibsonton, FL 33534                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       188
                                                                             Is the claim subject to offset?    No  Yes
 3.267    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,037.88
          Medco Supply Co.                                                    Contingent
          P.O. Box 21773                                                      Unliquidated
          Chicago, IL 60673                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.268    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $800.00
          Mediation Research & Education Project,                             Contingent
          655 West irving Park Road, Suite 2098                               Unliquidated
          Chicago, IL 60613                                                   Disputed
          Date(s) debt was incurred 10/14/19
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 39 of 70
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-12541-JTD                     Doc 1         Filed 11/27/19                 Page 62 of 160
 Debtor       Arena Football League LLC                                                               Case number (if known)
              Name

 3.269    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $19.69
          Medicwest Ambulance                                                 Contingent
          9 West Delhi                                                        Unliquidated
          North Las Vegas, NV 89032                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.270    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $84.46
          Mercury Luggage Mfg.                                                Contingent
          4843 Visitor Street                                                 Unliquidated
          Jacksonville, FL 32207                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.271    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $746.50
          Metro West Ambulance Inc.                                           Contingent
          609 NW Coast Street                                                 Unliquidated
          Newport, OR 97365                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.272    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,050.00
          Metz, Jake                                                          Contingent
          860 Haldeman Road                                                   Unliquidated
          Lederach, PA 19450                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       546
                                                                             Is the claim subject to offset?    No  Yes
 3.273    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,000.00
          Milton Wicks                                                        Contingent
          17 West 64th Street, Apt: 2A                                        Unliquidated
          New York, NY 10023                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.274    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,537.05
          Mitchell D. Bluhm & Associates, LLC                                 Contingent
          2222 Texoma Parkway, Suite 160                                      Unliquidated
          Sherman, TX 75090                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.275    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $236.25
          Moody, Justin                                                       Contingent
          142 South Adams Street                                              Unliquidated
          Petersburg, VA 23803                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1091
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 40 of 70
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-12541-JTD                     Doc 1         Filed 11/27/19                 Page 63 of 160
 Debtor       Arena Football League LLC                                                               Case number (if known)
              Name

 3.276    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,626.40
          Moore, Terence                                                      Contingent
          900 Woodburn Drive                                                  Unliquidated
          Columbus, GA 31907                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       129
                                                                             Is the claim subject to offset?    No  Yes
 3.277    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $254.87
          Moran Rowen & Dorsey                                                Contingent
          P.O. Box 14005                                                      Unliquidated
          Orange, CA 92863                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.278    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,700.00
          Morgan, Donovan K                                                   Contingent
          2819 Firecrest Drive                                                Unliquidated
          Katy, TX 77494                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       295
                                                                             Is the claim subject to offset?    No  Yes
 3.279    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,940.00
          Morgan, Maurice                                                     Contingent
          3151 Ricky Court                                                    Unliquidated
          La Grange, NC 28551                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       950
                                                                             Is the claim subject to offset?    No  Yes
 3.280    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,145.00
          Morris, Shane                                                       Contingent
          30339 Moulin Avenue                                                 Unliquidated
          Warren, MI 48088                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       910
                                                                             Is the claim subject to offset?    No  Yes
 3.281    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $928.13
          Morton, Kenny                                                       Contingent
          1707 N. Hall Street, Apt: 183                                       Unliquidated
          Dallas, TX 75204                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       688
                                                                             Is the claim subject to offset?    No  Yes
 3.282    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $167.75
          MR Connect                                                          Contingent
          P.O. Box 14244                                                      Unliquidated
          Lexington, KY 40512                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 41 of 70
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-12541-JTD                     Doc 1         Filed 11/27/19                 Page 64 of 160
 Debtor       Arena Football League LLC                                                               Case number (if known)
              Name

 3.283    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,626.40
          Mudge, Jordan                                                       Contingent
          1530 N. Pomerene Road                                               Unliquidated
          Benson, AZ 85602                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       310
                                                                             Is the claim subject to offset?    No  Yes
 3.284    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,195.25
          Muhammed, Brad                                                      Contingent
          4034 18th Avenue S.                                                 Unliquidated
          Saint Petersburg, FL 33711                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       906
                                                                             Is the claim subject to offset?    No  Yes
 3.285    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,653.75
          Myers, Donald J                                                     Contingent
          16244 Neabsco Road                                                  Unliquidated
          Woodbridge, VA 22191                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       930
                                                                             Is the claim subject to offset?    No  Yes
 3.286    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,949.06
          Myers, Spencer T                                                    Contingent
          103 South Red Maple Street                                          Unliquidated
          Selinsgrove, PA 17870                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       657
                                                                             Is the claim subject to offset?    No  Yes
 3.287    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,031.88
          Nadler, Liam                                                        Contingent
          10550 Road C                                                        Unliquidated
          Leipsic, OH 45856                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1029
                                                                             Is the claim subject to offset?    No  Yes
 3.288    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          National Union Fire Ins. Co. of Pittsbur                            Contingent
          175 Water Street, 18th Floor                                        Unliquidated
          New York, NY 10038                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.289    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $78.21
          NCH Physician Group                                                 Contingent
          801 Anchor Rode Drive, Suite 300                                    Unliquidated
          Naples, FL 34103                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 42 of 70
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-12541-JTD                     Doc 1         Filed 11/27/19                 Page 65 of 160
 Debtor       Arena Football League LLC                                                               Case number (if known)
              Name

 3.290    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $350.00
          Neal, DeJuan                                                        Contingent
          1564 Columbia Beach Road                                            Unliquidated
          Shady Side, MD 20764                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1093
                                                                             Is the claim subject to offset?    No  Yes
 3.291    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,906.25
          Nelson, Arvell                                                      Contingent
          9604 Yale Avenue                                                    Unliquidated
          Cleveland, OH 44108                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       242
                                                                             Is the claim subject to offset?    No  Yes
 3.292    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $515.70
          Nemeth, Ernest                                                      Contingent
          2659 Nottingham Way, Apt: 2                                         Unliquidated
          Trenton, NJ 08619                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1089
                                                                             Is the claim subject to offset?    No  Yes
 3.293    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,800.00
          New Orleans City Park Improvements Assoc                            Contingent
          1 Palm Drive                                                        Unliquidated
          New Orleans, LA 70124                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.294    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,615.00
          Newell, Keith                                                       Contingent
          655 Lamberton Street                                                Unliquidated
          Trenton, NJ 08611                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       346
                                                                             Is the claim subject to offset?    No  Yes
 3.295    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,485.00
          Neysmith, Lenroy                                                    Contingent
          118 Maple Street                                                    Unliquidated
          Meriden, CT 06451                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       922
                                                                             Is the claim subject to offset?    No  Yes
 3.296    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,626.40
          Nixon, Rory                                                         Contingent
          1403 Peabody Drive                                                  Unliquidated
          Hampton, VA 23666                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       375
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 43 of 70
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-12541-JTD                     Doc 1         Filed 11/27/19                 Page 66 of 160
 Debtor       Arena Football League LLC                                                               Case number (if known)
              Name

 3.297    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,626.40
          Norman, Marrio                                                      Contingent
          295 Boulder Drive                                                   Unliquidated
          Roswell, GA 30075                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       289
                                                                             Is the claim subject to offset?    No  Yes
 3.298    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,992.50
          Norrils, Eddie C                                                    Contingent
          2730 E. Candlestick Court                                           Unliquidated
          Toledo, OH 43615                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       935
                                                                             Is the claim subject to offset?    No  Yes
 3.299    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,520.00
          Northington, Kiante                                                 Contingent
          2131 Middle Lane                                                    Unliquidated
          Louisville, KY 40216                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       937
                                                                             Is the claim subject to offset?    No  Yes
 3.300    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,535.00
          Northshore University Health System                                 Contingent
          23056 Network Place                                                 Unliquidated
          Chicago, IL 60673                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.301    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $39,640.12
          NYSIF                                                               Contingent
          199 Church Street                                                   Unliquidated
          New York, NY 10007                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.302    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,480.63
          O'Brien, Patrick                                                    Contingent
          716 E. Iredell Avenue                                               Unliquidated
          Mooresville, NC 28115                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       967
                                                                             Is the claim subject to offset?    No  Yes
 3.303    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,938.80
          Obi, Fredrick O                                                     Contingent
          295 Boulder Drive                                                   Unliquidated
          Roswell, GA 30075                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       289
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 44 of 70
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-12541-JTD                     Doc 1         Filed 11/27/19                 Page 67 of 160
 Debtor       Arena Football League LLC                                                               Case number (if known)
              Name

 3.304    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,079.00
          Obi, Kenechukwu                                                     Contingent
          5730 E. Candlestick Court                                           Unliquidated
          Toledo, OH 43615                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       935
                                                                             Is the claim subject to offset?    No  Yes
 3.305    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Odie D. Armstrong                                                   Contingent
          c/o Leviton Diaz & Ginocchip                                        Unliquidated
          1551 N. Tustin Avenue. #850                                         Disputed
          Santa Ana, CA 92705
                                                                             Basis for the claim:    worker's compensation claim
          Date(s) debt was incurred
          Last 4 digits of account number       6969                         Is the claim subject to offset?    No  Yes
 3.306    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,817.50
          Offray, Juwan                                                       Contingent
          4718 Citrus Drive                                                   Unliquidated
          New Orleans, LA 70127                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       963
                                                                             Is the claim subject to offset?    No  Yes
 3.307    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,500.00
          Oklahoma Sports Consultant, LLC                                     Contingent
          3130 Woodward Blvd.                                                 Unliquidated
          Tulsa, OK 74105                                                     Disputed
          Date(s) debt was incurred 11/1/19
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.308    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,850.00
          Omameh, Sydney                                                      Contingent
          5151 Sassareas Road                                                 Unliquidated
          Columbus, OH 43229                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       944
                                                                             Is the claim subject to offset?    No  Yes
 3.309    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $219.01
          Omarr Smith                                                         Contingent
          43235 W. Wild Horse Trail                                           Unliquidated
          Maricopa, AZ 85138                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.310    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $832.00
          One Beat CPR Learning Center, Inc.                                  Contingent
          4350 Oakes Road, Suite 500                                          Unliquidated
          Fort Lauderdale, FL 33314                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 45 of 70
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-12541-JTD                     Doc 1         Filed 11/27/19                 Page 68 of 160
 Debtor       Arena Football League LLC                                                               Case number (if known)
              Name

 3.311    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,077.62
          Oracle America, Inc.                                                Contingent
          Bank of America Lockbox Services                                    Unliquidated
          15612 Collections Center Drive                                      Disputed
          Chicago, IL 60693
                                                                             Basis for the claim:
          Date(s) debt was incurred 10/24/19
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.312    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Oracle Netsuite                                                     Contingent
          500 Oracle Parkway                                                  Unliquidated
          Redwood City, CA 94065                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    service contract - accounting system
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.313    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $514.39
          Orchid Medical                                                      Contingent
          3449 Momentum Place                                                 Unliquidated
          Chicago, IL 60689                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.314    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,670.00
          Outlaw, Lonnie J                                                    Contingent
          1107 4th Avenue                                                     Unliquidated
          Rochelle, GA 31079                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       547
                                                                             Is the claim subject to offset?    No  Yes
 3.315    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,756.25
          Outsey, Jameer                                                      Contingent
          61 Brookside Avenue                                                 Unliquidated
          Somerville, NJ 08876                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1063
                                                                             Is the claim subject to offset?    No  Yes
 3.316    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,436.00
          P.R.O.S. Corporate Housing LLC                                      Contingent
          11211 N Tatum Blvd Suite 220                                        Unliquidated
          Phoenix, AZ 85028                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.317    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $533.03
          Pacific Office Automation                                           Contingent
          14747 NW Greenbrier Parkway                                         Unliquidated
          Beaverton, OR 97006                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 46 of 70
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-12541-JTD                     Doc 1         Filed 11/27/19                 Page 69 of 160
 Debtor       Arena Football League LLC                                                               Case number (if known)
              Name

 3.318    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,582.80
          Paciolan                                                            Contingent
          5291 California Avenue, Suite 100                                   Unliquidated
          Irvine, CA 92617                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.319    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $551.25
          Palka, Tyler                                                        Contingent
          10312 Stark Street                                                  Unliquidated
          Temperance, MI 48182                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1085
                                                                             Is the claim subject to offset?    No  Yes
 3.320    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,450.00
          Parker, Anthony                                                     Contingent
          15741 NE 15th Street                                                Unliquidated
          Miami, FL 33162                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       297
                                                                             Is the claim subject to offset?    No  Yes
 3.321    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,600.00
          PBS Anethesia                                                       Contingent
          3157 N. Rainbow Blvd., #518                                         Unliquidated
          Las Vegas, NV 89108                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.322    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $227,482.05
          PCG-SDM Holdings, LLC                                               Contingent
          5646 Milton Street, Suite 895                                       Unliquidated
          Dallas, TX 75206                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.323    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,600.00
          Peter R. Meyers                                                     Contingent
          360 East Randolph Street, Suite 3104                                Unliquidated
          Chicago, IL 60601                                                   Disputed
          Date(s) debt was incurred 11/6/19
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.324    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,090.00
          Peterson, Craig G                                                   Contingent
          1231 Peaceable Street                                               Unliquidated
          Ballston Spa, NY 12020                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       561
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 47 of 70
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-12541-JTD                     Doc 1         Filed 11/27/19                 Page 70 of 160
 Debtor       Arena Football League LLC                                                               Case number (if known)
              Name

 3.325    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,756.25
          Philips, Ervin                                                      Contingent
          27 Meadowbrook Court                                                Unliquidated
          West Haven, CT 06516                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1032
                                                                             Is the claim subject to offset?    No  Yes
 3.326    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,031.40
          Phillips, Alfred                                                    Contingent
          538 N. 2040 East                                                    Unliquidated
          Spanish Fork, UT 84660                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       415
                                                                             Is the claim subject to offset?    No  Yes
 3.327    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $75.00
          Physical Therapy and Hand Center                                    Contingent
          8080 Bluebonnet Blvd., Suite 110                                    Unliquidated
          Baton Rouge, LA 70810                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.328    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,115.00
          Physiotherapy Associates Inc.                                       Contingent
          P.O. Box 636002                                                     Unliquidated
          Littleton, CO 80163                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.329    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,900.00
          Pivot Physical Therapy                                              Contingent
          P.O. Box 1345                                                       Unliquidated
          Westminster, MD 21158                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.330    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,581.62
          Portland General Electric                                           Contingent
          P.O. Box 4438                                                       Unliquidated
          Portland, OR 97208                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.331    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $367.50
          Powell, Damond                                                      Contingent
          3500 Summercourt Drive                                              Unliquidated
          Jonesboro, GA 30236                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1070
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 48 of 70
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-12541-JTD                     Doc 1         Filed 11/27/19                 Page 71 of 160
 Debtor       Arena Football League LLC                                                               Case number (if known)
              Name

 3.332    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,626.40
          Powell, Joe M                                                       Contingent
          2818 Ambler Avenue                                                  Unliquidated
          Portsmouth, VA 23707                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       668
                                                                             Is the claim subject to offset?    No  Yes
 3.333    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,219.80
          Prince, Darius Q                                                    Contingent
          120 Main Entrance Drive                                             Unliquidated
          West Mifflin, PA 15122                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       826
                                                                             Is the claim subject to offset?    No  Yes
 3.334    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $22,275.00
          Prodigy Sports, LLC                                                 Contingent
          83 South St. Ste. 206                                               Unliquidated
          Freehold, NJ 07728                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.335    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,550.00
          Professional Sportscare and Rehab                                   Contingent
          P.O. Box 1100                                                       Unliquidated
          Westminster, MD 21158                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.336    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $46,224.16
          PROS Housing                                                        Contingent
          11211 N Tatum Blvd                                                  Unliquidated
          Suite 220                                                           Disputed
          Phoenix, AZ 85028
                                                                             Basis for the claim:    unpaid rent
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.337    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,872.70
          Quarles & Brady LLP                                                 Contingent
          Two North Central Avenue                                            Unliquidated
          Phoenix, AZ 85004                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.338    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $923.88
          Quest Diagnostics                                                   Contingent
          12323 Collections Center Drive                                      Unliquidated
          Chicago, IL 60693                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 49 of 70
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-12541-JTD                     Doc 1         Filed 11/27/19                 Page 72 of 160
 Debtor       Arena Football League LLC                                                               Case number (if known)
              Name

 3.339    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $31.52
          Quest Records                                                       Contingent
          16 Bronze Pointe                                                    Unliquidated
          Belleville, IL 62226                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.340    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,232.00
          Randy Gatewood                                                      Contingent
          947 W. Wendy Way                                                    Unliquidated
          Gilbert, AZ 85233                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.341    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,087.50
          Raudabaugh, Daniel D                                                Contingent
          736 Meadowlark Lane                                                 Unliquidated
          Coppell, TX 75019                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       157
                                                                             Is the claim subject to offset?    No  Yes
 3.342    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $473.51
          Raymond Sterling                                                    Contingent
          600 Bartonsville Road                                               Unliquidated
          Frederick, MD 21704                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.343    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $6.61
          Ready Refresh                                                       Contingent
          P.O. Box 856192                                                     Unliquidated
          Louisville, KY 40285-6192                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.344    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,626.40
          Reese, Joshua C                                                     Contingent
          2522 NW 88th Street                                                 Unliquidated
          Miami, FL 33147                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       795
                                                                             Is the claim subject to offset?    No  Yes
 3.345    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $275.63
          Regis, Micanor                                                      Contingent
          POB 1991                                                            Unliquidated
          Belle Glade, FL 33430                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1026
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 50 of 70
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-12541-JTD                     Doc 1         Filed 11/27/19                 Page 73 of 160
 Debtor       Arena Football League LLC                                                               Case number (if known)
              Name

 3.346    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $255.00
          Rehab Arizona                                                       Contingent
          265000 Agoura Road, Suite 102-587                                   Unliquidated
          Calabasas, CA 91302                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.347    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,050.00
          Revis, Paul                                                         Contingent
          51999 SE 6th Street                                                 Unliquidated
          Scappoose, OR 97056                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       917
                                                                             Is the claim subject to offset?    No  Yes
 3.348    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,425.00
          Reynolds, Darius                                                    Contingent
          1501 Little Glouchester Road, L10                                   Unliquidated
          Blackwood, NJ 08012                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       202
                                                                             Is the claim subject to offset?    No  Yes
 3.349    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $42,000.00
          Richard Ranglin                                                     Contingent
          c/o Pro Athlete Law Group                                           Unliquidated
          401 B St #2350                                                      Disputed
          San Diego, CA 92101
                                                                             Basis for the claim:    labor arbitration award
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.350    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,626.40
          Richardson, Jeramie                                                 Contingent
          5512 Tribune Way                                                    Unliquidated
          Plano, TX 75094                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       276
                                                                             Is the claim subject to offset?    No  Yes
 3.351    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,629.12
          Riddell/ All American Sports Corp.                                  Contingent
          7501 Performance Lane                                               Unliquidated
          North Ridgeville, OH 44039                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.352    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $66.64
          River City Rush Delivery                                            Contingent
          8916 NE Alderwood Road                                              Unliquidated
          Portland, OR 97220                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 51 of 70
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-12541-JTD                     Doc 1         Filed 11/27/19                 Page 74 of 160
 Debtor       Arena Football League LLC                                                               Case number (if known)
              Name

 3.353    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,755.00
          Roberts, Roosevelt                                                  Contingent
          101 Ladd Street                                                     Unliquidated
          Enterprise, AL 36330                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       983
                                                                             Is the claim subject to offset?    No  Yes
 3.354    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Robin Hammond                                                       Contingent
          c/o Rhonda H. Wills - Wills Law Firm                                Unliquidated
          1776 Yorktown, Suite 570                                            Disputed
          Houston, TX 77056
                                                                             Basis for the claim:    wrongful death suit
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.355    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,975.00
          Robinson, Jamal                                                     Contingent
          1011 Vista Alegre Court                                             Unliquidated
          Bowie, MD 20721                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1045
                                                                             Is the claim subject to offset?    No  Yes
 3.356    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $735.00
          Robinson, Tyrell                                                    Contingent
          1313 Las Brisas Drive                                               Unliquidated
          Santee, CA 92071                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       995
                                                                             Is the claim subject to offset?    No  Yes
 3.357    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Rodney Fritz                                                        Contingent
          c/o Pro Athlete Law Group                                           Unliquidated
          401 B St #2350                                                      Disputed
          San Diego, CA 92101
                                                                             Basis for the claim:    worker's compensation claim
          Date(s) debt was incurred
          Last 4 digits of account number       2452                         Is the claim subject to offset?    No  Yes
 3.358    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,450.00
          Romain, James                                                       Contingent
          106 Beach 59th Street, Apt: 203                                     Unliquidated
          Arverne, NY 11692                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       158
                                                                             Is the claim subject to offset?    No  Yes
 3.359    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $500.00
          Ron Callan                                                          Contingent
          643 3rd Street                                                      Unliquidated
          Lake Oswego, OR 97034                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 52 of 70
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-12541-JTD                     Doc 1         Filed 11/27/19                 Page 75 of 160
 Debtor       Arena Football League LLC                                                               Case number (if known)
              Name

 3.360    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $687.60
          Rose, Robert                                                        Contingent
          5245 Fallston Court                                                 Unliquidated
          Westerville, OH 43081                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       381
                                                                             Is the claim subject to offset?    No  Yes
 3.361    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $879.20
          Rosedale Ice Company                                                Contingent
          2700 Annapolis Road                                                 Unliquidated
          Baltimore, MD 21230                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.362    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $275.63
          Ross, Joel                                                          Contingent
          9615 Main Street                                                    Unliquidated
          Damascus, MD 20872                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1090
                                                                             Is the claim subject to offset?    No  Yes
 3.363    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,188.40
          Ross, Marvin                                                        Contingent
          5260 Collins Road, Unit 1405                                        Unliquidated
          Jacksonville, FL 32244                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       679
                                                                             Is the claim subject to offset?    No  Yes
 3.364    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $866.25
          Rosser, Darius                                                      Contingent
          111 Miller Drive                                                    Unliquidated
          Marion, AR 72364                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       919
                                                                             Is the claim subject to offset?    No  Yes
 3.365    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $687.60
          Rowley, Kyle                                                        Contingent
          17 Highland Avenue                                                  Unliquidated
          Lincoln, RI 02865                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       312
                                                                             Is the claim subject to offset?    No  Yes
 3.366    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,480.63
          Ruff, Frederick                                                     Contingent
          2125 N. 30th Street                                                 Unliquidated
          Philadelphia, PA 19121                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       964
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 53 of 70
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-12541-JTD                     Doc 1         Filed 11/27/19                 Page 76 of 160
 Debtor       Arena Football League LLC                                                               Case number (if known)
              Name

 3.367    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,626.40
          Ruffins, Moqut                                                      Contingent
          1701 San Pablo Road S, Apt 1008                                     Unliquidated
          Jacksonville, FL 32224                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       103
                                                                             Is the claim subject to offset?    No  Yes
 3.368    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,921.50
          Rumph, Donte D                                                      Contingent
          3900 City Avenue, Apt: A603                                         Unliquidated
          Philadelphia, PA 19131                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       879
                                                                             Is the claim subject to offset?    No  Yes
 3.369    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,050.00
          Russell, Faleaoga                                                   Contingent
          4104 Georgia Street                                                 Unliquidated
          San Diego, CA 92103                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1030
                                                                             Is the claim subject to offset?    No  Yes
 3.370    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,703.75
          Russell, Grant                                                      Contingent
          389 Catalina Drive                                                  Unliquidated
          Newark, OH 43055                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       941
                                                                             Is the claim subject to offset?    No  Yes
 3.371    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $100.00
          Ryan O'Donnell                                                      Contingent
          3306 Arch Street, Apt 1F                                            Unliquidated
          Philadelphia, PA 19104                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.372    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $551.25
          Sainvil, Vernon                                                     Contingent
          317 South Spring Street                                             Unliquidated
          Geneseo, IL 61254                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1080
                                                                             Is the claim subject to offset?    No  Yes
 3.373    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Samuel Tupua, Jr.                                                   Contingent
          c/o Pro Athlete Law Group                                           Unliquidated
          401 B St #2350                                                      Disputed
          San Diego, CA 92101
                                                                             Basis for the claim:    worker's compensation claim
          Date(s) debt was incurred
          Last 4 digits of account number       5149                         Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 54 of 70
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-12541-JTD                     Doc 1         Filed 11/27/19                 Page 77 of 160
 Debtor       Arena Football League LLC                                                               Case number (if known)
              Name

 3.374    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,190.00
          Samuels, Kyron                                                      Contingent
          205 5th Avenue Northeast                                            Unliquidated
          Jacksonville, AL 36265                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       862
                                                                             Is the claim subject to offset?    No  Yes
 3.375    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $325.00
          Santiam PT                                                          Contingent
          7201 W. Clearwater Avenue, B101                                     Unliquidated
          Kennewick, WA 99336                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.376    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,407.85
          Sawyer's Screen Printing and Embroidery                             Contingent
          10 Hallwood Road                                                    Unliquidated
          Delmar, NY 12054                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.377    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,075.00
          Seither, Nicholas A                                                 Contingent
          1911 Vanda Avenue                                                   Unliquidated
          Hamilton, OH 45013                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       747
                                                                             Is the claim subject to offset?    No  Yes
 3.378    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $740.00
          Select Physical Therapy Holdings                                    Contingent
          P.O. Box 643407                                                     Unliquidated
          Pittsburgh, PA 15264                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.379    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $971.25
          Seneca Insurance Company Inc                                        Contingent
          160 Water Street, 16th Floor                                        Unliquidated
          New York, NY 10038                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.380    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,375.20
          Sesay, Brandon R                                                    Contingent
          680 S. Eugenia Place NW                                             Unliquidated
          Atlanta, GA 30318                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       256
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 55 of 70
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-12541-JTD                     Doc 1         Filed 11/27/19                 Page 78 of 160
 Debtor       Arena Football League LLC                                                               Case number (if known)
              Name

 3.381    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,626.40
          Sims, Quentin L                                                     Contingent
          445 Pintail Drive                                                   Unliquidated
          Loveland, OH 45140                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       438
                                                                             Is the claim subject to offset?    No  Yes
 3.382    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,890.00
          Smith, Jakobi                                                       Contingent
          875 Northwest 13th Court, Apt: 316                                  Unliquidated
          Boca Raton, FL 33486                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1033
                                                                             Is the claim subject to offset?    No  Yes
 3.383    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,425.00
          Smith, Khreem A                                                     Contingent
          8450 Sherman Circle North, #E206                                    Unliquidated
          Hollywood, FL 33025                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       670
                                                                             Is the claim subject to offset?    No  Yes
 3.384    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $367.50
          Smith, Marquis                                                      Contingent
          2933 Edgewood Road                                                  Unliquidated
          Bryans Road, MD 20616                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1078
                                                                             Is the claim subject to offset?    No  Yes
 3.385    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,876.00
          Smith, Terrance R                                                   Contingent
          14771 Del Sol Court                                                 Unliquidated
          Chino Hills, CA 91709                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       182
                                                                             Is the claim subject to offset?    No  Yes
 3.386    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,563.60
          Smith, Warren                                                       Contingent
          249 Birch Lane                                                      Unliquidated
          Forked River, NJ 08731                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       578
                                                                             Is the claim subject to offset?    No  Yes
 3.387    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,100.00
          Sonie, Varmah                                                       Contingent
          POB 3022                                                            Unliquidated
          Burnsville, MN 55337                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       313
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 56 of 70
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-12541-JTD                     Doc 1         Filed 11/27/19                 Page 79 of 160
 Debtor       Arena Football League LLC                                                               Case number (if known)
              Name

 3.388    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,645.00
          Southwick, Daniel                                                   Contingent
          500 N. 21st Street, Apt: 222                                        Unliquidated
          Philadelphia, PA 19130                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       416
                                                                             Is the claim subject to offset?    No  Yes
 3.389    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,950.00
          Sovereign Rehab of Georgia                                          Contingent
          1301 Sigman Road NE, suite 220                                      Unliquidated
          Conyers, GA 30012                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.390    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $104.40
          Spectrum Arena, LP                                                  Contingent
          P.O. Box 2424                                                       Unliquidated
          Philadelphia, PA 19147                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.391    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,087.50
          Spencer, Kenneth                                                    Contingent
          1 Chelsea Avenue, Apt: 1-207                                        Unliquidated
          Long Branch, NJ 07740                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       298
                                                                             Is the claim subject to offset?    No  Yes
 3.392    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $761.55
          Spike's Trophies Limited                                            Contingent
          2701 Grant Avenue                                                   Unliquidated
          Philadelphia, PA 19114                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.393    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $163.00
          Sports Medicine Oregan                                              Contingent
          7300 SW Childs Road, Suite B                                        Unliquidated
          Portland, OR 97224                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.394    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $220.00
          Sports Recovery Lab, LLC                                            Contingent
          56 N. Haddon Avenue, Lower Level                                    Unliquidated
          Haddonfield, NJ 08033                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 57 of 70
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-12541-JTD                     Doc 1         Filed 11/27/19                 Page 80 of 160
 Debtor       Arena Football League LLC                                                               Case number (if known)
              Name

 3.395    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,560.00
          Sportsplex of Halfmoon, Inc                                         Contingent
          6 Corporate Drive                                                   Unliquidated
          Clifton Park, NY 12065                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.396    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,890.00
          Stack Sports Performance & Therapy                                  Contingent
          1232 Collier Road NW                                                Unliquidated
          Atlanta, GA 30318                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.397    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,992.57
          Stephen B. Goldberg                                                 Contingent
          Dispute Resolution Services                                         Unliquidated
          6555 W. irving Park road, Suite 2098                                Disputed
          Chicago, IL 60613
                                                                             Basis for the claim:
          Date(s) debt was incurred 10/14/19
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.398    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,543.75
          Stephens, Brandon                                                   Contingent
          19348 Bankers House Drive                                           Unliquidated
          Katy, TX 77449                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       382
                                                                             Is the claim subject to offset?    No  Yes
 3.399    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,188.40
          Stephens, Demetres                                                  Contingent
          11894 Vanport Avenue                                                Unliquidated
          Sylmar, CA 91342                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       204
                                                                             Is the claim subject to offset?    No  Yes
 3.400    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,378.13
          Stephens, Isaiah                                                    Contingent
          400 South Dupont Highway, Apt. 100                                  Unliquidated
          New Castle, DE 19720                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1065
                                                                             Is the claim subject to offset?    No  Yes
 3.401    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,169.44
          Stevens, Tony C                                                     Contingent
          4771 Wren Court                                                     Unliquidated
          Charlottesville, VA 22911                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       658
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 58 of 70
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-12541-JTD                     Doc 1         Filed 11/27/19                 Page 81 of 160
 Debtor       Arena Football League LLC                                                               Case number (if known)
              Name

 3.402    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,837.50
          Stevens, Tony L                                                     Contingent
          5001 Londonberry Blvd.                                              Unliquidated
          Orlando, FL 32808                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1062
                                                                             Is the claim subject to offset?    No  Yes
 3.403    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,568.75
          Stevenson, Larico                                                   Contingent
          1651 Red Banks Road N.                                              Unliquidated
          Byhalia, MS 38611                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       168
                                                                             Is the claim subject to offset?    No  Yes
 3.404    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,520.00
          Still, Rashad                                                       Contingent
          4317 Loma Diamante Drive                                            Unliquidated
          El Paso, TX 79934                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       972
                                                                             Is the claim subject to offset?    No  Yes
 3.405    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $27.83
          StoneRiver Pharmacy Solutions                                       Contingent
          P.O. Box 17124                                                      Unliquidated
          Memphis, TN 38187                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.406    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,307.50
          Stoshak, Jenson                                                     Contingent
          3314 Hermitage Road East                                            Unliquidated
          Jacksonville, FL 32277                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1031
                                                                             Is the claim subject to offset?    No  Yes
 3.407    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,075.00
          Summers, Derrick                                                    Contingent
          3218 Haynes Park Drive                                              Unliquidated
          Lithonia, GA 30038                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       138
                                                                             Is the claim subject to offset?    No  Yes
 3.408    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,400.00
          Summit Anesthesia Consultants                                       Contingent
          1801 W. Olympic Blvd., File 1644                                    Unliquidated
          Pasadena, CA 91199                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 59 of 70
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-12541-JTD                     Doc 1         Filed 11/27/19                 Page 82 of 160
 Debtor       Arena Football League LLC                                                               Case number (if known)
              Name

 3.409    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $324.04
          Sunbelt Rentals, Inc.                                               Contingent
          P.O. Box 409211                                                     Unliquidated
          Atlanta, GA 30384                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.410    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,626.40
          Sykes, Trumaine Joe                                                 Contingent
          4 St. Francis Lane                                                  Unliquidated
          Schenectady, NY 12304                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       445
                                                                             Is the claim subject to offset?    No  Yes
 3.411    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,219.80
          Taylor, Collin                                                      Contingent
          10260 Otter Place                                                   Unliquidated
          Carmel, IN 46033                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       278
                                                                             Is the claim subject to offset?    No  Yes
 3.412    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,750.00
          Taylor, Terrance T                                                  Contingent
          930 Washington Avenue                                               Unliquidated
          Muskegon, MI 49441                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       132
                                                                             Is the claim subject to offset?    No  Yes
 3.413    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $168.00
          Testan Law                                                          Contingent
          1801 West Olympic                                                   Unliquidated
          Pasadena, CA 91199                                                  Disputed
          Date(s) debt was incurred      11/4/19                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.414    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $193.88
          Texas Orthopeadic Associates LLP                                    Contingent
          8210 Walnut Hill Lane, Suite 1301-LB11                              Unliquidated
          Dallas, TX 75231                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.415    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $270.56
          The Orthopeadic Clinic Association                                  Contingent
          P.O. Box 664014                                                     Unliquidated
          Dallas, TX 75266                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 60 of 70
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-12541-JTD                     Doc 1         Filed 11/27/19                 Page 83 of 160
 Debtor       Arena Football League LLC                                                               Case number (if known)
              Name

 3.416    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $19,987.50
          The Team Productions                                                Contingent
          503 South Front Street, Suite 250                                   Unliquidated
          Columbus, OH 43215                                                  Disputed
          Date(s) debt was incurred 10/28/19
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.417    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $12,552.00
          Third Street Properties, LTD                                        Contingent
          33 N. Third Street                                                  Unliquidated
          Suite 500                                                           Disputed
          Columbus, OH 43215
                                                                             Basis for the claim:    unpaid rent
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.418    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,100.00
          Thomas, Jordan                                                      Contingent
          17502 Loring Lane                                                   Unliquidated
          Spring, TX 77388                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1046
                                                                             Is the claim subject to offset?    No  Yes
 3.419    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,750.40
          Thompkins, Brandon                                                  Contingent
          2904 Hamilton Key                                                   Unliquidated
          West Palm Beach, FL 33411                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       130
                                                                             Is the claim subject to offset?    No  Yes
 3.420    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $437.50
          Thompkins, Kendal                                                   Contingent
          5305 San Antonio Avenue                                             Unliquidated
          Orlando, FL 32839                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       357
                                                                             Is the claim subject to offset?    No  Yes
 3.421    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,482.75
          Thompson Court Reporters, Inc.                                      Contingent
          1017 W. Washington Blvd., Suite 2F                                  Unliquidated
          Chicago, IL 60607                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.422    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,102.50
          Thompson, Trenton                                                   Contingent
          8201 N. Sterling Lake                                               Unliquidated
          Covington, GA 30014                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1056
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 61 of 70
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-12541-JTD                     Doc 1         Filed 11/27/19                 Page 84 of 160
 Debtor       Arena Football League LLC                                                               Case number (if known)
              Name

 3.423    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $440.91
          TIAA Commerical Finance, Inc.                                       Contingent
          P.O. Box 911608                                                     Unliquidated
          Denver, CO 80291                                                    Disputed
          Date(s) debt was incurred 11/4/19
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.424    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,500.00
          Ticketmaster                                                        Contingent
          14643 Collection Center Frive                                       Unliquidated
          Chicago, IL 60693                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.425    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,572.50
          Tiller, Aaron                                                       Contingent
          974 Jefferson Chase Way                                             Unliquidated
          Blacklick, OH 43004                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       997
                                                                             Is the claim subject to offset?    No  Yes
 3.426    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Tim Cheatwood                                                       Contingent
          c/o Leviton, Diaz & Ginocchio                                       Unliquidated
          1551 N. Tustin Avenue, Suite 850                                    Disputed
          Santa Ana, CA 92705
                                                                             Basis for the claim:    worker's compensation claim
          Date(s) debt was incurred
          Last 4 digits of account number       2931                         Is the claim subject to offset?    No  Yes
 3.427    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,450.00
          Tivis, Neal                                                         Contingent
          521 E. Windsor Drive, Apt: 101                                      Unliquidated
          Denton, TX 76209                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       161
                                                                             Is the claim subject to offset?    No  Yes
 3.428    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $270.56
          Total Orthopedics                                                   Contingent
          4700S. Wadsworth Blvd.                                              Unliquidated
          Littleton, CO 80123                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.429    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $21,002.41
          Total Turf Experience                                               Contingent
          614 Lambs Road                                                      Unliquidated
          Pitman, NJ 08071                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 62 of 70
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-12541-JTD                     Doc 1         Filed 11/27/19                 Page 85 of 160
 Debtor       Arena Football League LLC                                                               Case number (if known)
              Name

 3.430    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,307.50
          Trail, Lynden                                                       Contingent
          3820 Headwind Lane                                                  Unliquidated
          Portsmouth, VA 23703                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1003
                                                                             Is the claim subject to offset?    No  Yes
 3.431    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $320,702.28
          Travelers                                                           Contingent
          Dept. 12787                                                         Unliquidated
          P.O. Box 660333                                                     Disputed
          Dallas, TX 75266
                                                                             Basis for the claim:
          Date(s) debt was incurred      10/14/19
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.432    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,626.40
          Trevino, Adrian K                                                   Contingent
          2092 Lynnemarie Drive                                               Unliquidated
          Merced, CA 95341                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       587
                                                                             Is the claim subject to offset?    No  Yes
 3.433    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $744.71
          TRG, LLC                                                            Contingent
          P.O. Box 25180                                                      Unliquidated
          Portland, OR 97298                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.434    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,750.40
          Tribue, Wayne                                                       Contingent
          2730 coldspring Road                                                Unliquidated
          York, PA 17404                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       352
                                                                             Is the claim subject to offset?    No  Yes
 3.435    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.   $5,535,460.19
          Trifecta Sports and Entertainment LLC                               Contingent
          201 Laurel Road, 7th Floor                                          Unliquidated
          Voorhees, NJ 08043                                                  Disputed
          Date(s) debt was incurred various dates
                                                                             Basis for the claim:    Convertible Promissory Notes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.436    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,855.63
          Tufunga, Siosifa V                                                  Contingent
          3592 Ganador Court                                                  Unliquidated
          Riverside, CA 92503                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       817
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 63 of 70
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-12541-JTD                     Doc 1         Filed 11/27/19                 Page 86 of 160
 Debtor       Arena Football League LLC                                                               Case number (if known)
              Name

 3.437    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $10,021.30
          Tulane University Hospital and Clinic                               Contingent
          P.O. Box 402872                                                     Unliquidated
          Atlanta, GA 30384                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.438    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $187.00
          Tulane University Medical Group                                     Contingent
          P.O. Box 54431                                                      Unliquidated
          New Orleans, LA 70154                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.439    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $35.00
          UC Health                                                           Contingent
          P.O. Box 630911                                                     Unliquidated
          Cincinnati, OH 45263                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.440    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $585.00
          UCLA Health Physician Services                                      Contingent
          P.O. Box 748156                                                     Unliquidated
          Los Angeles, CA 90074                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.441    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $761.25
          Uitalia, Kasimili                                                   Contingent
          1444 300th Avenue                                                   Unliquidated
          Lengby, MN 56651                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       968
                                                                             Is the claim subject to offset?    No  Yes
 3.442    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $659.60
          United Concordia                                                    Contingent
          P.O. Box 827377                                                     Unliquidated
          Philadelphia, PA 19182                                              Disputed
          Date(s) debt was incurred 11/13/19
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.443    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,441.62
          United Healthcare                                                   Contingent
          Springfield Service Center                                          Unliquidated
          P.O. Box 30555                                                      Disputed
          Salt Lake City, UT 84130
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 64 of 70
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-12541-JTD                     Doc 1         Filed 11/27/19                 Page 87 of 160
 Debtor       Arena Football League LLC                                                               Case number (if known)
              Name

 3.444    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $88.05
          University of Cincinnati Physicians, LLC                            Contingent
          P.O. Box 630861                                                     Unliquidated
          Cincinnati, OH 45263                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.445    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $486.86
          Unum                                                                Contingent
          2211 Congress Street                                                Unliquidated
          Portland, ME 04122                                                  Disputed
          Date(s) debt was incurred 11/1/19
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.446    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,400.00
          Upside Collective                                                   Contingent
          80 State Street, 2nd Floor                                          Unliquidated
          Albany, NY 12207                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.447    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $500.00
          Vanguard                                                            Contingent
          c/o Ascensus                                                        Unliquidated
          P.O. Box 28067                                                      Disputed
          New York, NY 10087
                                                                             Basis for the claim:
          Date(s) debt was incurred      10/28/19
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.448    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,114.17
          Veritext Midwest                                                    Contingent
          P.O. Box 71303                                                      Unliquidated
          Chicago, IL 60694                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.449    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $160.00
          Veritext, LLC                                                       Contingent
          P.O. Box 71303                                                      Unliquidated
          Chicago, IL 60694                                                   Disputed
          Date(s) debt was incurred      10/16/19                            Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.450    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,938.80
          Victorian, Josh J                                                   Contingent
          305 Turtle Creek                                                    Unliquidated
          Saint Rose, LA 70087                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       626
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 65 of 70
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-12541-JTD                     Doc 1         Filed 11/27/19                 Page 88 of 160
 Debtor       Arena Football League LLC                                                               Case number (if known)
              Name

 3.451    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Virgil Gray                                                         Contingent
          c/o Tim English                                                     Unliquidated
          3150 Almeden Expressway, #147                                       Disputed
          San Jose, CA 95118
                                                                             Basis for the claim:    worker's compensation claim
          Date(s) debt was incurred
          Last 4 digits of account number       9956                         Is the claim subject to offset?    No  Yes
 3.452    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,622.50
          Virtua Center for Surgery                                           Contingent
          P.O. Box 95000-4265                                                 Unliquidated
          Philadelphia, PA 19195                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.453    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,367.00
          Virtua West Jersey                                                  Contingent
          P.O. Box 85008032                                                   Unliquidated
          Philadelphia, PA 19178                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.454    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $275.63
          Vogel, Jacob                                                        Contingent
          12 Deire Drive                                                      Unliquidated
          Sparta, NJ 07871                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1079
                                                                             Is the claim subject to offset?    No  Yes
 3.455    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $350.00
          VoiceGalaxy Productions                                             Contingent
          395 Houghton Road                                                   Unliquidated
          Northfield, OH 44067                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.456    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.20
          Voiceplus                                                           Contingent
          6625 S. Valley View Blvd., #416                                     Unliquidated
          Las Vegas, NV 89118                                                 Disputed
          Date(s) debt was incurred 11/1/19
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.457    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $125.00
          Voorhees Fire District                                              Contingent
          423 Cooper Road                                                     Unliquidated
          Voorhees, NJ 08043                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 66 of 70
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-12541-JTD                     Doc 1         Filed 11/27/19                 Page 89 of 160
 Debtor       Arena Football League LLC                                                               Case number (if known)
              Name

 3.458    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,482.50
          Warren, Jeremiah E                                                  Contingent
          1401 Magnolia Avenue                                                Unliquidated
          Panama City, FL 32401                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       780
                                                                             Is the claim subject to offset?    No  Yes
 3.459    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,531.25
          Wascha, Aaron P                                                     Contingent
          9016 Hatt Road                                                      Unliquidated
          Linden, MI 48451                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       798
                                                                             Is the claim subject to offset?    No  Yes
 3.460    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $735.00
          Weathers, Caylon                                                    Contingent
          7255 Germantown Trail                                               Unliquidated
          Memphis, TN 38125                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       988
                                                                             Is the claim subject to offset?    No  Yes
 3.461    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $275.63
          Weaver, Michael-Anthony                                             Contingent
          106 Evergreen Avenue                                                Unliquidated
          Elmira, NY 14905                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1053
                                                                             Is the claim subject to offset?    No  Yes
 3.462    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $365,373.19
          Weil, Gotshal & Manages LLP                                         Contingent
          767 Fifth Avenue                                                    Unliquidated
          New York, NY 10153                                                  Disputed
          Date(s) debt was incurred 4/25/2019
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.463    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,102.50
          Wheelwright, Robert                                                 Contingent
          5598 Worcester Drive                                                Unliquidated
          Columbus, OH 43232                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       942
                                                                             Is the claim subject to offset?    No  Yes
 3.464    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $367.50
          White, Lorenzo                                                      Contingent
          2816 Northwest 15th Court                                           Unliquidated
          Fort Lauderdale, FL 33311                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1088
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 67 of 70
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-12541-JTD                     Doc 1         Filed 11/27/19                 Page 90 of 160
 Debtor       Arena Football League LLC                                                               Case number (if known)
              Name

 3.465    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $498.75
          Wiggins, Gavin                                                      Contingent
          550 Monastery Avenue                                                Unliquidated
          Philadelphia, PA 19128                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1068
                                                                             Is the claim subject to offset?    No  Yes
 3.466    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,703.75
          Williams, Jordan                                                    Contingent
          5370 Armor Duells Road                                              Unliquidated
          Orchard Park, NY 14127                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       838
                                                                             Is the claim subject to offset?    No  Yes
 3.467    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,626.40
          Williams, Milton D                                                  Contingent
          4920 Fort Totten Drive, Apt: 31                                     Unliquidated
          Washington, DC 20011                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       811
                                                                             Is the claim subject to offset?    No  Yes
 3.468    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $150.00
          Wilson High School                                                  Contingent
          1151 SW Vermont                                                     Unliquidated
          Portland, OR 97219                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.469    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,396.25
          Wilson, Reggie                                                      Contingent
          5112 Roxie Street                                                   Unliquidated
          Haltom City, TX 76117                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       706
                                                                             Is the claim subject to offset?    No  Yes
 3.470    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,062.80
          Windsor, Rodrikus                                                   Contingent
          1320 N. McQueen Road, Apt: 2011                                     Unliquidated
          Chandler, AZ 85225                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       102
                                                                             Is the claim subject to offset?    No  Yes
 3.471    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,773.00
          Windy Hill Hospital                                                 Contingent
          P.O. Box 406173                                                     Unliquidated
          Atlanta, GA 30384                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 68 of 70
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-12541-JTD                     Doc 1         Filed 11/27/19                 Page 91 of 160
 Debtor       Arena Football League LLC                                                               Case number (if known)
              Name

 3.472     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $225.11
           Worldwide Express                                                  Contingent
           610 Warrendale Road                                                Unliquidated
           Gibsonia, PA 15044                                                 Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.473     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $6,793.64
           Xfinity                                                            Contingent
           P.O. Box 34744                                                     Unliquidated
           Seattle, WA 98124                                                  Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.474     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $550.00
           Xtreme Physical Therapy                                            Contingent
           3300 Hehrman Place                                                 Unliquidated
           New Orleans, LA 70114                                              Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.475     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $1,390.36
           Yes Energy Management; CTL Management                              Contingent
           16300 Estuary Drive                                                Unliquidated
           Beaverton, OR 97006                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.476     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $2,169.45
           Young, Curtis D                                                    Contingent
           681 E. 113th Street                                                Unliquidated
           Cleveland, OH 44108                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number      277
                                                                             Is the claim subject to offset?    No  Yes
 3.477     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $735.00
           Young, Domonique                                                   Contingent
           9333 Crenshaw Blvd.                                                Unliquidated
           Cleveland, OH 44108                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number      943
                                                                             Is the claim subject to offset?    No  Yes
 3.478     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $2,520.00
           Young, Kenric                                                      Contingent
           4151 NW 43rd Street                                                Unliquidated
           Gainesville, FL 32606                                              Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number      914
                                                                             Is the claim subject to offset?    No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 69 of 70
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                   Case 19-12541-JTD                     Doc 1        Filed 11/27/19                  Page 92 of 160
 Debtor       Arena Football League LLC                                                          Case number (if known)
              Name


           Name and mailing address                                                              On which line in Part1 or Part 2 is the        Last 4 digits of
                                                                                                 related creditor (if any) listed?              account number, if
                                                                                                                                                any
 4.1       AIG Property Casualty, Inc.
           175 Water Street, 15th Floor                                                          Line      3.13
           Attn: Jason R. Goldy, Associate GC
           New York, NY 10038                                                                          Not listed. Explain


 4.2       Pro Athlete Law Group
           401 B St #2350                                                                        Line      3.391
           San Diego, CA 92101
                                                                                                       Not listed. Explain

 4.3       Pro Athlete Law Group
           401 B St #2350                                                                        Line      3.399
           San Diego, CA 92101
                                                                                                       Not listed. Explain


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                      Total of claim amounts
 5a. Total claims from Part 1                                                                        5a.          $                       299.16
 5b. Total claims from Part 2                                                                        5b.    +     $                17,222,388.77

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                             5c.          $                   17,222,687.93




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 70 of 70
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                                   Case 19-12541-JTD                 Doc 1       Filed 11/27/19          Page 93 of 160
 Fill in this information to identify the case:

 Debtor name         Arena Football League LLC

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.      Does the debtor have any executory contracts or unexpired leases?
         No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
       Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal             Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.1.         State what the contract or                  Advertising and
              lease is for and the nature of              Sponsorship
              the debtor's interest

                  State the term remaining                Ending on 08/31/2021
                                                                                     Adirondack Technical Solutions, LLC
              List the contract number of any                                        5457 State Route 40
                    government contract                                              Argyle, NY 12809


 2.2.         State what the contract or                  ADP Workforce Now
              lease is for and the nature of              Comprehensive
              the debtor's interest                       Services / Master
                                                          Services Agreement
                  State the term remaining
                                                                                     ADP, LLC
              List the contract number of any                                        One ADP Blvd.
                    government contract                                              Roseland, NJ 07068


 2.3.         State what the contract or                  Advertising and
              lease is for and the nature of              Sponsorship
              the debtor's interest

                  State the term remaining                Ending on 08/31/2020
                                                                                     Albany Advanced Imaging
              List the contract number of any                                        3 Atrium Drive
                    government contract                                              Albany, NY 12205


 2.4.         State what the contract or                  Advertising and
              lease is for and the nature of              Sponsorship
              the debtor's interest

                  State the term remaining                Ending on 12/31/2021
                                                                                     Ancero, LLC
              List the contract number of any                                        1001 Briggs Road, Ste. 220
                    government contract                                              Mount Laurel, NJ 08054




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                            Page 1 of 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                                   Case 19-12541-JTD                             Doc 1   Filed 11/27/19        Page 94 of 160
 Debtor 1 Arena Football League LLC                                                                  Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                              State the name and mailing address for all other parties with
                                                                                         whom the debtor has an executory contract or unexpired
                                                                                         lease

 2.5.        State what the contract or                   Office Lease for
             lease is for and the nature of               premises consisting of
             the debtor's interest                        a portion of the seventh
                                                          floor of Four Echelon
                                                          Plaza, 201 Laurel Road,
                                                          Voorhees, NJ
                  State the term remaining                                                   Arden Echelon Partners, LLC
                                                                                             c/o The Arden Group, Inc.
             List the contract number of any                                                 1600 Market St., Ste. 2600
                   government contract                                                       Philadelphia, PA 19103


 2.6.        State what the contract or                   Advertising and
             lease is for and the nature of               Sponsorship
             the debtor's interest

                  State the term remaining                Ending on 12/31/2020
                                                                                             Autumn Ridge Apartments
             List the contract number of any                                                 1501 Little Gloucester Road
                   government contract                                                       Blackwood, NJ 08062


 2.7.        State what the contract or                   Advertising and
             lease is for and the nature of               Sponsorship
             the debtor's interest

                  State the term remaining                Ending on 08/31/2020
                                                                                             Capital District Physicians' Health Plan
             List the contract number of any                                                 500 Patroon Creek Blvd.
                   government contract                                                       Albany, NY 12206


 2.8.        State what the contract or                   The use and operation
             lease is for and the nature of               of an arena football
             the debtor's interest                        league franchise team
                                                          at Jim Whelan
                                                          Boardwalk Hall
                  State the term remaining                Three years from
                                                          January 31, 2019
             List the contract number of any                                                 Casino Reinvestment Dev. Authority
                   government contract


 2.9.        State what the contract or                   Advertising and
             lease is for and the nature of               Sponsorship
             the debtor's interest

                  State the term remaining                Ending on 08/31/2020
                                                                                             Center for Family Practice
             List the contract number of any                                                 8 Century Hill Drive
                   government contract                                                       Albany, NY 12211


 2.10.       State what the contract or                   Advertising and
             lease is for and the nature of               Sponsorship                        Clifton Park Podiatry
             the debtor's interest                                                           1673 Route 9
                                                                                             Clifton Park, NY 12065
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                            Page 2 of 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                                   Case 19-12541-JTD                             Doc 1   Filed 11/27/19        Page 95 of 160
 Debtor 1 Arena Football League LLC                                                                  Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                              State the name and mailing address for all other parties with
                                                                                         whom the debtor has an executory contract or unexpired
                                                                                         lease

                  State the term remaining                Ending on 08/31/2020

             List the contract number of any
                   government contract


 2.11.       State what the contract or                   Arena License
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining                Ending on 02/03/2022
                                                                                             D.C. Arena L.P.
             List the contract number of any                                                 601 F Street NW
                   government contract                                                       Washington, DC 20004


 2.12.       State what the contract or                   Advertising and
             lease is for and the nature of               Sponsorship
             the debtor's interest

                  State the term remaining                Ending on 12/31/2020
                                                                                             Dance! By Debra DiNote
             List the contract number of any                                                 208 E. Holly Ave.
                   government contract                                                       Sewell, NJ 08080


 2.13.       State what the contract or                   Advertising and
             lease is for and the nature of               Sponsorship
             the debtor's interest

                  State the term remaining                Ending on 08/31/2020
                                                                                             Druthers Brewing Company
             List the contract number of any                                                 381 Broadway
                   government contract                                                       Saratoga Springs, NY 12866


 2.14.       State what the contract or                   Advertising /
             lease is for and the nature of               Sponsorship
             the debtor's interest

                  State the term remaining                Ending on 09/30/2022
                                                                                             Franklin Group
             List the contract number of any                                                 1856 Flatbush Avenue
                   government contract                                                       Brooklyn, NY 11210


 2.15.       State what the contract or                   Letter of Agreement
             lease is for and the nature of               regarding sponsorship
             the debtor's interest

                  State the term remaining                Ending on 08/30/2020

             List the contract number of any                                                 Germain Auto Group
                   government contract



Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                            Page 3 of 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                                   Case 19-12541-JTD                             Doc 1   Filed 11/27/19        Page 96 of 160
 Debtor 1 Arena Football League LLC                                                                  Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                              State the name and mailing address for all other parties with
                                                                                         whom the debtor has an executory contract or unexpired
                                                                                         lease

 2.16.       State what the contract or                   Advertising and
             lease is for and the nature of               Sponsorship
             the debtor's interest

                  State the term remaining                Ending on 08/01/2020
                                                                                             Hoffman's Exterminating Co. Inc.
             List the contract number of any                                                 532 Bridgeton Pike (Route 45)
                   government contract                                                       Mantua, NJ 08051


 2.17.       State what the contract or                   Advertising and
             lease is for and the nature of               Sponsorship
             the debtor's interest

                  State the term remaining                Ending on 08/31/2020
                                                                                             Infinity Hair Salon & Spa
             List the contract number of any                                                 1223 Fort Hunter Road
                   government contract                                                       Schenectady, NY 12303


 2.18.       State what the contract or                   Advertising and
             lease is for and the nature of               Sponsorship
             the debtor's interest

                  State the term remaining                Ending on 08/31/2022
                                                                                             KDI
             List the contract number of any                                                 200 Rocoosin Dr., Ste. 101-103
                   government contract                                                       Aston, PA 19104


 2.19.       State what the contract or                   Product Lease and
             lease is for and the nature of               Postage Meter Rental
             the debtor's interest                        Agreement

                  State the term remaining
                                                                                             MailFinance, a Neopost USA Company
             List the contract number of any                                                 478 Wheelers Farm Road
                   government contract                                                       Milford, CT 06461


 2.20.       State what the contract or                   Advertising and
             lease is for and the nature of               Sponsorship
             the debtor's interest

                  State the term remaining                Ended on 03/31/2019
                                                                                             MJ Pelkey Pavement Maintenance
             List the contract number of any                                                 14 Willowbrook Lane
                   government contract                                                       Cohoes, NY 12047


 2.21.       State what the contract or                   Advertising and
             lease is for and the nature of               Sponsorship
             the debtor's interest

                  State the term remaining                Ending on 08/31/2022               Morgan Linen Service
                                                                                             145 Broadway
             List the contract number of any                                                 Albany, NY 12204
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                            Page 4 of 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                                   Case 19-12541-JTD                             Doc 1   Filed 11/27/19        Page 97 of 160
 Debtor 1 Arena Football League LLC                                                                  Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                              State the name and mailing address for all other parties with
                                                                                         whom the debtor has an executory contract or unexpired
                                                                                         lease

                    government contract


 2.22.       State what the contract or                   Advertising and
             lease is for and the nature of               Sponsorship
             the debtor's interest

                  State the term remaining                Ending on 08/31/2020
                                                                                             NYS Office of Parks, Rec.&Historic Pres.
             List the contract number of any                                                 625 Broadway
                   government contract                                                       Albany, NY 12207


 2.23.       State what the contract or                   Advertising and
             lease is for and the nature of               Sponsorship
             the debtor's interest

                  State the term remaining                Ending on 10/09/2021
                                                                                             Optimal Health Chiro. & Physical Therapy
             List the contract number of any                                                 6106 Black Horse Pike, Unit A3
                   government contract                                                       Egg Harbor Township, NJ 08234


 2.24.       State what the contract or                   Subscription Services
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining
                                                                                             Oracle America, Inc.
             List the contract number of any                                                 500 Oracle Parkway
                   government contract                                                       Redwood City, CA 94065


 2.25.       State what the contract or                   Advertising and
             lease is for and the nature of               Sponsorship
             the debtor's interest

                  State the term remaining                Ending on 08/31/2020
                                                                                             OrthoNY, LLP
             List the contract number of any                                                 121 Everett Road
                   government contract                                                       Albany, NY 12205


 2.26.       State what the contract or                   Advertising and
             lease is for and the nature of               Sponsorship
             the debtor's interest

                  State the term remaining                Ending on 08/31/2020
                                                                                             Pepsi Co.
             List the contract number of any                                                 1 Pepsi Cola Drive
                   government contract                                                       Albany, NY 12210


 2.27.       State what the contract or                   Advertising and
             lease is for and the nature of               Sponsorship                        Pioneer Bank
             the debtor's interest                                                           652 Albany-Shaker Road
                                                                                             Albany, NY 12211
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                            Page 5 of 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                                   Case 19-12541-JTD                             Doc 1   Filed 11/27/19        Page 98 of 160
 Debtor 1 Arena Football League LLC                                                                  Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                              State the name and mailing address for all other parties with
                                                                                         whom the debtor has an executory contract or unexpired
                                                                                         lease

                  State the term remaining                Ending on 08/31/2020

             List the contract number of any
                   government contract


 2.28.       State what the contract or                   Sports Medicine
             lease is for and the nature of               Services and Team
             the debtor's interest                        Sponsorship
                                                          Agreement
                  State the term remaining                Ending on 01/12/2023
                                                                                             Reconstructive Orthopedics, P.A.
             List the contract number of any                                                 4A Eves Dr., Ste. 100
                   government contract                                                       Marlton, NJ 08053


 2.29.       State what the contract or                   Advertising and
             lease is for and the nature of               Sponsorship
             the debtor's interest

                  State the term remaining                Ending on 12/31/2020
                                                                                             Renewal by Anderson
             List the contract number of any                                                 761 5th Ave., #3
                   government contract                                                       King of Prussia, PA 19406


 2.30.       State what the contract or                   Advertising and
             lease is for and the nature of               Sponsorship
             the debtor's interest

                  State the term remaining                Ending on 08/31/2020
                                                                                             Repeat Business Systems, Inc.
             List the contract number of any                                                 4 Fritz Blvd.
                   government contract                                                       Albany, NY 12211


 2.31.       State what the contract or                   Use License Agreement
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                                   SMG
                                                                                             300 Four Falls Corporate Center
             List the contract number of any                                                 300 Conshohocken State Rd., Ste. 450
                   government contract                                                       Conshohocken, PA 19428


 2.32.       State what the contract or                   Advertising and
             lease is for and the nature of               Sponsorship
             the debtor's interest

                  State the term remaining                Ending on 08/31/2020
                                                                                             Solomon Apartments Management
             List the contract number of any                                                 92 River Road
                   government contract                                                       Summit, NJ 07901




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                            Page 6 of 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                                   Case 19-12541-JTD                             Doc 1   Filed 11/27/19        Page 99 of 160
 Debtor 1 Arena Football League LLC                                                                  Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                              State the name and mailing address for all other parties with
                                                                                         whom the debtor has an executory contract or unexpired
                                                                                         lease

 2.33.       State what the contract or                   License Agreement
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                2020 Arena Football
                                                          season                             Spectrum Arena Limited Partnership
             List the contract number of any                                                 3601 South Broad Street
                   government contract                                                       Philadelphia, PA 19148


 2.34.       State what the contract or                   Advertising and
             lease is for and the nature of               Sponsorship
             the debtor's interest

                  State the term remaining                Ending on 08/31/2020
                                                                                             TechEast Fire & Water Restoration
             List the contract number of any                                                 28 Emerick Lane
                   government contract                                                       Albany, NY 12211


 2.35.       State what the contract or                   Sports Medicine and
             lease is for and the nature of               Sponsored Publicity
             the debtor's interest                        Services Agreement

                  State the term remaining                Ending 12/31/2019                  The Ohio State University
                                                                                              on behalf of its Wexner Medical Center
             List the contract number of any                                                 2835 Fred Taylor Drive, Ste. 2229
                   government contract                                                       Columbus, OH 43202


 2.36.       State what the contract or                   Property Lease at Suite
             lease is for and the nature of               300, 33 North Third
             the debtor's interest                        Street, Columbus, OH

                  State the term remaining                Ending 02/28/2022
                                                                                             Third Street Properties, Ltd.
             List the contract number of any                                                 33 North Third Street, Ste. 500
                   government contract                                                       Columbus, OH 43215


 2.37.       State what the contract or                   Lease regarding certain
             lease is for and the nature of               portions within
             the debtor's interest                        Building One and, to
                                                          the extent applicable,
                                                          Building Two of the
                                                          Sports Complex
                  State the term remaining                Ending on 01/12/2023
                                                                                             Total Turf Experience, LLC
             List the contract number of any                                                 614 Lambs Road
                   government contract                                                       Pitman, NJ 08071


 2.38.       State what the contract or                   Advertising and
             lease is for and the nature of               Sponsorship
             the debtor's interest                                                           Transfinder
                                                                                             440 State Street
                  State the term remaining                Ending on 08/31/2020               Schenectady, NY 12305
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                            Page 7 of 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                                  Case 19-12541-JTD                          Doc 1   Filed 11/27/19       Page 100 of 160
 Debtor 1 Arena Football League LLC                                                              Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease


             List the contract number of any
                   government contract


 2.39.       State what the contract or                   Convertible promissory
             lease is for and the nature of               note purchase
             the debtor's interest                        agreement dated
                                                          4/26/2019
                  State the term remaining
                                                                                         Trifecta Sports and Entertainment LLC
             List the contract number of any                                             201 Laurel Road, 7th Floor
                   government contract                                                   Voorhees, NJ 08043


 2.40.       State what the contract or                   401K
             lease is for and the nature of               Plan/Recordkeeping
             the debtor's interest                        Services Agreement

                  State the term remaining
                                                                                         Vanguard / Ascensus, LLC
             List the contract number of any                                             200 Dryden Road
                   government contract                                                   Dresher, PA 19025


 2.41.       State what the contract or                   Medical Provider and
             lease is for and the nature of               Sponsor of certain
             the debtor's interest                        medical services

                  State the term remaining                Ending on 10/30/2023
                                                                                         Virtua Health, Inc.
             List the contract number of any                                             302 Lippincott Dr., 2nd Fl.
                   government contract                                                   Marlton, NJ 08053




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                        Page 8 of 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                  Case 19-12541-JTD                  Doc 1     Filed 11/27/19       Page 101 of 160
 Fill in this information to identify the case:

 Debtor name         Arena Football League LLC

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)
                                                                                                                           Check if this is an
                                                                                                                               amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

  No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
  Yes
   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                           Check all schedules
                                                                                                                                that apply:
    2.1                                                                                                                        D
                                               Street                                                                           E/F
                                                                                                                               G
                                               City                  State      Zip Code


    2.2                                                                                                                        D
                                               Street                                                                           E/F
                                                                                                                               G
                                               City                  State      Zip Code


    2.3                                                                                                                        D
                                               Street                                                                           E/F
                                                                                                                               G
                                               City                  State      Zip Code


    2.4                                                                                                                        D
                                               Street                                                                           E/F
                                                                                                                               G
                                               City                  State      Zip Code




Official Form 206H                                                           Schedule H: Your Codebtors                                      Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                                  Case 19-12541-JTD                     Doc 1         Filed 11/27/19             Page 102 of 160



 Fill in this information to identify the case:

 Debtor name         Arena Football League LLC

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)
                                                                                                                                        Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                       04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

       None.
       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                    Operating a business                              $8,245,888.58
       From 1/01/2019 to Filing Date
                                                                                                Other


       For prior year:                                                                          Operating a business                            $13,089,143.26
       From 1/01/2018 to 12/31/2018
                                                                                                Other


       For year before that:                                                                    Operating a business                            $10,720,380.21
       From 1/01/2017 to 12/31/2017
                                                                                                Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

       None.
                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:
       From 1/01/2019 to Filing Date                                                           Trademark royalty                                      $45,000.00


 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

       None.
       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 19-12541-JTD                     Doc 1         Filed 11/27/19             Page 103 of 160
 Debtor       Arena Football League LLC                                                                 Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.1.
               Conner Strong & Buckelew                                    8/7/19                           $46,974.93          Secured debt
               401 NJ-73 #300                                              ($15,749);                                           Unsecured loan repayments
               Marlton, NJ 08053                                           8/29/19                                              Suppliers or vendors
                                                                           ($17,470);
                                                                           10/22/19
                                                                                                                                Services
                                                                           ($13,755.93)                                         Other

       3.2.
               Travelers                                                   8/8/19                           $91,764.19          Secured debt
               485 Lexington Ave.                                          ($7,356.28);                                         Unsecured loan repayments
               New York, NY 10017                                          8/21/19                                              Suppliers or vendors
                                                                           ($69,695.35);
                                                                           9/9/19
                                                                                                                                Services
                                                                           ($7,356.28);1                                        Other
                                                                           0/8/19
                                                                           ($7,356.28)
       3.3.
               AFLPU                                                       8/12/19                          $59,984.62          Secured debt
               6300 Powers Ferry Road                                      ($10,652);                                           Unsecured loan repayments
               Atlanta, GA 30339                                           9/6/19                                               Suppliers or vendors
                                                                           ($42,000);
                                                                           9/30/19
                                                                                                                                Services
                                                                           ($7,332.62)                                          Other

       3.4.
               Key Benefit Administrators                                  8/14/19                          $89,326.44          Secured debt
               8330 Allison Pointe Trail                                   ($28,439.18);                                        Unsecured loan repayments
               Indianapolis, IN 46250                                      8/21/19                                              Suppliers or vendors
                                                                           ($60887.26)
                                                                                                                                Services
                                                                                                                                Other

       3.5.
               Cleveland Sports Marketing LLC                              8/15/19                          $20,001.00          Secured debt
                                                                           ($6,667);                                            Unsecured loan repayments
                                                                           9/15/19                                              Suppliers or vendors
                                                                           ($6,667);
                                                                           10/10/19
                                                                                                                                Services
                                                                           ($6,667)                                             Other

       3.6.
               New York State Insurance Fund                               8/15/19                         $358,282.91          Secured debt
               (NYSIF)                                                     ($92,990.89);                                        Unsecured loan repayments
               199 Church St                                               8/15/19                                              Suppliers or vendors
               New York, NY 10007                                          ($39,640.12);                                        Services
                                                                           9/6/19
                                                                           ($39,670.12);                                        Other
                                                                           9/17/19
                                                                           ($92,990.89);
                                                                           10/16/19
                                                                           ($92,990.89)
       3.7.
               Ohio Bureau of Worker's                                     8/21/19                         $144,975.76          Secured debt
               Compensation                                                ($9.170.92);                                         Unsecured loan repayments
               30 W. Spring St.                                            8/30/19                                              Suppliers or vendors
               Columbus, OH 43215                                          ($117,463);                                          Services
                                                                           9/19/19
                                                                           ($9,170.92);                                         Other
                                                                           10/10/19
                                                                           ($9,170.92)




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 19-12541-JTD                     Doc 1         Filed 11/27/19             Page 104 of 160
 Debtor       Arena Football League LLC                                                                 Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.8.
               Neff Associates Inc.                                        8/21/19                          $50,636.00          Secured debt
               13 S 3rd St                                                 ($10,212);                                           Unsecured loan repayments
               Philadelphia, PA 19106                                      9/12/19                                              Suppliers or vendors
                                                                           ($20,212);
                                                                           10/1/19
                                                                                                                                Services
                                                                           ($20,212)                                            Other

       3.9.
               Independence Blue Cross                                     8/21/19                          $41,563.02          Secured debt
               1901 Market St                                              ($13,645.25);                                        Unsecured loan repayments
               Philadelphia, PA 19103                                      9/16/19                                              Suppliers or vendors
                                                                           ($14,161.84);
                                                                           10/24/19
                                                                                                                                Services
                                                                           ($13,755.93)                                         Other

       3.10
       .    ADP                                                            8/21/19                          $29,171.78          Secured debt
               1 Adp Blvd                                                  ($14,135.71);                                        Unsecured loan repayments
               Roseland, NJ 07068                                          9/26/19                                              Suppliers or vendors
                                                                           ($15,036.07)
                                                                                                                                Services
                                                                                                                                Other

       3.11
       .    DC Arena LP                                                                                    $984,801.00          Secured debt
               601 F St Nw                                                                                                      Unsecured loan repayments
               Washington, DC 20004                                                                                             Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.12
       .    American Express                                               8/9/19                          $139,036.45          Secured debt
               P.O. Box 981535                                             ($53,121.38);                                        Unsecured loan repayments
               El Paso, TX 79998                                           8/27/19
                                                                                                                                Suppliers or vendors
                                                                           ($14,473.05);
                                                                           8/31/19
                                                                                                                                Services
                                                                           ($43,188.17);                                        Other
                                                                           10/1/19
                                                                           ($7,139.45);
                                                                           10/7/19
                                                                           ($21,114.40)
       3.13
       .    SWIF                                                           9/4/19                           $37,011.00          Secured debt
               100 Lackawanna Ave # 300                                    ($12,337);                                           Unsecured loan repayments
               Scranton, PA 18503                                          9/17/19                                              Suppliers or vendors
                                                                           ($12,337);
                                                                           10/10/19
                                                                                                                                Services
                                                                           ($12,337)                                            Other

       3.14
       .    Viewlift                                                       9/5/19                           $53,000.00          Secured debt
                                                                           ($21,000);                                           Unsecured loan repayments
                                                                           10/1/19                                              Suppliers or vendors
                                                                           ($16,000);
                                                                           10/11/19
                                                                                                                                Services
                                                                           ($16,000)                                            Other




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                                  Case 19-12541-JTD                     Doc 1         Filed 11/27/19             Page 105 of 160
 Debtor      Arena Football League LLC                                                                  Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.15
       .    Paciolan                                                       9/5/19                           $42,463.05          Secured debt
               5291 California Avenue, Suite 100                           ($8,210.68);                                         Unsecured loan repayments
               Irvine, CA 92617                                            9/16/19                                              Suppliers or vendors
                                                                           ($24,053.65);
                                                                           10/11/19
                                                                                                                                Services
                                                                           ($10,198.72)                                         Other

       3.16
       .    Adelson Mclean, APC                                            10/11/19                           $8,417.50         Secured debt
               895 Dove Street, Suite 300                                                                                       Unsecured loan repayments
               Newport Beach, CA 92660                                                                                          Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.17
       .    The Arden Group, Inc.                                          8/8/19                           $10,160.85          Secured debt
               201 Laurel Road                                                                                                  Unsecured loan repayments
               Voorhees, NJ 08043                                                                                               Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.18
       .    Townsquare Media of Albany                                     8/12/19                          $32,150.00          Secured debt
               1241 Kings Rd                                               ($20,000);                                           Unsecured loan repayments
               Schenectady, NY 12303                                       9/16/19                                              Suppliers or vendors
                                                                           ($12,150);
                                                                                                                                Services
                                                                                                                                Other

       3.19
       .    Upside Collective                                              8/21/19                            $6,800.00         Secured debt
               80 State St 2nd Floor                                                                                            Unsecured loan repayments
               Albany, NY 12207                                                                                                 Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.20
       .    Blue Heron Golf                                                8/21/19                            $6,984.91         Secured debt
                                                                                                                                Unsecured loan repayments
                                                                                                                                Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.21
       .    Delaware Express Shuttle and Tours                             8/21/19                          $16,175.00          Secured debt
               2825 Ogletown Rd                                            ($7,192);                                            Unsecured loan repayments
               Newark, DE 19713                                            9/16/19                                              Suppliers or vendors
                                                                           ($8,983)
                                                                                                                                Services
                                                                                                                                Other

       3.22
       .    Premiere Transportation                                        8/21/19                            $9,765.98         Secured debt
               30 Lanford Rd                                                                                                    Unsecured loan repayments
               New Castle, DE 19720                                                                                             Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 19-12541-JTD                     Doc 1         Filed 11/27/19             Page 106 of 160
 Debtor      Arena Football League LLC                                                                  Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.23
       .    Sawyer's Screen Printing and                                   8/21/19                          $10,670.48          Secured debt
               Embroidery                                                                                                       Unsecured loan repayments
               10 Hallwood Road                                                                                                 Suppliers or vendors
               Delmar, NY 12054
                                                                                                                                Services
                                                                                                                                Other

       3.24
       .    American Concert and Ent. Svcs, Inc.                           8/21/19                          $12,096.00          Secured debt
               17 Monroe St                                                                                                     Unsecured loan repayments
               Troy, NY 12180                                                                                                   Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.25
       .    Hilton Garden Inn                                              8/21/19                          $12,861.60          Secured debt
                                                                                                                                Unsecured loan repayments
                                                                                                                                Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.26
       .    Autumn Ridge Apartments                                        8/21/19                          $32,022.57          Secured debt
               1501 Little Gloucester Rd                                   ($17,316.57);                                        Unsecured loan repayments
               Blackwood, NJ 08012                                         9/16/19                                              Suppliers or vendors
                                                                           ($14,706)
                                                                                                                                Services
                                                                                                                                Other

       3.27
       .    Camelot                                                        8/21/19                          $46,142.22          Secured debt
                                                                                                                                Unsecured loan repayments
                                                                                                                                Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.28
       .    Sheraton Airport                                               8/22/19                          $10,304.98          Secured debt
                                                                                                                                Unsecured loan repayments
                                                                                                                                Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.29
       .    Aetna                                                          9/1/19                           $58,545.75          Secured debt
                                                                           ($22,640.37);                                        Unsecured loan repayments
                                                                           10/1/19                                              Suppliers or vendors
                                                                           ($16,958.20);
                                                                           11/1/19
                                                                                                                                Services
                                                                           ($18,947.18)                                         Other

       3.30
       .    Afrim's Sports                                                 9/3/19                             $7,200.00         Secured debt
                                                                                                                                Unsecured loan repayments
                                                                                                                                Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 19-12541-JTD                     Doc 1         Filed 11/27/19             Page 107 of 160
 Debtor      Arena Football League LLC                                                                  Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.31
       .    WNYT-TV                                                        9/3/19                           $15,600.00          Secured debt
                                                                                                                                Unsecured loan repayments
                                                                                                                                Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.32
       .    Pro Towels                                                     9/3/19                           $17,242.51          Secured debt
                                                                                                                                Unsecured loan repayments
                                                                                                                                Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.33
       .    Virtua West Jersey                                             9/16/19                          $22,307.00          Secured debt
                                                                           ($6,786);                                            Unsecured loan repayments
                                                                           9/16/19                                              Suppliers or vendors
                                                                           ($15,521)
                                                                                                                                Services
                                                                                                                                Other

       3.34
       .    Total Turf Experience                                          9/16/19                          $10,876.70          Secured debt
               614 Lambs Road                                                                                                   Unsecured loan repayments
               Pitman, NJ 08071                                                                                                 Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.35
       .    Vantage Surgery Center                                         9/16/19                          $11,616.55          Secured debt
               350 Young Ave                                                                                                    Unsecured loan repayments
               Moorestown, NJ 08057                                                                                             Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.36
       .    The Daily Gazette Co., Inc.                                    9/16/19                          $12,756.80          Secured debt
               2345 Maxon Rd Extension                                                                                          Unsecured loan repayments
               Schenectady, NY 12308                                                                                            Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.37
       .    Pamal Broadcasting                                             9/16/19                          $14,845.00          Secured debt
                                                                                                                                Unsecured loan repayments
                                                                                                                                Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.38
       .    Big Game USA                                                   9/16/19                          $18,463.75          Secured debt
               13835 Welch Road                                                                                                 Unsecured loan repayments
               Dallas, TX 75244                                                                                                 Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 19-12541-JTD                     Doc 1         Filed 11/27/19             Page 108 of 160
 Debtor      Arena Football League LLC                                                                  Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.39
       .    Total Traffic Network                                          9/16/19                          $19,110.00          Secured debt
                                                                                                                                Unsecured loan repayments
                                                                                                                                Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.40
       .    Santore's Fireworks                                            9/16/19                          $26,500.00          Secured debt
               846 Stillwater Bridge Rd,                                                                                        Unsecured loan repayments
               Schaghticoke, NY 12154                                                                                           Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.41
       .    Camelot                                                        9/16/19                          $29,974.19          Secured debt
                                                                                                                                Unsecured loan repayments
                                                                                                                                Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.42
       .    New Jersey Education Association                               10/16/19                         $12,500.00          Secured debt
               180 West State Street, Box 1211                                                                                  Unsecured loan repayments
               Trenton, NJ 08607                                                                                                Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.43
       .    Albany Times Union                                             9/16/19                            $9,613.78         Secured debt
               Box 15000, News Plaza                                                                                            Unsecured loan repayments
               Albany, NY 12212                                                                                                 Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.44
       .    Longport Media LLC                                             9/3/19                             $9,990.00         Secured debt
               1601 New Rd                                                                                                      Unsecured loan repayments
               Linwood, NJ 08221                                                                                                Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.45
       .    Comcast Spotlight                                              8/21/19                          $10,000.00          Secured debt
                                                                                                                                Unsecured loan repayments
                                                                                                                                Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.46
       .    Academy Bus LLC                                                9/16/19                          $10,724.50          Secured debt
               6 Western Dr                                                                                                     Unsecured loan repayments
               Mount Holly, NJ 08060                                                                                            Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 19-12541-JTD                     Doc 1         Filed 11/27/19             Page 109 of 160
 Debtor      Arena Football League LLC                                                                  Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.47
       .    Turf Nation Inc.                                               9/16/19                          $11,788.43          Secured debt
               3525 Old Dixie Hwy SE                                                                                            Unsecured loan repayments
               Dalton, GA 30721                                                                                                 Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.48
       .    Spike's Trophies Limited                                       8/21/19                          $21,623.96          Secured debt
               2701 Grant Avenue                                                                                                Unsecured loan repayments
               Philadelphia, PA 19114                                                                                           Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.49
       .    Townsquare Media Atlantic City                                 9/3/19                           $30,145.00          Secured debt
               950 Tilton Rd #200                                                                                               Unsecured loan repayments
               Northfield, NJ 08225                                                                                             Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.50
       .    Enterprise                                                     8/21/19                          $34,958.87          Secured debt
                                                                                                                                Unsecured loan repayments
                                                                                                                                Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.51
       .    Reconstructive Orthopedics                                     8/21/19                          $52,458.91          Secured debt
                                                                                                                                Unsecured loan repayments
                                                                                                                                Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.52
       .    Duane Morris LLP                                               11/27/19                         $13,904.50          Secured debt
               30 South 17th Street                                        (Payment                                             Unsecured loan repayments
               Philadelphia, PA 19103-4196                                 made with                                            Suppliers or vendors
                                                                           third party
                                                                           funds, not
                                                                                                                                Services
                                                                           funds of the                                         Other
                                                                           Debtor)

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

       None.
       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 19-12541-JTD                     Doc 1         Filed 11/27/19             Page 110 of 160
 Debtor       Arena Football League LLC                                                                 Case number (if known)



       None
       Creditor's name and address                              Describe of the Property                                       Date                 Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

       None
       Creditor's name and address                              Description of the action creditor took                        Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

       None.
               Case title                                       Nature of case             Court or agency's name and                 Status of case
               Case number                                                                 address
       7.1.    Jerome Raymond v. AFL                            unpaid wage                District Court, DC                            Pending
               19-1423                                          action                                                                 On appeal
                                                                                                                                       Concluded

       7.2.    Robin Hammond v. AFL                             wrongful death             Los Angeles Superior Court                    Pending
               19STCV05943                                      action                                                                 On appeal
                                                                                                                                       Concluded

       7.3.    National Union Fire Ins. Co. of                  Suit related to            NY Supreme Court                              Pending
               Pittsburgh, PA v. AFL                            worker's                                                               On appeal
               656055/2019                                      compensation
                                                                                                                                       Concluded
                                                                insurance policy

       7.4.    Anthony Herron v. AFL                            breach of contract         Cook County Circuit Court,                    Pending
               2018L014006                                                                 Illinois                                    On appeal
                                                                                                                                       Concluded

       7.5.    Richard Ranglin v. AFL                           labor arbitration          Northern District Illinois                    Pending
               18-cv-04256                                      award                                                                  On appeal
                                                                                                                                       Concluded

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

       None

 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

       None
               Recipient's name and address                     Description of the gifts or contributions                Dates given                              Value

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                  Case 19-12541-JTD                       Doc 1         Filed 11/27/19                 Page 111 of 160
 Debtor       Arena Football League LLC                                                                    Case number (if known)



               Recipient's name and address                     Description of the gifts or contributions                  Dates given                     Value

       9.1.    Audible for Autism                               6/10 game ticket and jersey auction
                                                                                                                           6/18/18                   $5,790.00

               Recipients relationship to debtor



       9.2.    Team RWB                                         bootcamp $465/Support packs $2500
                                                                                                                           6/26/18; 7/25/18          $5,925.00

               Recipients relationship to debtor



       9.3.    Veteran Tickets Foundation                                                                                  4/30/18-4/30/19
                                                                game tickets
                                                                                                                           various dates           $26,834.50

               Recipients relationship to debtor



       9.4.    Veteran Tickets Foundation                       military jersey auction
                                                                                                                           6/30/18; 6/18/19          $8,572.00

               Recipients relationship to debtor




 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

       None
       Description of the property lost and                     Amount of payments received for the loss                   Dates of loss      Value of property
       how the loss occurred                                                                                                                               lost
                                                                If you have received payments to cover the loss, for
                                                                example, from insurance, government compensation, or
                                                                tort liability, list the total received.

                                                                List unpaid claims on Official Form 106A/B (Schedule
                                                                A/B: Assets – Real and Personal Property).

 Part 6:      Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

       None.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                  Case 19-12541-JTD                        Doc 1      Filed 11/27/19             Page 112 of 160
 Debtor        Arena Football League LLC                                                                 Case number (if known)



                Who was paid or who received                         If not money, describe any property transferred           Dates            Total amount or
                the transfer?                                                                                                                            value
                Address
       11.1.    Duane Morris LLP
                30 South 17th Street
                Philadelphia, PA 19103-4196                          Retainer/Attorney Fees/Filing Fee                         11/24/2019           $65,000.00

                Email or website address
                MLastowski@duanemorris.com

                Who made the payment, if not debtor?
                The payment was made by the two
                Members of Arena Football League,
                LLC: Anacostia Sports, LLC
                ($32,500.00) and Trifecta Sports and
                Entertainment LLC ($32,500.00)



12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

       None.
       Name of trust or device                                       Describe any property transferred                Dates transfers           Total amount or
                                                                                                                      were made                          value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

       None.
               Who received transfer?                           Description of property transferred or                   Date transfer          Total amount or
               Address                                          payments received or debts paid in exchange              was made                        value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


       Does not apply
                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To
       14.1.    8925 W. Post Road, Suite 105                                                                               9/2016 - 10/2019
                Las Vegas, NV 89148

       14.2.    8945 W. Post Road, #210                                                                                    2/2016-8/2016
                Las Vegas, NV 89148

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

           No. Go to Part 9.
       Yes. Fill in the information below.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                                  Case 19-12541-JTD                     Doc 1         Filed 11/27/19             Page 113 of 160
 Debtor      Arena Football League LLC                                                                  Case number (if known)



                Facility name and address                       Nature of the business operation, including type of services            If debtor provides meals
                                                                the debtor provides                                                     and housing, number of
                                                                                                                                        patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

       No.
           Yes. State the nature of the information collected and retained.

                  credit card information, billing information (name, address, phone,
                  email), bank account information, tax id
                  Does the debtor have a privacy policy about that information?
                   No
                   Yes
17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

       No. Go to Part 10.
           Yes. Does the debtor serve as plan administrator?

                     No Go to Part 10.
                     Yes. Fill in below:
                    Name of plan                                                                               Employer identification number of the plan
                    AFL 401(k) Retirement Plan                                                                 EIN: 611603730

                    Has the plan been terminated?
                     No
                     Yes

 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

       None
                Financial Institution name and                  Last 4 digits of          Type of account or          Date account was              Last balance
                Address                                         account number            instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


       None
       Depository institution name and address                       Names of anyone with                 Description of the contents            Do you still
                                                                     access to it                                                                have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                                  Case 19-12541-JTD                        Doc 1      Filed 11/27/19             Page 114 of 160
 Debtor      Arena Football League LLC                                                                  Case number (if known)




       None
       Facility name and address                                     Names of anyone with                 Description of the contents      Do you still
                                                                     access to it                                                          have it?
       Spaceworks Self Storage                                       n/a                                  misc. afl memorabilia, game       No
       2 Myers Drive                                                                                      tapes, media guides, pictures,    Yes
       Mullica Hill, NJ 08062                                                                             dated computer and office
                                                                                                          equipment and more. Value
                                                                                                          unknown.

       Argosy Management Group                                       n/a                                  Philadelphia Soul field           No
       7905 Browning Road, suite 112                                                                      system including playing          Yes
       Merchantville, NJ 08109                                                                            field, padding, field goal
                                                                                                          posts and nets. All items
                                                                                                          fully depreciated

       Times Union Center                                            n/a                                  Albany Empire firled system       No
       51 South Pearl Street                                                                              including playing field, field    Yes
       Albany, NY 12207                                                                                   goal posts, padding, and nets

       Jim Whelan Historic Boardwalk Hall                            n/a                                  AC Blackjacks: Field system       No
       2301 Boardwalk                                                                                     including playing field,          Yes
       Atlantic City, NJ 08401                                                                            padding, field goal posts and
                                                                                                          nets

       Royal Farms Arena                                             Royal Farms Arena                    Baltimore Brigade: Field          No
       201 W. Baltimore Street                                       controlled                           system including playing          Yes
       Baltimore, MD 21201                                                                                field, padding, field goal
                                                                                                          posts and nets

       Washington Valor                                              MSE controlled offsite               Washington Valor: Field           No
       3905 Penn Belt Place                                          storage                              system including playing          Yes
       District Heights, MD 20747                                                                         field, padding, field goal
                                                                                                          posts and nets

       Athletic Performance Inc.                                     POD is AFL controlled by             First aid/medical supplies        No
       740 MD Route 3 South                                          on API property                                                        Yes
       Gambrills, MD 21054

       Capital One Arena                                             MSE controlled                       Washington Valor equipment        No
       601 F. Street NW                                                                                                                     Yes
       Washington, DC 20004

       Storage Site                                                  Third party controlled               equipment                         No
       3670 Wheeler Avenue                                           offsite storage                                                        Yes
       Alexandria, VA 22304

       Edge Training Academy                                         Edge Training Academy                equipment/offices                 No
       112 Log Canoe Circle                                          controlled                                                             Yes
       Stevensville, MD 21666

       Edge Training Academy                                         AFL controlled - located             trailer                           No
       325 Log Canoe Circle                                          on Edge Training                                                       Yes
       Stevensville, MD 21666                                        Academy property

       Columbus Field System Storage                                 n/a                                  Columbus Destroyers Field         No
       Location                                                                                           System                            Yes
       3410 East 5th Avenue
       Columbus, OH 43219

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                            page 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                  Case 19-12541-JTD                        Doc 1      Filed 11/27/19             Page 115 of 160
 Debtor      Arena Football League LLC                                                                  Case number (if known)



       Facility name and address                                     Names of anyone with                 Description of the contents        Do you still
                                                                     access to it                                                            have it?
       Speedway Storage Facility                                     n/a                                  Columbus Destroyers                 No
       3304 East Broad Street                                                                             property: all dasher pads, 6        Yes
       Columbus, OH 43210-3000                                                                            skids of dasher boards (both
                                                                                                          endzones), 8 trunks of field
                                                                                                          goal rigging equipment, 2
                                                                                                          sets of first down markers,
                                                                                                          unused field goal nets,
                                                                                                          approx. 1000 group t-shirts,
                                                                                                          white uniform pants, black
                                                                                                          uniform pants, practice
                                                                                                          jerseys, tripod and extension
                                                                                                          cords, 5 helmet visors, 3
                                                                                                          coaches headsets, 3 portable
                                                                                                          tv stands, 2 press conference
                                                                                                          backdrops, floor pads that
                                                                                                          cover exposed concrete (cut
                                                                                                          to fit nationwide), 28 portable
                                                                                                          lockers

       Bo Jackson Facility                                           n/a                                  3 tv's, 2 20 yard inflatable        No
       4696 Cosgray Road                                                                                  walls, 2 blowers, 1 video           Yes
       Hilliard, OH 43026                                                                                 camera, 1 pole for video
                                                                                                          camera

       unknown location                                              unknown                              Monumental Sports Items in          No
                                                                                                          Storage:                            Yes
                                                                                                          MSE Current Storage
                                                                                                          Pallet Count
                                                                                                          Valor t-shirts    2
                                                                                                          Valor Coasters       1
                                                                                                          Valor Flags     1
                                                                                                          Brigade t-shirts      3
                                                                                                          Brigade Jerseys        1
                                                                                                          Valor Jerseys      1
                                                                                                          Valor Inflatables      2



 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

     None

 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 14
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                                  Case 19-12541-JTD                     Doc 1         Filed 11/27/19             Page 116 of 160
 Debtor      Arena Football League LLC                                                                  Case number (if known)




           No.
       Yes. Provide details below.
       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

           No.
       Yes. Provide details below.
       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

           No.
       Yes. Provide details below.
       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

       None
    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
          None
       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Araxie Grant                                                                                                               11/15/2018
                    10417 White Princess Avenue
                    Las Vegas, NV 89166
       26a.2.       Candice Hall                                                                                                               10/11/2019
                    1731 E. Hudson Bay
                    Palatine, IL 60074
       26a.3.       Antwine Lowery                                                                                                             4/15/19-present
                    918 E. Durham Street
                    Philadelphia, PA 19150
       26a.4.       Sarah Millner                                                                                                              10/26/18-present
                    513 S. Jupiter Street, 2nd Floor
                    Philadelphia, PA 19147
       26a.5.       Carly Griffin                                                                                                              10/27/14-present
                    127 Landing Drive
                    Woodbury, NJ 08096
       26a.6.       Anastasia Savchenko                                                                                                        11/15/18
                    9050 W. Warm Springs Road, 2102
                    Las Vegas, NV 89148
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                                  Case 19-12541-JTD                     Doc 1         Filed 11/27/19             Page 117 of 160
 Debtor      Arena Football League LLC                                                                  Case number (if known)



       Name and address                                                                                                                  Date of service
                                                                                                                                         From-To
       26a.7.       Kelly Tate, CPA                                                                                                      11/26/18
                    7336 W. Post Road, #10
                    Las Vegas, NV 89113
       26a.8.       CliftonLarsonAllen, LLP                                                                                              1/10/19
                    610 W. Germantown Pike, #400
                    Plymouth Meeting, PA 19462
       26a.9.       Keith Burrows                                                                                                        1/1/2016-present
                    601 F Street, NW
                    Washington, DC 20004
       26a.10.      Jake Schoenfield                                                                                                     1/1/16-present
                    601 F Street, NW
                    Washington, DC 20004

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

           None

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

           None
       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

           None
       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

           No
       Yes. Give the details about the two most recent inventories.
                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Randall Boe                                    1600 Market Street, Suite 2600                      Commissioner
                                                      Philadelphia, PA 19103

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Anacostia Sports LLC                           601 F. Street, NW                                   Shareholder                           50.0
                                                      Washington, DC 20004

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Trifecta Sports and                            201 Laurel Road, 7th Floor                          Shareholder                           50.0
       Entertainment LLC                              Voorhees, NJ 08043


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 16
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 19-12541-JTD                     Doc 1         Filed 11/27/19             Page 118 of 160
 Debtor      Arena Football League LLC                                                                  Case number (if known)




29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


           No
       Yes. Identify below.

30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

           No
       Yes. Identify below.
               Name and address of recipient                    Amount of money or description and value of              Dates             Reason for
                                                                property                                                                   providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

           No
       Yes. Identify below.
    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

           No
       Yes. Identify below.
    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         November 27, 2019

 /s/ Randall Boe                                                        Randall Boe
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Commissioner

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
 No
 Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                                  Case 19-12541-JTD                      Doc 1     Filed 11/27/19       Page 119 of 160
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                          District of Delaware
 In re       Arena Football League LLC                                                                         Case No.
                                                                                    Debtor(s)                  Chapter      7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
              For legal services, I have agreed to accept                                                  $                65,000.00
              Prior to the filing of this statement I have received                                        $                65,000.00
              Balance Due                                                                                  $                       0.00

2.     $     335.00       of the filing fee has been paid.

3.     The source of the compensation paid to me was:

               Debtor                   Other (specify):           $32,500.00 paid by Anacostia Sports, LLC
                                                                     $32,500.00 paid by Arena Football One LLC

4.     The source of compensation to be paid to me is:

                 Debtor            Other (specify):

5.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

          I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
             copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

6.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.    Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.    Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.    Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.    Representation of the debtor in adversary proceedings and other contested bankruptcy matters;
       e.    [Other provisions as needed]


7.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:

                                                                            CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     November 27, 2019                                                             /s/ Michael R. Lastowski
     Date                                                                          Michael R. Lastowski
                                                                                   Signature of Attorney
                                                                                   Duane Morris LLP
                                                                                   222 Delaware Avenue, Suite 1600
                                                                                   Wilmington, DE 19801-1659
                                                                                   302-657-4900 Fax: 302-657-4901
                                                                                   MLastowski@duanemorris.com
                                                                                   Name of law firm




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                  Case 19-12541-JTD                  Doc 1      Filed 11/27/19   Page 120 of 160




                                                               United States Bankruptcy Court
                                                                      District of Delaware
 In re      Arena Football League LLC                                                               Case No.
                                                                                Debtor(s)           Chapter    7




                                               VERIFICATION OF CREDITOR MATRIX


I, the Commissioner of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and

correct to the best of my knowledge.




 Date:       November 27, 2019                                       /s/ Randall Boe
                                                                     Randall Boe/Commissioner
                                                                     Signer/Title




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
    Case 19-12541-JTD   Doc 1   Filed 11/27/19   Page 121 of 160


x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




              Acadian Ambulance Service
              P.O. Box 92970
              130 E. Kaliste Saloom road
              Lafayette, LA 70509

              Accelerated Rehabilitiation Centers
              2396 Momentum Place
              Chicago, IL 60689

              Addison, Dominic J
              7021 Filbert Lane
              Tampa, FL 33637

              Adelson Mclean, APC
              895 Dove Street, Suite 300
              Newport Beach, CA 92660

              Adirondack Technical Solutions LLC
              5457 State Route 40
              Argyle, NY 12809

              Adirondack Technical Solutions, LLC
              5457 State Route 40
              Argyle, NY 12809

              ADP
              P.O. Box 842875
              Boston, MA 02284-2875

              ADP, LLC
              One ADP Blvd.
              Roseland, NJ 07068

              Adrian Battles
              c/o Glenn Stuckey
              1McArthur Place, Suite 200
              Santa Ana, CA 92707

              Adrian McPherson
              c/o Pro Athlete LAw Group
              401 B St #2350
              San Diego, CA 92101

              Adron Terrell
              c/o Tim English, Esquire
              3150 Almaden Expressway, #147
              San Jose, CA 95118

              Advantage Warehousing & Logistics
              7050 Lindell Road, #160
              Las Vegas, NV 89118

              AFLPU
              6300 Powers Ferry Road
              Atlanta, GA 30339
Case 19-12541-JTD   Doc 1   Filed 11/27/19   Page 122 of 160



          AIA Whats Up Promotions
          8148 Solutions Center
          Chicago, IL 60677

          AIG Property Casualty Inc.
          c/o Sidley Austin LLP
          787 Seventh Avenue
          Attn: Andrew D. Hart
          New York, NY 10019

          AIG Property Casualty, Inc.
          175 Water Street, 15th Floor
          Attn: Jason R. Goldy, Associate GC
          New York, NY 10038

          Albany Advanced Imaging
          P.O. Box 74
          Latham, NY 12110

          Albany Advanced Imaging
          3 Atrium Drive
          Albany, NY 12205

          Albany Times Union
          P.O. Box 80068
          Prescott, AZ 86304

          All About Therapy
          501 E. Sugarland Hwy.
          Clewiston, FL 33440

          All Service Moving
          66 SE Morrison
          Portland, OR 97214

          Allied Storage Containers
          3420 Chateau Drive
          East New Market, MD 21631

          Alpha Media LLC
          1211 SW 5th Avenue, Suite 750
          Portland, OR 97204

          Amarri Jackson
          c/o Pro Athlete Law Group
          401 B St #2350
          San Diego, CA 92101

          American Express
          P.O. Box 30384
          Salt Lake City, UT 84130

          Amos, Anthony
          5551 Livingston Drive
          Fayetteville, NC 28311
Case 19-12541-JTD   Doc 1   Filed 11/27/19   Page 123 of 160



          Anacostia Sports LLC
          601 F. Street, NW
          Washington, DC 20004

          Ancero LLC
          1001 Briggs Road, Suite 220
          Mount Laurel, NJ 08054

          Ancero, LLC
          1001 Briggs Road, Ste. 220
          Mount Laurel, NJ 08054

          Andrew Holland
          10503 NE Oak Brooker
          Vancouver, WA 98662

          Andrews, Donell
          614 Ralston Avenue
          Pikesville, MD 21208

          Anthony Herron
          1305 S. Michigan Avenue, Apt. 804
          Chicago, IL 60605

          Arden Echelon Partners, LLC
          201 Laurel Road
          Voorhees, NJ 08043

          Arden Echelon Partners, LLC
          c/o The Arden Group, Inc.
          1600 Market St., Ste. 2600
          Philadelphia, PA 19103

          ASC Downtown Surgery Center
          801 N. Orange Avenue, Suite 630
          Orlando, FL 32801

          Asset Recovery Group, Inc.
          P.O. Box 14949
          Portland, OR 97293

          Associated Patho
          12350 Collection Center
          Chicago, IL 60693

          Associated Reproduction Services
          13925 Whittier Blvd.
          Whittier, CA 90605

          Athens Orthopeadic Clinic
          1765 Old West Broad Street
          P.O. Box 101709
          Athens, GA 30606
Case 19-12541-JTD   Doc 1   Filed 11/27/19   Page 124 of 160



          Athletes Performance
          6155 Sports Village road, Suite 400
          Frisco, TX 75034

          Athletic Decals Inc.
          8800 Bissonnet Street, Suite N
          Houston, TX 77074

          Atlantic City Weekly
          1000 West Washington Street
          Pleasantville, NJ 08232

          Atoe, James D
          18544 96th Avenue E
          Puyallup, WA 98375

          Austin, Rodney B
          38 Pickering Lane
          Troy, NY 12180

          Autumn Ridge Apartments
          1501 Little Glouchester Road
          Cope, CO 80812

          Autumn Ridge Apartments
          1501 Little Gloucester Road
          Blackwood, NJ 08062

          Bailey, Willie C
          16101 NW 17th Place
          Opa Locka, FL 33054

          Baltimore Sun
          P.O. Box 3132
          Boston, MA 02241-3132

          Barber, Robert
          10513 191st Court East
          Puyallup, WA 98374

          Barnett, Phillip M
          2010 Queen Avenue
          Middletown, OH 45044

          Barton Malow Company
          300 Spruce Street, Suite 120
          Columbus, OH 43215

          Bashor's Team Athletics
          4810 N. interstate Avenue
          Portland, OR 97217

          Bates, Leonardo
          1048 Carmadelle Street
          Marrero, LA 70072
Case 19-12541-JTD   Doc 1   Filed 11/27/19   Page 125 of 160



          Beacon Advisors, Inc.
          1912 N. Hudson Avenue
          Chicago, IL 60614

          Bell, Wilson
          1629 Carlisle Drive West
          Mobile, AL 36618

          Benji McDowell
          12544 Honeychurch St
          Raleigh, NC 27614

          Benson, Mykel A
          1791 Halfomoon Street NW
          Palm Bay, FL 32907

          Big Game USA
          13835 Welch Road
          Dallas, TX 75244

          Blue Star Charters and Tours
          8250 NE Martin Luther King Jr. Blvd.
          Portland, OR 97211

          Boles, Christopher
          1011 Homer Street
          Toledo, OH 43608

          Bouldin, Daronte
          110 Johnson Avenue
          Canton, MS 39046

          Bowen, Kevin
          1568 Tarleton Street
          Spring Valley, CA 91977

          Boy Scouts of America
          807 Kinnear Road
          Columbus, OH 43212

          Boyd, Shane
          552 Glen Arvin Avenue
          Lexington, KY 40508

          Brandingmerchandise.com
          28255 SE Wally Road
          Boring, OR 97009

          Brantley, Harold
          651 Springhouse Lane
          Hummelstown, PA 17036

          Brian Buckley
          704 Evergreen Circle
          Las Vegas, NV 89107
Case 19-12541-JTD   Doc 1   Filed 11/27/19   Page 126 of 160



          Brian Perkins
          14655 SW 76th Avenue, #1
          Portland, OR 97224

          Briggs, Christian
          42349 Bateman Road
          Franklinton, LA 70438

          Brown, Arkeith
          407 La Bradford
          Bay City, TX 77414

          Brown, Brandon
          3768 Tortosa Court
          San Ramon, CA 94583

          Brown, Lamark
          6316 Paddock Glen Drive, Apt: 303
          Tampa, FL 33634

          Brown, Marvis
          6696 Hudnall Road
          Orange, TX 77632

          Brown, Sean Bernard
          863 Macon Place
          Uniondale, NY 11553

          Browning, Paul J
          1155 Bella Springs View, Apt: 514
          Colorado Springs, CO 80921

          Broxton, Jarell
          787 Quince Orchard Road, Apt: 31
          Gaithersburg, MD 20878

          Bruno Silva
          528 Live Oak Lane
          Fort Lauderdale, FL 33327

          Buck's Bags, Inc.
          2401 W. Main Street
          Boise, ID 83702

          Bullock, Zackery E
          4801 Mackerel Drive
          Sebring, FL 33870

          Bunn, Marinus
          1870 Prince Edward Drive
          Elon, NC 27244

          Burgess, Jamaal
          26443 Southwest 122nd Place
          Homestead, FL 33032
Case 19-12541-JTD   Doc 1   Filed 11/27/19   Page 127 of 160



          Calloway, Derrick
          6803 34th Avenue
          Palmetto, FL 34221

          Capital District Physicians' Health Plan
          500 Patroon Creek Blvd.
          Albany, NY 12206

          Carlton Brown
          c/o Leviton, Diaz & Ginocchio
          1551 N. Tustin Avenue, Suite 850
          Santa Ana, CA 92705

          Carr, Gregory
          2701 NE 7th Street, Apt: 511
          Ocala, FL 34470

          Carter, Deniko
          2043 Hunting Ridge Drive
          Owings Mills, MD 21117

          Carter, Jeremy Rashaad
          13001 Southeast 155th Avenue
          Happy Valley, OR 97086

          Casino Reinvestment Dev. Authority


          Catamaran Media
          2 North Route 9
          Ocean View, NJ 08230

          Cato-Bishop, Darryl
          192 C Humboldt Avenue, Apt: 3
          Boston, MA 02121

          Cave, Ryan
          1334 Shimmer Light Circle
          Rock Hill, SC 29732

          CBS Interactive, Inc.
          24670 Network Place
          Chicago, IL 60673

          Center for Family Practice
          8 Century Hill Drive
          Albany, NY 12211

          Chad Anderson
          c/o Pro Athlete Law Group
          401 B St #2350
          San Diego, CA 92101
Case 19-12541-JTD   Doc 1   Filed 11/27/19   Page 128 of 160



          Chain Reaction Consulting LLC
          112 Log Canoe Circle
          Stevensville, MD 21666

          Chandler, Thornton M
          9322 Tracelawn Court
          Humble, TX 77396

          Chuck Kacsur Design
          69 Shepard Lane
          South Burlington, VT 05403

          City of Philadelphia
          Department of Revenue
          P.O. Box 1393
          Philadelphia, PA 19105

          Clark, Anthony
          11235 Minstrel Tune Drive
          Germantown, MD 20876

          Clark, Lane
          3119 Thunderbird Circle
          Hays, KS 67601

          Clarke, Edward Patrick
          17 Southeast 23rd Avenue
          Cape Coral, FL 33990

          Clifton Park Podiatry
          1673 Route 9
          Clifton Park, NY 12065

          Cohen, Matthew
          51 Cornell Drive
          Plainview, NY 11803

          Coleman, Alexander
          2892 Ravenswood Court
          Columbus, OH 43232

          Collins, Brandon J
          11902 Swan Drive
          Austin, TX 78750

          Collins, Lanford
          5 Birkenhead Lane
          Stafford, VA 22554

          Columbia Anesthesia Group
          P.O. Box 5157
          Vancouver, WA 98668
Case 19-12541-JTD   Doc 1   Filed 11/27/19   Page 129 of 160



          Comcast Business
          P.O. Box 34744
          Seattle, WA 98124

          Coney, AJ
          1045 W. Highland Drive
          Cocoa, FL 32922

          Cook, Kenyattus
          502 Ca;edon Court, Apt: 502
          Greenville, SC 29615

          Corbin, William D
          207 n. Sampson Avenue
          Dunn, NC 28334

          Cornelius Dixon
          c/o Pro Athlete Law Group
          401 B St #2350
          San Diego, CA 92101

          Cort Business Services
          P.O. Box 17401
          Baltimore, MD 21297

          Cottom, Brandon
          152 Parsons Lane
          Newtown, PA 18940

          Cottrill-Lowe, Julian
          3656 Noe Bixby Road
          Columbus, OH 43232

          Cox, Rakim
          581 Marsh Harbor Drive
          San Diego, CA 92154

          Cozen O'Connor
          P.O. Box 7247
          Philadelphia, PA 19170

          CRGO Intelluctual Property Law
          7900 Glades Road, Suite 520
          Boca Raton, FL 33434

          CSC Corporate Domains, Inc.
          P.O. Box 13397
          Philadelphia, PA 19101-3397

          CTL Management Inc.
          Kings Court Apartments
          16300 SW Estuary Drive
          Beaverton, OR 97006
Case 19-12541-JTD   Doc 1   Filed 11/27/19   Page 130 of 160



          D.C. Arena L.P.
          601 F Street NW
          Washington, DC 20004

          DaJohn Harris
          c/o Howard Silber
          2625 Townsgate Road, #330
          Westlake Village, CA 91361

          Dance! By Debra DiNote
          208 E. Holly Ave.
          Sewell, NJ 08080

          Dangerfield, Jared A
          1831 Waldorf Drive
          West Palm Beach, FL 33411

          Daniels, Sean T
          26 knoll Drive
          Blackwood, NJ 08012

          Danzey, Devonte A
          6728 Crossbrook Lane
          Pinson, AL 35126

          Davenport, Svante
          6941 University Drive West, Apt: 6206
          Huntsville, AL 35806

          David Crilly
          815 1st Avenue
          Duluth, MN 55810

          DC Arena LP
          601 F. Street, NW
          Washington, DC 20004

          Deaudra Dix
          c/o Pro Athlete Law Group
          401 B St #2350
          San Diego, CA 92101

          Deloatch, Romond
          7401 Halprin Drive
          Norfolk, VA 23518

          Desert Orthopeadic Center
          P.O. Box 50509
          Henderson, NV 89016

          Dillon, Antron
          12025 Citrus Falls Circle
          Tampa, FL 33625
Case 19-12541-JTD   Doc 1   Filed 11/27/19   Page 131 of 160



          Discovery Litigation Services
          P.O. Box 420247
          Atlanta, GA 30342

          Donte Brown
          420 Orchard Avenue
          Lansdowne, PA 19050

          Dover, Thomas E
          703 East 18th Avenue
          Homestead, PA 15120

          Drs. Mori Bean and Brooks PA
          P.O. Box 116700
          Atlanta, GA 30368

          Druthers Brewing Company
          381 Broadway
          Saratoga Springs, NY 12866

          Duane Morris LLP
          30 South 17th Street
          Philadelphia, PA 19103-4196

          Dunmore, Oshay
          1115 S. Pine Street
          Newport, OR 97365

          Durant, Schoeppel, Decunto & Ratchford
          6550 St. Augustine Road, Suite 105
          Jacksonville, FL 32217

          Durbin, Tyler
          1360 Sterling Silver Way
          Columbus, OH 43240

          Dust Bowl Artistry
          125 Blue Stem Lane
          Aledo, TX 76008

          Duvalt, Darian C
          116 Modest Street
          Lakeland, FL 33805

          Edge Arena
          325 Log Canoe Circle
          Stevensville, MD 21666

          Edwards, Saqwan
          9223 Portal Drive
          Houston, TX 77031

          Enterprise Holdings
          1924 NE Columbia Blvd.
          Portland, OR 97211-1925
Case 19-12541-JTD   Doc 1   Filed 11/27/19   Page 132 of 160



          Enterprise Rideshare
          20400 SW Teton Avenue
          Tualatin, OR 97062

          Epps, Dezmon
          6405 Friday Circle
          North Highlands, CA 95660

          Eric Crocker
          c/o Pro Athlete Law Group
          401 B St #2350
          San Diego, CA 92101

          Espinosa, Mason Daniel
          118 Adams Street
          Cookeville, TN 38506

          Evans, Jerod X
          602 Walnut Hollow Drive
          Mansfield, TX 76063

          ExamWorks, Inc
          11010 White Rock Road, Suite 120
          Rancho Cordova, CA 95670

          Exos Athlete Performance AZ
          2629 E. Rose Garden Lane
          Phoenix, AZ 85050

          Fance, Calvin
          5814 Black Gum Drive
          Houston, TX 77092

          Ferns II, Adrian B
          1629 Bruin St
          Los Angeles, CA 90047

          Finishline Pt and Sports LLC
          2030 E. County Line road, Unit M
          Littleton, CO 80126

          FirstLight
          P.O. Box 1301
          Williston, VT 05495

          Florida Sports and Family Heal
          309 W. Bass Street
          34741

          Forrester, Malik
          4501 Bonner Road
          Baltimore, MD 21216
Case 19-12541-JTD   Doc 1   Filed 11/27/19   Page 133 of 160



          FP Mailing Solutions, Inc
          P.O. Box 157
          Bedford Park, IL 60499

          Franczek Radelet P.C.
          300 S. Wacker Drive, Suite 300
          Chicago, IL 60606

          Franklin Group
          1856 Flatbush Avenue
          Brooklyn, NY 11210

          Fritz, Rodney V
           8120 Willow Way
          Kansas City, MO 64138

          Gallington, Deveric
          2510 Holly Brook Lane, #1016
          Arlington, TX 76006

          GE Capital
          POB 105710
          Atlanta, GA 30348

          Genesis Sports Medicine and Rehabilitati
          3890 Redwine Road, Suite 114
          Atlanta, GA 30331

          Germain Auto Group


          Google
          Dept. 33654
          P.O. Box 39000
          San Francisco, CA 94139

          Goosby, Joseph L
          9502 Connock Chase Drive
          Houston, TX 77065

          Gordon, James
          1541 W. River Lane
          Tampa, FL 33603

          Gorman, Jabari T
          2228 SW 81st Avenue
          Hollywood, FL 33025

          Government of the District of Columbia
          1101 4th Street, SW, Suite W270
          Washington, DC 20024

          Grady, Thomas C
          1 Stablegate Drive
          Clifton Park, NY 12065
Case 19-12541-JTD   Doc 1   Filed 11/27/19   Page 134 of 160



          Grant, Antwane Emanuel Alexander
          251 W. Dekalb Pike, Apt: EPH05
          King of Prussia, PA 19406

          Grant, Troy
          10012 South 5th Street
          Phoenix, AZ 85042

          Gray, Paul A
          6410 Celtic Drive SW
          Atlanta, GA 30331

          Gray, Reginald
          14905 South Langley
          Dolton, IL 60419

          Guerad, Antonio
          10204 Majestic Palm Circle
          Riverview, FL 33578

          Guerra, Fabian
          7612 Juniper Street
          Hollywood, FL 33023

          Haag, Nicklas
          6 Glade Street
          Worcester, MA 01610

          Haisley, Glen
          7340 Briarheath Drive
          New Orleans, LA 70128

          Hall, Rodney
          6060 W. Girard Avenue
          Philadelphia, PA 19151

          Hands-on-care
          499 Blossom Hill Road
          San Jose, CA 95123

          Harlan, DeAntre
          2621 Coldstream Drive
          Fort Worth, TX 76123

          Havrilla, Dennis
          1174 Limeridge Drive
          Concord, CA 94518

          Hayes, Robert
          102 West Maple Avenue
          Sterling, VA 20164

          HCI
          P.O. Box 82910
          Phoenix, AZ 85071
Case 19-12541-JTD   Doc 1   Filed 11/27/19   Page 135 of 160



          Henderson, Roderick L
          3356 E. Tuskegee Circle
          Montgomery, AL 36108

          Henry Schein
          135 Duryea Road
          Melville, NY 11747

          Hicks, Hayworth
          4312 Maricopa Drive
          Ames, IA 50014

          Hills, Joseph
          913 Fern Leaf Drive
          Ruskin, FL 33570

          Hippeard, Randall P
          12993 Mallory Circle
          Orlando, FL 32828

          Historic Boardwalk Hall
          2301 Boardwalk
          Atlantic City, NJ 08401

          Hobbs, Arthur L
          2136 Caddy Druve
          Marrero, LA 70072

          Hobbs, Travonne
          2136 Caddy Drive
          Marrero, LA 70072

          Hoffman's Exterminating Co. Inc.
          532 Bridgeton Pike (Route 45)
          Mantua, NJ 08051

          Hollis, Dwayne
          60 South Maple Court
          Newport News, VA 23608

          Homer, Tevin
          6723 Red Reef Street
          Lake Worth, FL 33467

          Homewood Suites
          1651 Western Avenue
          Albany, NY 12203

          Idegy Inc.
          226 N. Fifth Street, Suite 220
          Columbus, OH 43215

          Imagetec
          4509 Prime Parkway
          McHenry, IL 60050
Case 19-12541-JTD   Doc 1   Filed 11/27/19   Page 136 of 160



          Indepedence Blue Cross
          P.O. Box 8240
          Philadelphia, PA 19101

          Infinity Hair Salon & Spa
          1223 Fort Hunter Road
          Schenectady, NY 12303

          Ings, Kendrick I
          18306 Berwick Terrace
          Hagerstown, MD 21740

          Inland Orthopeadic Surgery
          2500 W. A Street, Suite 201
          Moscow, ID 83843

          institute of Orthopaedic Surgery
          P.O. Box 50509
          Henderson, NV 89016

          Isles, Nathan
          6410 Celtic Drive SW
          Atlanta, GA 30331

          Ivory, Aaron
          5154 East 88th Street
          Cleveland, OH 44125

          Jackson, Alvin R
          427 Warren Street
          Como, MS 38619

          Jackson, Dexter T
          894 Crest Drive E.
          Jacksonville, FL 32221

          Jackson, Laroche Q
          2447 Parental Home Road
          Jacksonville, FL 32216

          Jacksonville Orthopeadic Institute
          1325 San Marco Blvd., suite 200
          Jacksonville, FL 32207

          James, Tre
          6123 Edlynne Road
          Baltimore, MD 21239

          Jeff Curtin
          11223 SW 27th Avenue
          Portland, OR 97219

          Jeffrey Kafoury
          4928 SE 49th
          Portland, OR 97206
Case 19-12541-JTD   Doc 1   Filed 11/27/19   Page 137 of 160



          Jeremy Fisher
          7608 Belhurst Avenue
          Las Vegas, NV 89113

          Jerome Raymond
          1211 Carlysle Lnn Ct.,
          Lawrenceville, GA 30044

          Jet Wave Wireless
          5228 Eisenhower Avenue
          Alexandria, VA 22304

          Jimmy Jesberger
          13477 Trevose Road
          Philadelphia, PA 19116

          JLewis Small Company
          POB 426
          Elwood, IN 46036

          JND Cleaners
          3212 S. I-10 Service Road
          Metairie, LA 70001

          John Currier
          10505 NE 24th Avenue
          Vancouver, WA 98686

          John Leighton
          2236 Greenwich Street
          Philadelphia, PA 19123

          John Percich
          16175 SW Vincent Street
          Beaverton, OR 97078

          Johnson, Jadar
          4934 North Road
          Orangeburg, SC 29118

          Johnson, Kaleb
          2873 Taylor Hill Drive
          Jacksonville, FL 32221

          Jomo Wilson
          c/o Leviton Diaz & Ginocchio
          1551 N. Tustin Avenue, #850
          Santa Ana, CA 92705

          Jones, Keiron A
          22186 SW 60th Avenue
          Boca Raton, FL 33428
Case 19-12541-JTD   Doc 1   Filed 11/27/19   Page 138 of 160



          Jones, Malachi
          930 Summer Wind Place
          Roswell, GA 30075

          Jones, Torez D
          2812 Lancaster Road
          Wilson, NC 27896

          Josh Vega
          288942 SW Monte Carlo Avenue
          Wilsonville, OR 97070

          K&K Insurance Group
          1712 Magnavox Way, P.O. Box 2338
          Fort Wayne, IN 46801

          Kanuch, Tuni
          483 North 1220 West
          Provo, UT 84601

          Kanuck Productions
          2021 Ocean Avenue, #325
          Santa Monica, CA 90405

          KDI
          P.O. Box 1610
          Media, PA 19063

          KDI
          200 Rocoosin Dr., Ste. 101-103
          Aston, PA 19104

          Keir, Michael
          1700 South 28th Street
          Philadelphia, PA 19145

          Kevin Tarole
          1606 Ravena Street
          Bethlehem, PA 18015

          Key Benefit Administrators
          P.O. Box 55210
          Indianapolis, IN 46205

          Key Business Solutions
          575 Virginia Drive
          Fort Washington, PA 19034

          Keyes, Denzel
          2201 Rustic Circle
          Kinston, NC 28504
Case 19-12541-JTD   Doc 1   Filed 11/27/19   Page 139 of 160



          Kimpton Palomar Hotel
          Attn: Accounting Dept.
          2121 P Street NW
          Washington, DC 20037

          Kinex Medical Company
          1801 Airport Road, Suite D
          Waukesha, WI 53188

          Labratory Corp of America
          P.O. Box 2240
          Burlington, NC 27216

          LaFrance, Royce L
          3801 Inwood Drive
          Harvey, LA 70058

          Lambert, Davonte
          10110 RoseMary Leaf Lane
          Riverview, FL 33578

          Laron Scott
          c/o Pro Athlete Law Group
          401 B St #2350
          San Diego, CA 92101

          Laughinghouse, Tyron
          1005 Colonial Avenue
          Greenville, NC 27834

          Lauina, Fred
          POB 1235
          Pago Pago, AS 96799

          Lawrence, Justin
          7530 Monarch Mills Way, Apt. 404
          Columbia, MD 21046

          Leavitt, Tate
          14205 Township Road 21
          Thornville, OH 43076

          Lee, Christopher
          3185 Trident Lane
          Woodbridge, VA 22193

          Legacy Emmanuel Hospital
          P.O. Box 4107
          Portland, OR 97208

          Leggett, Maurice
          5770 Vinings Retreat Way SW
          Mableton, GA 30126
Case 19-12541-JTD   Doc 1   Filed 11/27/19   Page 140 of 160



          Letuli, Jovann Tasi
          666 King Street
          Akron, OH 44311

          Lewis, Cornelius
          2124 Tuskegee Road
          Jacksonville, FL 32209

          Lewis, Darrell M
          103 A Merritt Road
          Abbeville, AL 36310

          Lewis, Mark Andrew
          345 White Oak Drive
          Altamonte Springs, FL 32701

          Liberty Mutual
          P.O. Box 85307
          San Diego, CA 92186-5307

          Lincoln Holdings LLC
          601 F Street, NW
          Washington, DC 20004

          Love, Damian T
          134 Cantabury Lane
          Millbrook, AL 36054

          M-2 Productions
          620 30th Street
          Manhattan Beach, CA 90266

          Mackey, Leon
          79 Ball Farm Way
          Wilmington, DE 19808

          Maclaren, Malcolm Christopher
          P.O. Box 161057
          Altamonte Springs, FL 32716

          Madison, Colin
          1S252 Ingersoll Lane
          Villa Park, IL 60181

          Maiava, Lene
          4181 E. 24th Street
          Tucson, AZ 85711

          MailFinance, a Neopost USA Company
          478 Wheelers Farm Road
          Milford, CT 06461

          Mailfinance.com
          478 Wheelers Farm Toad
          Milford, CT 06461
Case 19-12541-JTD   Doc 1   Filed 11/27/19   Page 141 of 160



          Majoria Drugs
          1805 Metairie Road
          Metairie, LA 70005

          Manley, Phillip-Keith A
          7555 Black Squirrel
          Hamilton, OH 45013

          Marcus Trice
          c/o Pro Athlete Law Group
          401 B St #2350
          San Diego, CA 92101

          Martin, Nias
          663 Eastern Parkway
          Baltimore, MD 21206

          Mason, Miles J
          1467 W. 48th Street
          Los Angeles, CA 90062

          Mathis-Ellis, Jahlil
          7389 Spoleto Loop
          Fairburn, GA 30213

          Mauia, Wesley L.
          8440 South Las Vegas Boulevard
          Las Vegas, NV 89123

          Maurice Purify
          c/o Madans Law Group
          1416 Westwood Blvd.
          Los Angeles, CA 90024

          McCalister, Alex
          633 Cambridge Farm Court
          Kernersville, NC 27284

          McGinnis, Willie
          2317 Francis Avenue, Apt: 2317
          Mansfield, MA 02048

          McNeil III, Douglas
          6724 Long Longhill Road
          Gwynn Oak, MD 21207

          McNeil, Raymond K
          8203 Carraige Point Drive
          Gibsonton, FL 33534

          Medco Supply Co.
          P.O. Box 21773
          Chicago, IL 60673
Case 19-12541-JTD   Doc 1   Filed 11/27/19   Page 142 of 160



          Mediation Research & Education Project,
          655 West irving Park Road, Suite 2098
          Chicago, IL 60613

          Medicwest Ambulance
          9 West Delhi
          North Las Vegas, NV 89032

          Mercury Luggage Mfg.
          4843 Visitor Street
          Jacksonville, FL 32207

          Metro West Ambulance Inc.
          609 NW Coast Street
          Newport, OR 97365

          Metz, Jake
          860 Haldeman Road
          Lederach, PA 19450

          Milton Wicks
          17 West 64th Street, Apt: 2A
          New York, NY 10023

          Mitchell D. Bluhm & Associates, LLC
          2222 Texoma Parkway, Suite 160
          Sherman, TX 75090

          MJ Pelkey Pavement Maintenance
          14 Willowbrook Lane
          Cohoes, NY 12047

          Moody, Justin
          142 South Adams Street
          Petersburg, VA 23803

          Moore, Terence
          900 Woodburn Drive
          Columbus, GA 31907

          Moran Rowen & Dorsey
          P.O. Box 14005
          Orange, CA 92863

          Morgan Linen Service
          145 Broadway
          Albany, NY 12204

          Morgan, Donovan K
          2819 Firecrest Drive
          Katy, TX 77494

          Morgan, Maurice
          3151 Ricky Court
          La Grange, NC 28551
Case 19-12541-JTD   Doc 1   Filed 11/27/19   Page 143 of 160



          Morris, Shane
          30339 Moulin Avenue
          Warren, MI 48088

          Morton, Kenny
          1707 N. Hall Street, Apt: 183
          Dallas, TX 75204

          MR Connect
          P.O. Box 14244
          Lexington, KY 40512

          Mudge, Jordan
          1530 N. Pomerene Road
          Benson, AZ 85602

          Muhammed, Brad
          4034 18th Avenue S.
          Saint Petersburg, FL 33711

          Myers, Donald J
          16244 Neabsco Road
          Woodbridge, VA 22191

          Myers, Spencer T
          103 South Red Maple Street
          Selinsgrove, PA 17870

          Nadler, Liam
          10550 Road C
          Leipsic, OH 45856

          National Union Fire Ins. Co. of Pittsbur
          175 Water Street, 18th Floor
          New York, NY 10038

          NCH Physician Group
          801 Anchor Rode Drive, Suite 300
          Naples, FL 34103

          Neal, DeJuan
          1564 Columbia Beach Road
          Shady Side, MD 20764

          Nelson, Arvell
          9604 Yale Avenue
          Cleveland, OH 44108

          Nemeth, Ernest
          2659 Nottingham Way, Apt: 2
          Trenton, NJ 08619

          New Orleans City Park Improvements Assoc
          1 Palm Drive
          New Orleans, LA 70124
Case 19-12541-JTD   Doc 1   Filed 11/27/19   Page 144 of 160



          Newell, Keith
          655 Lamberton Street
          Trenton, NJ 08611

          Neysmith, Lenroy
          118 Maple Street
          Meriden, CT 06451

          Nixon, Rory
          1403 Peabody Drive
          Hampton, VA 23666

          Norman, Marrio
          295 Boulder Drive
          Roswell, GA 30075

          Norrils, Eddie C
          2730 E. Candlestick Court
          Toledo, OH 43615

          Northington, Kiante
          2131 Middle Lane
          Louisville, KY 40216

          Northshore University Health System
          23056 Network Place
          Chicago, IL 60673

          NYS Office of Parks, Rec.&Historic Pres.
          625 Broadway
          Albany, NY 12207

          NYSIF
          199 Church Street
          New York, NY 10007

          O'Brien, Patrick
          716 E. Iredell Avenue
          Mooresville, NC 28115

          Obi, Fredrick O
          295 Boulder Drive
          Roswell, GA 30075

          Obi, Kenechukwu
          5730 E. Candlestick Court
          Toledo, OH 43615

          Odie D. Armstrong
          c/o Leviton Diaz & Ginocchip
          1551 N. Tustin Avenue. #850
          Santa Ana, CA 92705
Case 19-12541-JTD   Doc 1   Filed 11/27/19   Page 145 of 160



          Offray, Juwan
          4718 Citrus Drive
          New Orleans, LA 70127

          Oklahoma Sports Consultant, LLC
          3130 Woodward Blvd.
          Tulsa, OK 74105

          Omameh, Sydney
          5151 Sassareas Road
          Columbus, OH 43229

          Omarr Smith
          43235 W. Wild Horse Trail
          Maricopa, AZ 85138

          One Beat CPR Learning Center, Inc.
          4350 Oakes Road, Suite 500
          Fort Lauderdale, FL 33314

          Optimal Health Chiro. & Physical Therapy
          6106 Black Horse Pike, Unit A3
          Egg Harbor Township, NJ 08234

          Oracle America, Inc.
          Bank of America Lockbox Services
          15612 Collections Center Drive
          Chicago, IL 60693

          Oracle America, Inc.
          500 Oracle Parkway
          Redwood City, CA 94065

          Oracle Netsuite
          500 Oracle Parkway
          Redwood City, CA 94065

          Orchid Medical
          3449 Momentum Place
          Chicago, IL 60689

          OrthoNY, LLP
          121 Everett Road
          Albany, NY 12205

          Outlaw, Lonnie J
          1107 4th Avenue
          Rochelle, GA 31079

          Outsey, Jameer
          61 Brookside Avenue
          Somerville, NJ 08876
Case 19-12541-JTD   Doc 1   Filed 11/27/19   Page 146 of 160



          P.R.O.S. Corporate Housing LLC
          11211 N Tatum Blvd Suite 220
          Phoenix, AZ 85028

          Pacific Office Automation
          14747 NW Greenbrier Parkway
          Beaverton, OR 97006

          Paciolan
          5291 California Avenue, Suite 100
          Irvine, CA 92617

          Palka, Tyler
          10312 Stark Street
          Temperance, MI 48182

          Parker, Anthony
          15741 NE 15th Street
          Miami, FL 33162

          PBS Anethesia
          3157 N. Rainbow Blvd., #518
          Las Vegas, NV 89108

          PCG-SDM Holdings, LLC
          5646 Milton Street, Suite 895
          Dallas, TX 75206

          Pepsi Co.
          1 Pepsi Cola Drive
          Albany, NY 12210

          Peter R. Meyers
          360 East Randolph Street, Suite 3104
          Chicago, IL 60601

          Peterson, Craig G
          1231 Peaceable Street
          Ballston Spa, NY 12020

          Philips, Ervin
          27 Meadowbrook Court
          West Haven, CT 06516

          Phillips, Alfred
          538 N. 2040 East
          Spanish Fork, UT 84660

          Physical Therapy and Hand Center
          8080 Bluebonnet Blvd., Suite 110
          Baton Rouge, LA 70810

          Physiotherapy Associates Inc.
          P.O. Box 636002
          Littleton, CO 80163
Case 19-12541-JTD   Doc 1   Filed 11/27/19   Page 147 of 160



          Pioneer Bank
          652 Albany-Shaker Road
          Albany, NY 12211

          Pivot Physical Therapy
          P.O. Box 1345
          Westminster, MD 21158

          Portland General Electric
          P.O. Box 4438
          Portland, OR 97208

          Powell, Damond
          3500 Summercourt Drive
          Jonesboro, GA 30236

          Powell, Joe M
          2818 Ambler Avenue
          Portsmouth, VA 23707

          Prince, Darius Q
          120 Main Entrance Drive
          West Mifflin, PA 15122

          Pro Athlete Law Group
          401 B St #2350
          San Diego, CA 92101

          Prodigy Sports, LLC
          83 South St. Ste. 206
          Freehold, NJ 07728

          Professional Sportscare and Rehab
          P.O. Box 1100
          Westminster, MD 21158

          PROS Housing
          11211 N Tatum Blvd
          Suite 220
          Phoenix, AZ 85028

          Quarles & Brady LLP
          Two North Central Avenue
          Phoenix, AZ 85004

          Quest Diagnostics
          12323 Collections Center Drive
          Chicago, IL 60693

          Quest Records
          16 Bronze Pointe
          Belleville, IL 62226
Case 19-12541-JTD   Doc 1   Filed 11/27/19   Page 148 of 160



          Randy Gatewood
          947 W. Wendy Way
          Gilbert, AZ 85233

          Raudabaugh, Daniel D
          736 Meadowlark Lane
          Coppell, TX 75019

          Raymond Sterling
          600 Bartonsville Road
          Frederick, MD 21704

          Ready Refresh
          P.O. Box 856192
          Louisville, KY 40285-6192

          Reconstructive Orthopedics, P.A.
          4A Eves Dr., Ste. 100
          Marlton, NJ 08053

          Reese, Joshua C
          2522 NW 88th Street
          Miami, FL 33147

          Regis, Micanor
          POB 1991
          Belle Glade, FL 33430

          Rehab Arizona
          265000 Agoura Road, Suite 102-587
          Calabasas, CA 91302

          Renewal by Anderson
          761 5th Ave., #3
          King of Prussia, PA 19406

          Repeat Business Systems, Inc.
          4 Fritz Blvd.
          Albany, NY 12211

          Revis, Paul
          51999 SE 6th Street
          Scappoose, OR 97056

          Reynolds, Darius
          1501 Little Glouchester Road, L10
          Blackwood, NJ 08012

          Richard Ranglin
          c/o Pro Athlete Law Group
          401 B St #2350
          San Diego, CA 92101
Case 19-12541-JTD   Doc 1   Filed 11/27/19   Page 149 of 160



          Richardson, Jeramie
          5512 Tribune Way
          Plano, TX 75094

          Riddell/ All American Sports Corp.
          7501 Performance Lane
          North Ridgeville, OH 44039

          River City Rush Delivery
          8916 NE Alderwood Road
          Portland, OR 97220

          Roberts, Roosevelt
          101 Ladd Street
          Enterprise, AL 36330

          Robin Hammond
          c/o Rhonda H. Wills - Wills Law Firm
          1776 Yorktown, Suite 570
          Houston, TX 77056

          Robinson, Jamal
          1011 Vista Alegre Court
          Bowie, MD 20721

          Robinson, Tyrell
          1313 Las Brisas Drive
          Santee, CA 92071

          Rodney Fritz
          c/o Pro Athlete Law Group
          401 B St #2350
          San Diego, CA 92101

          Romain, James
          106 Beach 59th Street, Apt: 203
          Arverne, NY 11692

          Ron Callan
          643 3rd Street
          Lake Oswego, OR 97034

          Rose, Robert
          5245 Fallston Court
          Westerville, OH 43081

          Rosedale Ice Company
          2700 Annapolis Road
          Baltimore, MD 21230

          Ross, Joel
          9615 Main Street
          Damascus, MD 20872
Case 19-12541-JTD   Doc 1   Filed 11/27/19   Page 150 of 160



          Ross, Marvin
          5260 Collins Road, Unit 1405
          Jacksonville, FL 32244

          Rosser, Darius
          111 Miller Drive
          Marion, AR 72364

          Rowley, Kyle
          17 Highland Avenue
          Lincoln, RI 02865

          Ruff, Frederick
          2125 N. 30th Street
          Philadelphia, PA 19121

          Ruffins, Moqut
          1701 San Pablo Road S, Apt 1008
          Jacksonville, FL 32224

          Rumph, Donte D
          3900 City Avenue, Apt: A603
          Philadelphia, PA 19131

          Russell, Faleaoga
          4104 Georgia Street
          San Diego, CA 92103

          Russell, Grant
          389 Catalina Drive
          Newark, OH 43055

          Ryan O'Donnell
          3306 Arch Street, Apt 1F
          Philadelphia, PA 19104

          Sainvil, Vernon
          317 South Spring Street
          Geneseo, IL 61254

          Samuel Tupua, Jr.
          c/o Pro Athlete Law Group
          401 B St #2350
          San Diego, CA 92101

          Samuels, Kyron
          205 5th Avenue Northeast
          Jacksonville, AL 36265

          Santiam PT
          7201 W. Clearwater Avenue, B101
          Kennewick, WA 99336
Case 19-12541-JTD   Doc 1   Filed 11/27/19   Page 151 of 160



          Sawyer's Screen Printing and Embroidery
          10 Hallwood Road
          Delmar, NY 12054

          Seither, Nicholas A
          1911 Vanda Avenue
          Hamilton, OH 45013

          Select Physical Therapy Holdings
          P.O. Box 643407
          Pittsburgh, PA 15264

          Seneca Insurance Company Inc
          160 Water Street, 16th Floor
          New York, NY 10038

          Sesay, Brandon R
          680 S. Eugenia Place NW
          Atlanta, GA 30318

          Sims, Quentin L
          445 Pintail Drive
          Loveland, OH 45140

          SMG
          300 Four Falls Corporate Center
          300 Conshohocken State Rd., Ste. 450
          Conshohocken, PA 19428

          Smith, Jakobi
          875 Northwest 13th Court, Apt: 316
          Boca Raton, FL 33486

          Smith, Khreem A
          8450 Sherman Circle North, #E206
          Hollywood, FL 33025

          Smith, Marquis
          2933 Edgewood Road
          Bryans Road, MD 20616

          Smith, Terrance R
          14771 Del Sol Court
          Chino Hills, CA 91709

          Smith, Warren
          249 Birch Lane
          Forked River, NJ 08731

          Solomon Apartments Management
          92 River Road
          Summit, NJ 07901
Case 19-12541-JTD   Doc 1   Filed 11/27/19   Page 152 of 160



          Sonie, Varmah
          POB 3022
          Burnsville, MN 55337

          Southwick, Daniel
          500 N. 21st Street, Apt: 222
          Philadelphia, PA 19130

          Sovereign Rehab of Georgia
          1301 Sigman Road NE, suite 220
          Conyers, GA 30012

          Spectrum Arena Limited Partnership
          3601 South Broad Street
          Philadelphia, PA 19148

          Spectrum Arena, LP
          P.O. Box 2424
          Philadelphia, PA 19147

          Spencer, Kenneth
          1 Chelsea Avenue, Apt: 1-207
          Long Branch, NJ 07740

          Spike's Trophies Limited
          2701 Grant Avenue
          Philadelphia, PA 19114

          Sports Medicine Oregan
          7300 SW Childs Road, Suite B
          Portland, OR 97224

          Sports Recovery Lab, LLC
          56 N. Haddon Avenue, Lower Level
          Haddonfield, NJ 08033

          Sportsfield Specialties, Inc.
          41155 NY-10
          Delhi, NY 13753

          Sportsplex of Halfmoon, Inc
          6 Corporate Drive
          Clifton Park, NY 12065

          Stack Sports Performance & Therapy
          1232 Collier Road NW
          Atlanta, GA 30318

          Stephen B. Goldberg
          Dispute Resolution Services
          6555 W. irving Park road, Suite 2098
          Chicago, IL 60613
Case 19-12541-JTD   Doc 1   Filed 11/27/19   Page 153 of 160



          Stephens, Brandon
          19348 Bankers House Drive
          Katy, TX 77449

          Stephens, Demetres
          11894 Vanport Avenue
          Sylmar, CA 91342

          Stephens, Isaiah
          400 South Dupont Highway, Apt. 100
          New Castle, DE 19720

          Stevens, Tony C
          4771 Wren Court
          Charlottesville, VA 22911

          Stevens, Tony L
          5001 Londonberry Blvd.
          Orlando, FL 32808

          Stevenson, Larico
          1651 Red Banks Road N.
          Byhalia, MS 38611

          Still, Rashad
          4317 Loma Diamante Drive
          El Paso, TX 79934

          StoneRiver Pharmacy Solutions
          P.O. Box 17124
          Memphis, TN 38187

          Stoshak, Jenson
          3314 Hermitage Road East
          Jacksonville, FL 32277

          Summers, Derrick
          3218 Haynes Park Drive
          Lithonia, GA 30038

          Summit Anesthesia Consultants
          1801 W. Olympic Blvd., File 1644
          Pasadena, CA 91199

          Sunbelt Rentals, Inc.
          P.O. Box 409211
          Atlanta, GA 30384

          Sykes, Trumaine Joe
          4 St. Francis Lane
          Schenectady, NY 12304

          Taylor, Collin
          10260 Otter Place
          Carmel, IN 46033
Case 19-12541-JTD   Doc 1   Filed 11/27/19   Page 154 of 160



          Taylor, Terrance T
          930 Washington Avenue
          Muskegon, MI 49441

          TechEast Fire & Water Restoration
          28 Emerick Lane
          Albany, NY 12211

          Testan Law
          1801 West Olympic
          Pasadena, CA 91199

          Texas Orthopeadic Associates LLP
          8210 Walnut Hill Lane, Suite 1301-LB11
          Dallas, TX 75231

          The Ohio State University
           on behalf of its Wexner Medical Center
          2835 Fred Taylor Drive, Ste. 2229
          Columbus, OH 43202

          The Orthopeadic Clinic Association
          P.O. Box 664014
          Dallas, TX 75266

          The Team Productions
          503 South Front Street, Suite 250
          Columbus, OH 43215

          Third Street Properties, LTD
          33 N. Third Street
          Suite 500
          Columbus, OH 43215

          Third Street Properties, Ltd.
          33 North Third Street, Ste. 500
          Columbus, OH 43215

          Thomas, Jordan
          17502 Loring Lane
          Spring, TX 77388

          Thompkins, Brandon
          2904 Hamilton Key
          West Palm Beach, FL 33411

          Thompkins, Kendal
          5305 San Antonio Avenue
          Orlando, FL 32839

          Thompson Court Reporters, Inc.
          1017 W. Washington Blvd., Suite 2F
          Chicago, IL 60607
Case 19-12541-JTD   Doc 1   Filed 11/27/19   Page 155 of 160



          Thompson, Trenton
          8201 N. Sterling Lake
          Covington, GA 30014

          TIAA Commerical Finance, Inc.
          P.O. Box 911608
          Denver, CO 80291

          Ticketmaster
          14643 Collection Center Frive
          Chicago, IL 60693

          Tiller, Aaron
          974 Jefferson Chase Way
          Blacklick, OH 43004

          Tim Cheatwood
          c/o Leviton, Diaz & Ginocchio
          1551 N. Tustin Avenue, Suite 850
          Santa Ana, CA 92705

          Tivis, Neal
          521 E. Windsor Drive, Apt: 101
          Denton, TX 76209

          Total Orthopedics
          4700S. Wadsworth Blvd.
          Littleton, CO 80123

          Total Turf Experience
          614 Lambs Road
          Pitman, NJ 08071

          Total Turf Experience, LLC
          614 Lambs Road
          Pitman, NJ 08071

          Trail, Lynden
          3820 Headwind Lane
          Portsmouth, VA 23703

          Transfinder
          440 State Street
          Schenectady, NY 12305

          Travelers
          Dept. 12787
          P.O. Box 660333
          Dallas, TX 75266

          Trevino, Adrian K
          2092 Lynnemarie Drive
          Merced, CA 95341
Case 19-12541-JTD   Doc 1   Filed 11/27/19   Page 156 of 160



          TRG, LLC
          P.O. Box 25180
          Portland, OR 97298

          Tribue, Wayne
          2730 coldspring Road
          York, PA 17404

          Trifecta Sports and Entertainment LLC
          201 Laurel Road, 7th Floor
          Voorhees, NJ 08043

          Tufunga, Siosifa V
          3592 Ganador Court
          Riverside, CA 92503

          Tulane University Hospital and Clinic
          P.O. Box 402872
          Atlanta, GA 30384

          Tulane University Medical Group
          P.O. Box 54431
          New Orleans, LA 70154

          UC Health
          P.O. Box 630911
          Cincinnati, OH 45263

          UCLA Health Physician Services
          P.O. Box 748156
          Los Angeles, CA 90074

          Uitalia, Kasimili
          1444 300th Avenue
          Lengby, MN 56651

          United Concordia
          P.O. Box 827377
          Philadelphia, PA 19182

          United Healthcare
          Springfield Service Center
          P.O. Box 30555
          Salt Lake City, UT 84130

          University of Cincinnati Physicians, LLC
          P.O. Box 630861
          Cincinnati, OH 45263

          Unum
          2211 Congress Street
          Portland, ME 04122
Case 19-12541-JTD   Doc 1   Filed 11/27/19   Page 157 of 160



          Upside Collective
          80 State Street, 2nd Floor
          Albany, NY 12207

          Vanguard
          c/o Ascensus
          P.O. Box 28067
          New York, NY 10087

          Vanguard / Ascensus, LLC
          200 Dryden Road
          Dresher, PA 19025

          Veritext Midwest
          P.O. Box 71303
          Chicago, IL 60694

          Veritext, LLC
          P.O. Box 71303
          Chicago, IL 60694

          Victorian, Josh J
          305 Turtle Creek
          Saint Rose, LA 70087

          Virgil Gray
          c/o Tim English
          3150 Almeden Expressway, #147
          San Jose, CA 95118

          Virtua Center for Surgery
          P.O. Box 95000-4265
          Philadelphia, PA 19195

          Virtua Health, Inc.
          302 Lippincott Dr., 2nd Fl.
          Marlton, NJ 08053

          Virtua West Jersey
          P.O. Box 85008032
          Philadelphia, PA 19178

          Vogel, Jacob
          12 Deire Drive
          Sparta, NJ 07871

          VoiceGalaxy Productions
          395 Houghton Road
          Northfield, OH 44067

          Voiceplus
          6625 S. Valley View Blvd., #416
          Las Vegas, NV 89118
Case 19-12541-JTD   Doc 1   Filed 11/27/19   Page 158 of 160



          Voorhees Fire District
          423 Cooper Road
          Voorhees, NJ 08043

          Warren, Jeremiah E
          1401 Magnolia Avenue
          Panama City, FL 32401

          Wascha, Aaron P
          9016 Hatt Road
          Linden, MI 48451

          Weathers, Caylon
          7255 Germantown Trail
          Memphis, TN 38125

          Weaver, Michael-Anthony
          106 Evergreen Avenue
          Elmira, NY 14905

          Weil, Gotshal & Manages LLP
          767 Fifth Avenue
          New York, NY 10153

          Wheelwright, Robert
          5598 Worcester Drive
          Columbus, OH 43232

          White Winston Select Asset Funds, LLC
          265 Franklin Street, Suite 1702
          Boston, MA 02110-3144

          White, Lorenzo
          2816 Northwest 15th Court
          Fort Lauderdale, FL 33311

          Wiggins, Gavin
          550 Monastery Avenue
          Philadelphia, PA 19128

          Williams, Jordan
          5370 Armor Duells Road
          Orchard Park, NY 14127

          Williams, Milton D
          4920 Fort Totten Drive, Apt: 31
          Washington, DC 20011

          Wilson High School
          1151 SW Vermont
          Portland, OR 97219

          Wilson, Reggie
          5112 Roxie Street
          Haltom City, TX 76117
Case 19-12541-JTD   Doc 1   Filed 11/27/19   Page 159 of 160



          Windsor, Rodrikus
          1320 N. McQueen Road, Apt: 2011
          Chandler, AZ 85225

          Windy Hill Hospital
          P.O. Box 406173
          Atlanta, GA 30384

          Worldwide Express
          610 Warrendale Road
          Gibsonia, PA 15044

          Xfinity
          P.O. Box 34744
          Seattle, WA 98124

          Xtreme Physical Therapy
          3300 Hehrman Place
          New Orleans, LA 70114

          Yes Energy Management; CTL Management
          16300 Estuary Drive
          Beaverton, OR 97006

          Young, Curtis D
          681 E. 113th Street
          Cleveland, OH 44108

          Young, Domonique
          9333 Crenshaw Blvd.
          Cleveland, OH 44108

          Young, Kenric
          4151 NW 43rd Street
          Gainesville, FL 32606
                                  Case 19-12541-JTD                    Doc 1     Filed 11/27/19        Page 160 of 160




                                                               United States Bankruptcy Court
                                                                        District of Delaware
 In re      Arena Football League LLC                                                                     Case No.
                                                                                 Debtor(s)                Chapter    7




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Arena Football League LLC in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:
 Anacostia Sports

 Trifecta Sports Entertainment, LLC




 None [Check if applicable]




 November 27, 2019                                                   /s/ Michael R. Lastowski
 Date                                                                Michael R. Lastowski
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for Arena Football League LLC
                                                                     Duane Morris LLP
                                                                     222 Delaware Avenue, Suite 1600
                                                                     Wilmington, DE 19801-1659
                                                                     302-657-4900 Fax:302-657-4901
                                                                     MLastowski@duanemorris.com




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
